Exhibit 10.2

TERM LOAN AGREEMENT

DATED AS OF AUGUST 21, 2015

by and among

CARTER/VALIDUS OPERATING PARTNERSHIP, LP,

AS BORROWER,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS ADMINISTRATIVE AGENT,

CAPITAL ONE, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENT,

AND

BANK OF AMERICA, N.A.,

AS CO-SYNDICATION AGENT,

AND

SUNTRUST BANK,

AS CO-SYNDICATION AGENT,

AND

FIFTH THIRD BANK,

AS CO-SYNDICATION AGENT,

AND

KEYBANC CAPITAL MARKETS, INC.,

CAPITAL ONE, NATIONAL ASSOCIATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

SUNTRUST ROBINSON HUMPHREY, INC.

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

§1.

  

DEFINITIONS AND RULES OF INTERPRETATION

     1      

§1.1

  

Definitions

     1      

§1.2

  

Rules of Interpretation

     32   

§2.

  

THE CREDIT FACILITY

     33      

§2.1

  

[Intentionally Omitted]

     33      

§2.2

  

Commitment to Lend Term Loan

     33      

§2.3

  

[Intentionally Omitted]

     33      

§2.4

  

[Intentionally Omitted]

     33      

§2.5

  

[Intentionally Omitted]

     33      

§2.6

  

Interest on Loans

     33      

§2.7

  

[Intentionally Omitted

     34      

§2.8

  

Funds for Loans

     34      

§2.9

  

Use of Proceeds

     34      

§2.10

  

[Intentionally Omitted]

     35      

§2.11

  

Increase in Total Commitment

     35      

§2.12

  

[Intentionally Omitted]

     37      

§2.13

  

Defaulting Lenders

     37   

§3.

  

REPAYMENT OF THE LOANS

     39      

§3.1

  

Stated Maturity

     39      

§3.2

  

Mandatory Prepayments

     39      

§3.3

  

Optional Prepayments

     39      

§3.4

  

Partial Prepayments

     39      

§3.5

  

[Intentionally Omitted.]

     39   

§4.

  

CERTAIN GENERAL PROVISIONS

     40      

§4.1

  

Conversion Options

     40      

§4.2

  

Fees

     40      

§4.3

  

Funds for Payments

     41      

§4.4

  

Computations

     42      

§4.5

  

Suspension of LIBOR Rate Loans

     42      

§4.6

  

Illegality

     43      

§4.7

  

Additional Interest

     43   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

§4.8

  

Additional Costs, Etc.

     43      

§4.9

  

Capital Adequacy

     44      

§4.10

  

Breakage Costs

     45      

§4.11

  

Default Interest; Late Charge

     45      

§4.12

  

Certificate

     45      

§4.13

  

Limitation on Interest

     45      

§4.14

  

Certain Provisions Relating to Increased Costs

     46   

§5.

  

UNENCUMBERED POOL

     46      

§5.1

  

Unsecured Obligations

     46      

§5.2

  

Appraisals

     47      

§5.3

  

Initial Unencumbered Pool

     47      

§5.4

  

Additional Guarantors

     47      

§5.5

  

Release of a Subsidiary Guarantor

     48   

§6.

  

REPRESENTATIONS AND WARRANTIES

     48      

§6.1

  

Corporate Authority, Etc.

     48      

§6.2

  

Governmental Approvals

     49      

§6.3

  

Title to Properties

     49      

§6.4

  

Financial Statements

     50      

§6.5

  

No Material Changes

     50      

§6.6

  

Franchises, Patents, Copyrights, Etc.

     50      

§6.7

  

Litigation

     50      

§6.8

  

No Material Adverse Contracts, Etc.

     51      

§6.9

  

Compliance with Other Instruments, Laws, Etc.

     51      

§6.10

  

Tax Status

     51      

§6.11

  

No Event of Default

     51      

§6.12

  

Investment Company Act

     52      

§6.13

  

Intentionally Omitted

     52      

§6.14

  

Intentionally Omitted

     52      

§6.15

  

Certain Transactions

     52      

§6.16

  

Employee Benefit Plans

     52      

§6.17

  

Disclosure

     52   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

§6.18

  

Place of Business

     53      

§6.19

  

Regulations T, U and X

     53      

§6.20

  

Environmental Compliance

     53      

§6.21

  

Subsidiaries; Organizational Structure

     55      

§6.22

  

Leases

     55      

§6.23

  

Property

     56      

§6.24

  

Brokers

     56      

§6.25

  

Other Debt

     56      

§6.26

  

Solvency

     56      

§6.27

  

No Bankruptcy Filing

     57      

§6.28

  

No Fraudulent Intent

     57      

§6.29

  

Transaction in Best Interests of Borrower and Guarantors; Consideration

     57      

§6.30

  

Contribution Agreement

     57      

§6.31

  

Representations and Warranties of Guarantors

     57      

§6.32

  

OFAC

     57      

§6.33

  

Ground Lease

     58      

§6.34

  

Service Guarantees

     58      

§6.35

  

Healthcare Representations

     59      

§6.36

  

Intellectual Property

     60      

§6.37

  

Labor Matters

     60      

§6.38

  

Unencumbered Pool Properties

     60   

§7.

  

AFFIRMATIVE COVENANTS

     61      

§7.1

  

Punctual Payment

     61      

§7.2

  

Maintenance of Office

     61      

§7.3

  

Records and Accounts

     61      

§7.4

  

Financial Statements, Certificates and Information

     61      

§7.5

  

Notices

     64      

§7.6

  

Existence; Maintenance of Properties

     66      

§7.7

  

Insurance; Condemnation

     66      

§7.8

  

Taxes; Liens

     66      

§7.9

  

Inspection of Properties and Books

     67   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

§7.10

  

Compliance with Laws, Contracts, Licenses, and Permits

     67      

§7.11

  

Further Assurances

     68      

§7.12

  

Intentionally Omitted

     68      

§7.13

  

Intentionally Omitted

     68      

§7.14

  

Business Operations

     68      

§7.15

  

Healthcare Laws and Covenants

     68      

§7.16

  

Unencumbered Pool Properties

     70      

§7.17

  

Ownership of Real Estate

     73      

§7.18

  

Distributions of Income to Borrower

     73      

§7.19

  

Plan Assets

     73      

§7.20

  

Power Generators

     73      

§7.21

  

Limiting Agreements

     73      

§7.22

  

More Restrictive Agreements

     74      

§7.23

  

Material Contracts

     74   

§8.

  

NEGATIVE COVENANTS

     74      

§8.1

  

Restrictions on Indebtedness

     74      

§8.2

  

Restrictions on Liens, Etc.

     75      

§8.3

  

Restrictions on Investments

     77      

§8.4

  

Merger, Consolidation

     78      

§8.5

  

Sale and Leaseback

     79      

§8.6

  

Compliance with Environmental Laws

     79      

§8.7

  

Distributions

     80      

§8.8

  

Asset Sales

     81      

§8.9

  

Restriction on Prepayment of Indebtedness

     81      

§8.10

  

[Intentionally Omitted]

     81      

§8.11

  

Derivatives Contracts

     81      

§8.12

  

Transactions with Affiliates

     81      

§8.13

  

Equity Pledges

     82      

§8.14

  

Leasing Activities

     82      

§8.15

  

Fees

     82      

§8.16

  

Changes to Organizational Documents

     82      

§8.17

  

Burdensome Agreements

     82   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page  

§9.

  

FINANCIAL COVENANTS

     83      

§9.1

  

Unencumbered Pool Availability

     83      

§9.2

  

Consolidated Total Indebtedness to Gross Asset Value

     83      

§9.3

  

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

     83      

§9.4

  

Minimum Consolidated Tangible Net Worth

     83      

§9.5

  

Remaining Lease Term

     83      

§9.6

  

Minimum Property Requirement

     83      

§9.7

  

Minimum Unencumbered Pool Actual Debt Service Coverage Ratio

     83   

§10.

  

CLOSING CONDITIONS

     83      

§10.1

  

Loan Documents

     83      

§10.2

  

Certified Copies of Organizational Documents

     83      

§10.3

  

Resolutions

     84      

§10.4

  

Incumbency Certificate; Authorized Signers

     84      

§10.5

  

Opinion of Counsel

     84      

§10.6

  

Payment of Fees

     84      

§10.7

  

[Intentionally Omitted]

     84      

§10.8

  

Performance; No Default

     84      

§10.9

  

Representations and Warranties

     84      

§10.10

  

Proceedings and Documents

     84      

§10.11

  

Eligible Real Estate Qualification Documents

     85      

§10.12

  

Compliance Certificate and Unencumbered Pool Certificate

     85      

§10.13

  

Appraisals

     85      

§10.14

  

Consents

     85      

§10.15

  

Contribution Agreement

     85      

§10.16

  

Subordination of Advisory Agreement

     85      

§10.17

  

Other

     85   

§11.

  

CONDITIONS TO ALL BORROWINGS

     85      

§11.1

  

Prior Conditions Satisfied

     85      

§11.2

  

Representations True; No Default

     85      

§11.3

  

Borrowing Documents

     85   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page  

§12.

  

EVENTS OF DEFAULT; ACCELERATION; ETC.

     86      

§12.1

  

Events of Default and Acceleration

     86      

§12.2

  

Certain Cure Periods; Limitation of Cure Periods

     89      

§12.3

  

Termination of Commitments

     89      

§12.4

  

Remedies

     89      

§12.5

  

Distribution of Proceeds

     90   

§13.

  

SETOFF

     91   

§14.

  

THE AGENT

     91      

§14.1

  

Authorization

     91      

§14.2

  

Employees and Agents

     92      

§14.3

  

No Liability

     92      

§14.4

  

No Representations

     92      

§14.5

  

Payments

     93      

§14.6

  

Holders of Notes

     93      

§14.7

  

Indemnity

     93      

§14.8

  

Agent as Lender

     94      

§14.9

  

Resignation

     94      

§14.10

  

Duties in the Case of Enforcement

     94      

§14.11

  

Bankruptcy

     95      

§14.12

  

[Intentionally Omitted]

     95      

§14.13

  

Reliance by Agent

     95      

§14.14

  

Approvals

     95      

§14.15

  

Borrower Not Beneficiary

     96      

§14.16

  

Reliance on Hedge Provider

     96   

§15.

  

EXPENSES

     96   

§16.

  

INDEMNIFICATION

     97   

§17.

  

SURVIVAL OF COVENANTS, ETC.

     98   

§18.

  

ASSIGNMENT AND PARTICIPATION

     98      

§18.1

  

Conditions to Assignment by Lenders

     98      

§18.2

  

Register

     99      

§18.3

  

New Notes

     99   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page     

§18.4

  

Participations

     100      

§18.5

  

Pledge by Lender

     100      

§18.6

  

No Assignment by Borrower

     100      

§18.7

  

Disclosure

     100      

§18.8

  

Mandatory Assignment

     101      

§18.9

  

Amendments to Loan Documents

     102      

§18.10

  

Titled Agents

     102   

§19.

  

NOTICES

     102   

§20.

  

RELATIONSHIP

     103   

§21.

  

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

     104   

§22.

  

HEADINGS

     104   

§23.

  

COUNTERPARTS

     104   

§24.

  

ENTIRE AGREEMENT, ETC.

     105   

§25.

  

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

     105   

§26.

  

DEALINGS WITH THE BORROWER

     105   

§27.

  

CONSENTS, AMENDMENTS, WAIVERS, ETC.

     105   

§28.

  

SEVERABILITY

     106   

§29.

  

TIME OF THE ESSENCE

     107   

§30.

  

NO UNWRITTEN AGREEMENTS

     107   

§31.

  

REPLACEMENT NOTES

     107   

§32.

  

NO THIRD PARTIES BENEFITED

     107   

§33.

  

PATRIOT ACT

     108   

 

vii



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT

THIS TERM LOAN AGREEMENT (this “Agreement”) is made as of the 21st day of
August, 2015 by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION (“KeyBank”),
the other lending institutions which are parties to this Agreement as “Lenders”,
and the other lending institutions that may become parties hereto pursuant to
§18 (together with KeyBank, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
Agent for the Lenders (the “Agent”), CAPITAL ONE, NATIONAL ASSOCIATION, as
Documentation Agent, BANK OF AMERICA, N.A., as Co-Syndication Agent, FIFTH THIRD
BANK, as Co-Syndication Agent, and SUNTRUST BANK, as Co-Syndication Agent, and
KEYBANC CAPITAL MARKETS, INC., CAPITAL ONE, NATIONAL ASSOCIATION, MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED and SUNTRUST ROBINSON HUMPHREY, INC., as
Joint Lead Arrangers and Joint Bookrunners (collectively, the “Joint Lead
Arrangers and Bookrunners”).

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide a term loan facility;
and

WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate and
covenant and agree as follows:

 

§1. DEFINITIONS AND RULES OF INTERPRETATION.

§1.1 Definitions. The following terms shall have the meanings set forth in this
§l or elsewhere in the provisions of this Agreement referred to below:

Acquisition Closing Costs. The actual deal costs incurred by REIT and its
Subsidiaries in connection with acquisitions of Real Estate determined in
accordance with GAAP. Acquisition Closing Costs shall only include those deal
costs that are associated with Real Estate that is being actively negotiated for
purchase, or have been consummated.

Actual Debt Service Amount. The actual annual principal (excluding balloon
payments) and interest that was paid with respect to all Unsecured Debt
(including the Loans) for the prior two fiscal quarters most recently ended
annualized.

Additional Commitment Request Notice. See §2.11(a).

Additional Guarantor. Each additional Wholly Owned Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.4.



--------------------------------------------------------------------------------

Adjusted Consolidated EBITDA. On any date of determination, the sum of
(a) Consolidated EBITDA for the prior two (2) fiscal quarters most recently
ended annualized, less (b) Capital Reserves.

Adjusted Consolidated Fixed Charges. On any date of determination, Consolidated
Fixed Charges for the prior two (2) fiscal quarters most recently ended
annualized.

Adjusted Net Operating Income. On any date of determination, the sum of (a) Net
Operating Income from the Unencumbered Pool Properties for the prior two
(2) fiscal quarters most recently ended annualized, less (b) the Capital
Reserves. For any Unencumbered Pool Property acquired by Borrower or a
Subsidiary Guarantor that has not been owned for two (2) fiscal quarters, Net
Operating Income for such Unencumbered Pool Property shall be the pro forma Net
Operating Income for such asset for the first two (2) fiscal quarters of
ownership (with the income based upon pro forma rents to be received by Borrower
or a Subsidiary Guarantor during the first two fiscal quarters of ownership), as
reasonably approved by Agent; provided that for the second (2nd) quarter of such
two (2) fiscal quarter period, the actual Net Operating Income for the first
(1st) fiscal quarter shall be used instead of the pro forma Net Operating Income
for such first (1st) quarter.

Advisor. Carter/Validus Advisors, LLC, a Delaware limited liability company.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s or manager’s interest in a limited liability
company or (iii) a limited partnership interest or preferred stock (or other
ownership interest) representing ten percent (10%) or more of the outstanding
limited partnership interests, preferred stock or other ownership interests of
such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.

Agreement. This Term Loan Agreement, including the Schedules and Exhibits
hereto.

 

2



--------------------------------------------------------------------------------

Agreement Regarding Fees. See §4.2.

Applicable Margin. On any date the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness of REIT and its respective Subsidiaries to the
Gross Asset Value of REIT and its respective Subsidiaries:

 

Pricing Level

  

Ratio

   LIBOR Rate
Loans     Base Rate
Loans  

Pricing Level 1

  

Less than 35%

     1.75 %      0.75 % 

Pricing Level 2

  

Greater than or equal to 35% but less than 40%

     2.00 %      1.00 % 

Pricing Level 3

  

Greater than or equal to 40% but less than 45%

     2.15 %      1.15 % 

Pricing Level 4

  

Greater than or equal to 45%

     2.25 %      1.25 % 

The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first
(1st) day of the first (1st) month following the delivery by Borrower to the
Agent of the Compliance Certificate after the end of a calendar quarter. In the
event that Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then without limiting any
other rights of the Agent and the Lenders under this Agreement, the Applicable
Margin for Loans shall be at Pricing Level 4 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first
(1st) day of the first (1st) month following receipt of such Compliance
Certificate.

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (ii) the Applicable Margin
shall be determined as if the Pricing Level for such higher Applicable Margin
were applicable for such Applicable Period, and (iii) the Borrower shall within
three (3) Business Days of demand thereof by the Agent pay to the Agent the
accrued additional amount owing as a result of such increased Applicable Margin
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with this Agreement.

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by an independent appraiser selected by the
Agent who is not an employee of REIT, Borrower or any of their Subsidiaries, the
Agent or a Lender, the form and substance of such appraisal and the identity of
the appraiser to be in compliance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, the rules and regulations
adopted pursuant thereto and all other regulatory laws and policies (both
regulatory and internal) applicable to the Lenders and otherwise acceptable to
the Agent.

 

3



--------------------------------------------------------------------------------

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate, subject, however, to such changes or
adjustments to the value determined thereby as may be required by the appraisal
department of the Agent in its good faith business judgment.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Chief Executive Officer, Chief
Operating Officer and Chief Financial Officer of the REIT and such other Persons
as Borrower shall designate in a written notice to Agent.

Balance Sheet Date. December 31, 2013.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate,”
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) one percent (1%). The Base Rate is a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer. Any change in
the rate of interest payable hereunder resulting from a change in the Base Rate
shall become effective as of the opening of business on the Business Day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. The Term Loans bearing interest by reference to the Base Rate.

Borrower. Carter/Validus Operating Partnership, LP, a Delaware limited
partnership.

Breakage Costs. The cost to any Lender of re-employing funds bearing interest at
LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan.

Building. With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Lease.

 

4



--------------------------------------------------------------------------------

Capital Reserve. For any period, the sum of the Data Center Properties Capital
Reserve plus the Medical Properties Capital Reserve.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least BBB+ or the
equivalent thereof by S&P or Baa1 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper or
municipal bonds rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s and in either case maturing within one hundred
twenty (120) days from such date, and (iv) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least Aaa or the
equivalent thereof by Moody’s.

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a) any Person (including a Person’s Affiliates and associates) or group (as
that term is understood under Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations thereunder),
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of REIT or the Borrower equal to at least
twenty percent (20.0%);

(b) as of any date a majority of the Board of Directors or Trustees or similar
body (the “Board”) of REIT or the Borrower consists of individuals who were not
either (i) directors or trustees of REIT or the Borrower as of the corresponding
date of the previous year, or (ii) selected or nominated to become directors or
trustees by the Board of REIT or the Borrower of which a majority consisted of
individuals described in clause (b)(i) above, or (iii) selected or nominated to
become directors or trustees by the Board of REIT or the Borrower, which
majority consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii), above; or

(c) REIT or the Borrower consolidates with, is acquired by, or merges into or
with any Person (other than a merger permitted by §8.4); or

(d) the Borrower shall no longer be directly or indirectly eighty percent
(80%) owned and controlled by REIT; or

 

5



--------------------------------------------------------------------------------

(e) the Borrower fails to own, directly or indirectly, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic, voting and beneficial interest of each Subsidiary Guarantor; or

(f) any two of John Carter, Lisa Drummond, Todd Sakow and Michael Seton shall
cease to be Chief Executive Officer, Chief Operating Officer, Chief Investment
Officer and Chief Financial Officer of REIT and a competent and experienced
director or officer, as applicable, shall not be approved by the Majority
Lenders within six (6) months of such event, which approval the Majority Lenders
shall not unreasonably withhold, condition or delay; or

(g) (i) the Borrower shall no longer be managed and advised by Advisor, or
(ii) the Advisor shall no longer be directly or indirectly majority owned and
controlled by the owners of the Advisor as of the date of this Agreement, or
(iii) any two of John Carter, Lisa Drummond, Todd Sakow and Michael Seton shall
cease to be active on a daily basis in the management of the Advisor and a
competent and experienced executive shall not be approved by the Majority
Lenders within six (6) months of such event, which approval the Majority Lenders
shall not unreasonably withhold, condition or delay.

Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.

CMS. The U.S. Centers for Medicare and Medicaid Services.

Code. The Internal Revenue Code of 1986, as amended.

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s Commitment to make or maintain Loans to
the Borrower as the same may be changed from time to time in accordance with the
terms of this Agreement.

Commitment Increase. An increase in the Total Commitment to not more than
$300,000,000.00 pursuant to §2.11.

Commitment Increase Date. See §2.11(a).

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if the Commitments of the
Lenders have been terminated as provided in this Agreement, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

6



--------------------------------------------------------------------------------

Compliance Certificate. See §7.4(c).

CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for the Unencumbered Pool Properties.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT, the Borrower and their respective Subsidiaries for such period
determined on a Consolidated basis plus (without duplication) such Person’s
Equity Percentage of EBITDA of its Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries for such period.

Consolidated Fixed Charges. On any date of determination, the sum of
(a) Consolidated Interest Expense for the period of two (2) fiscal quarters most
recently ended annualized (both expensed and capitalized), plus (b) all of the
principal due and payable and principal paid with respect to Indebtedness of
REIT, the Borrower and their respective Subsidiaries during such period, other
than any balloon, bullet or similar principal payment which repays such
Indebtedness in full and any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period, plus (d) the principal payment on any Capital Lease Obligations. Such
Person’s Equity Percentage in the fixed charges referred to above of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries shall be included (without duplication) in the determination of
Consolidated Fixed Charges.

Consolidated Interest Expense. On any date of determination, without
duplication, (a) total Interest Expense of REIT, the Borrower and their
respective Subsidiaries determined on a Consolidated basis in accordance with
GAAP for the period of two (2) fiscal quarters most recently ended annualized,
plus (b) such Person’s Equity Percentage of Interest Expense of its
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries for such period.

Consolidated Tangible Net Worth. The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Indebtedness. All Indebtedness of REIT, the Borrower and
their respective Subsidiaries determined on a Consolidated basis and shall
include (without duplication), such Person’s Equity Percentage of the
Indebtedness of its Unconsolidated Affiliates and Subsidiaries of Borrower that
are not Wholly Owned Subsidiaries.

Consolidated Total Unsecured Debt. As of any date of determination, all
Unsecured Debt of REIT and its Subsidiaries determined on a consolidated basis
and shall include (without duplication) such Person’s Equity Percentage of the
Unsecured Debt of its Unconsolidated Affiliates.

 

7



--------------------------------------------------------------------------------

Contribution Agreement. That certain Contribution Agreement dated as of even
date herewith among the Borrower, the Guarantors and each Additional Guarantor
which may hereafter become a party thereto, as the same may be modified, amended
or ratified from time to time.

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Co-Syndication Agent. Each of (i) Bank of America, N.A., a national banking
association, but only in the event that Bank of America, N.A. is a Lender,
(ii) Fifth Third Bank, an Ohio corporation, but only in the event Fifth Third
Bank is a Lender, and (iii) SunTrust Bank, a Georgia state banking corporation,
but only in the event that SunTrust Bank is a Lender.

Data Center Asset. Highly specialized, secure single or multi-tenant facilities
used in whole or in substantial part for housing a large number of computer
servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto.

Data Center Lease. Any Leases of all or any portion of a Data Center Property.

Data Center Properties. Any of the Unencumbered Pool Properties that is a Data
Center Asset.

Data Center Properties Capital Reserve. For any period and with respect to any
of the Data Center Properties, an amount equal to $0.25 multiplied by the Net
Rentable Area of the Data Center Properties owned at the end of the applicable
reporting period.

Debt Offering. The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.

Default. See §12.1.

Default Rate. See §4.11.

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans, within two (2) Business Days of the date required to be
funded by it hereunder and such failure is continuing, unless (i) such failure
arises out of a good faith dispute between such Lender and either the Borrower
or the Agent, or (ii) such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b)(i) has notified the Borrower, the Agent or any
Lender that it does not intend to comply with its funding obligations hereunder
or (ii) has made a public statement to that effect with respect to its funding
obligations under other agreements generally in which it commits to extend
credit, unless with respect to this clause (b), such failure is subject to a
good faith dispute, (c) has failed, within two (2) Business Days after request
by the Agent, to confirm in a manner reasonably

 

8



--------------------------------------------------------------------------------

satisfactory to the Agent that it will comply with its funding obligations;
provided that, notwithstanding the provisions of §2.13, such Lender shall cease
to be a Defaulting Lender upon the Agent’s receipt of confirmation that such
Defaulting Lender will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority as receiver, conservator, trustee,
administrator or any similar capacity, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject
to §2.13(g)) upon delivery of written notice of such determination to the
Borrower and each Lender.

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith,

 

9



--------------------------------------------------------------------------------

such termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market or other
readily available quotations provided by any recognized dealer in such
Derivatives Contracts (which may include Chatham Financial, the Agent or any
Lender).

Development Property. Any Real Estate owned or acquired by Borrower or its
Subsidiaries and on which (i) such Person is pursuing construction of one or
more buildings for use as a Medical Asset or a Data Center Asset and for which
construction is proceeding to completion without undue delay from permit denial,
construction delays or otherwise, all pursuant to the ordinary course of
business of Borrower or its Subsidiaries, or (ii) remains less than eighty-five
percent (85%) leased (based on Net Rentable Area); provided that any Real Estate
will no longer be considered to be a Development Property at the date on which
all improvements related to the development of such Development Property have
been substantially completed (excluding tenants improvements) for twelve
(12) months.

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT, the Borrower or any of their respective
Subsidiaries now or hereafter outstanding, except a dividend or distribution
(including, without limitation dividend reinvestments) payable solely in Equity
Interests of identical class to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of REIT,
the Borrower or any of their respective Subsidiaries now or hereafter
outstanding; and (c) payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
REIT, the Borrower or any of their respective Subsidiaries now or hereafter
outstanding. Distributions from any Subsidiary of Borrower to Borrower or REIT
shall be excluded from this definition.

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

Documentation Agent. Capital One, National Association, a national banking
association, but only in the event that Capital One, National Association is a
Lender.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date is converted in
accordance with §4.1.

 

10



--------------------------------------------------------------------------------

EBITDA. With respect to REIT and its Subsidiaries for any period (without
duplication): (a) Net Income (or Loss) on a Consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such Net Income (Loss)): (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense; plus (b) such Person’s pro rata share of
EBITDA of its Unconsolidated Affiliates as provided below. With respect to
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates or such Subsidiary of Borrower that is not a Wholly
Owned Subsidiary plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) Acquisition
Closing Costs and extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and income and
expense allocated to minority owners; and (v) other non-cash items to the extent
not actually paid as a cash expense.

EBITDAR. The Tenant EBITDA of a Medical Property plus all base rent and
additional rent due and payable by such tenants during the applicable period
calculated either on an individual Medical Property or consolidated basis as
determined by Agent.

Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:

(a) which is wholly-owned in fee (or leased under a ground lease with at least
thirty (30) years remaining on its term and otherwise acceptable to the Agent in
its sole discretion) by the Borrower or a Subsidiary Guarantor;

(b) which is located within the contiguous 48 States of the continental United
States or the District of Columbia;

(c) which is improved by an income-producing Data Center Asset or Medical Asset
( for the avoidance of doubt, Eligible Real Estate shall not include Land
Assets, Mortgage Note Receivables or Development Properties);

(d) which all improvements related to the development of the Data Center Asset
or Medical Asset have been substantially completed (excluding tenant
improvements) for twelve (12) months;

(e) as to which all of the representations set forth in §6 of this Agreement
concerning Unencumbered Pool Properties are true and correct;

(f) which shall have an initial lease term of at least seven (7) years remaining
(if multi-tenant, then taking into account all Leases, an initial weighted
average lease term of at least seven (7) years remaining) at the time of
inclusion of such Real Estate in the Unencumbered Pool (other than Stonegate
Center);

 

11



--------------------------------------------------------------------------------

(g) at the time of the inclusion of any Medical Asset in the Unencumbered Pool,
all Operators in such proposed Unencumbered Pool Property shall have a ratio of
(a) EBITDAR to (b) all base rent and additional rent due and payable by a tenant
under any lease of a building and/or real estate during the previous twelve
(12) calendar months, of not less than (1) 1.25 to 1.00 for any medical office
building, and (2) 1.30 to 1.00 for any other type of Medical Asset, unless
otherwise approved by Agent and the Documentation Agent in their sole
discretion;

(h) on an ongoing basis for any Unencumbered Pool Property that is a Medical
Asset (other than Stonegate Center) and only to the extent the financial
information of the Operator is reasonably available to Borrower, all Operators
shall have a ratio of (a) EBITDAR to (b) all base rent and additional rent due
and payable by a tenant under any lease of a building and/or real estate during
the previous twelve (12) calendar months, of not less than (1) 1.00 to 1.00,
unless otherwise approved by Agent and the Documentation Agent in their sole
discretion;

(i) as to which (A) such proposed Unencumbered Pool Property shall be in
compliance in all material respects with all applicable Healthcare Laws, (B) the
Borrower, Subsidiary Guarantor or Operator have all Primary Licenses, Permits
and other Governmental Approvals necessary to own and operate such proposed
Unencumbered Pool Property, and (C) the Operators of such proposed Unencumbered
Pool Property shall be in material compliance with all requirements necessary
for participation in any Medicare or Medicaid or other Third-Party Payor
Programs to the extent they participate in such programs;

(j) as to which the Agent has received and approved all Eligible Real Estate
Qualification Documents, or will receive and approve them prior to inclusion of
such Real Estate in the Unencumbered Pool; and

(k) no tenant which leases ninety percent (90%) or more of the Net Rentable Area
of such Real Estate (i) is in default of base rent or other material payment
obligations under its respective Lease for more than seventy-five (75) days
beyond the date upon which such payment obligations were due, or (ii) is subject
to any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution, liquidation or similar debtor relief proceeding; and

(l) as to which, notwithstanding anything to the contrary contained herein, the
Agent and the Documentation Agent have approved for inclusion in the
Unencumbered Pool.

Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

Environmental Engineer. Any firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

 

12



--------------------------------------------------------------------------------

Environmental Laws. Any agreement or restriction pertaining to any Mold
Condition or any federal, state or local statute, regulation, ordinance, code,
rule, regulation or rule of common law or any judicial or administrative decree
or decision, whether now existing or hereinafter enacted, promulgated or issued,
with respect to any Hazardous Substances, Mold, drinking water, groundwater,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term shall encompass each of the
following statutes and their state and local equivalents, and regulations
promulgated thereunder, and amendments and successors to such statutes and
regulations, as are applicable and as may be enacted and promulgated from time
to time: (i) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (codified in scattered sections of 26 U.S.C.;
33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et seq.); (ii) the Resource
Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.); (iii) the
Hazardous Materials Transportation Act (49 U.S.C. §1801 et seq.); (iv) the Toxic
Substances Control Act (15 U.S.C. §2061 et seq.); (v) the Clean Water Act
(33 U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C. §7401 et seq.);
(vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C. §201 and §300f et
seq.); (viii) the National Environmental Policy Act of 1969 (42 U.S.C. §4321);
(ix) the Superfund Amendment and Reauthorization Act of 1986 (codified in
scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42 U.S.C.); and
(x) Title III of the Superfund Amendment and Reauthorization Act (40 U.S.C.
§1101 et seq.).

Equity Interests. With respect to any Person, (i) any share of capital stock of
(or other ownership or profit interests in) such Person; (ii) any warrant,
option or other right for the purchase or other acquisition from such Person of
(a) any share of capital stock of (or other ownership or profit interests in)
such Person, or (b) any security convertible into or exchangeable for any share
of capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination; and (iii) any other ownership or profit interest in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting.

Equity Offering. The issuance and sale after the Closing Date by the REIT,
Borrower or any of its Subsidiaries or REIT of any equity securities of such
Person (other than equity securities issued to Borrower, REIT or any one or more
of their Subsidiaries in their respective Subsidiaries).

Equity Percentage. The aggregate ownership percentage of REIT, the Borrower or
their respective Subsidiaries in each Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary, which shall be calculated as the
greater of (a) the REIT’s direct or indirect nominal capital ownership interest
in the Unconsolidated Affiliate or such Subsidiary, as applicable, as set forth
in the Unconsolidated Affiliate’s or such Subsidiary’s organizational documents,
as applicable, and (b) the REIT’s direct or indirect economic ownership interest
in the Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly
Owned Subsidiary, as applicable, reflecting the REIT’s current allocable share
of income and expenses of the Unconsolidated Affiliate or such Subsidiary, as
applicable.

 

13



--------------------------------------------------------------------------------

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidance issued
thereunder.

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

Event of Default. See §12.1.

Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application of official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Subsidiary. Any Subsidiary of the Borrower which is prohibited from
guaranteeing the Indebtedness of any other Person pursuant to (i) any document,
instrument or agreement evidencing Secured Debt or (ii) a provision of such
Subsidiary’s organizational documents, as a condition to the extension of such
Secured Debt.

FATCA. Sections 1471 through 1474 of the Internal Revenue Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

14



--------------------------------------------------------------------------------

Funds from Operations. With respect to any Person for any period, an amount
equal to (a) the Net Income (or Loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) Acquisition Closing Costs during such
period (which amount, commencing April 1, 2013 and continuing thereafter, shall
not exceed fifteen percent (15%) of Funds from Operations for the most recently
ended four (4) quarter fiscal period), all after adjustment for unconsolidated
partnerships and joint ventures. Adjustments for Unconsolidated Affiliates and
joint ventures will be calculated to reflect funds from operations on the same
basis. Funds from Operations shall be reported in accordance with NAREIT
policies.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

Gross Asset Value. On a consolidated basis for REIT and its Subsidiaries, Gross
Asset Value shall mean the sum of (without duplication with respect to any Real
Estate):

(a) with respect to Unencumbered Pool Properties, the lowest of (1) the Property
Cost of the Real Estate plus the Acquisition Closing Costs of such Real Estate,
or (2) the aggregate Appraised Value of the Real Estate, plus

(b) with respect to any Real Estate which is not an Unencumbered Pool Property,
the Property Cost plus the Acquisition Closing Costs of such Real Estate; plus

(c) the book value determined in accordance with GAAP of all Development
Properties owned by Borrower or any of its Subsidiaries, plus

(d) the book value determined in accordance with GAAP of all Land Assets of
Borrower and its Subsidiaries, plus

(e) the book value determined in accordance with GAAP of all Mortgage Note
Receivables, plus

(f) the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and its Subsidiaries as of the date of determination.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. All income, expense and value
associated with assets included in Gross Asset

 

15



--------------------------------------------------------------------------------

Value disposed of during the calendar quarter period most recently ended prior
to a date of determination will be eliminated from calculations. Additionally,
without limiting or affecting any other provision hereof, Gross Asset Value
shall not include any income or value associated with Real Estate which is not
operated or intended to be operated principally as a Medical Asset or Data
Center Asset. Gross Asset Value will be adjusted to include an amount equal to
Borrower or any of its Subsidiaries’ pro rata share (based upon the greater of
such Person’s Equity Percentage in such Unconsolidated Affiliate or Subsidiary
of Borrower that is not a Wholly Owned Subsidiary or such Person’s pro rata
liability for the Indebtedness of such Unconsolidated Affiliate or Subsidiary of
Borrower that is not a Wholly Owned Subsidiary) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate or Subsidiary of Borrower that is not a Wholly Owned
Subsidiary.

Ground Lease. Any ground lease approved by Agent pursuant to which a Borrower or
a Subsidiary Guarantor leases an Unencumbered Pool Property.

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by REIT or any ERISA Affiliate the
benefits of which are guaranteed on termination in full or in part by the PBGC
pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor. Collectively, REIT, the Subsidiary Guarantors and each Additional
Guarantor, and individually any one of them.

Guaranty. The Unconditional Guaranty of Payment and Performance dated as of even
date herewith made by REIT, the Subsidiary Guarantors and each Additional
Guarantor in favor of the Agent and the Lenders, as the same may be further
modified, amended, restated or ratified, such Guaranty to be in form and
substance satisfactory to the Agent.

Hazardous Substances. “Hazardous Substances” shall mean each and every element,
compound, chemical mixture, contaminant, pollutant, toxic substances, oil,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law. Without limiting the generality
of the foregoing, the term shall mean and include:

(a) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;

(b) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;

(c) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder; and

(d) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder.

 

16



--------------------------------------------------------------------------------

Healthcare Investigations. Any inquiries, investigations, probes, audits or
proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of Borrower, a Subsidiary Guarantor or any Operator
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit or procedures initiated
by any Fiscal Intermediary/Medicare Administrator Contractor, Medicaid Integrity
Contractor, Recovery Audit Contractor, Program Safeguard Contractor, Zone
Program Integrity Contractor, Attorney General, Office of Inspector General,
Department of Justice, the CMS or similar governmental agencies or contractors
for such agencies).

Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Unencumbered Pool
Properties or any part thereof as a healthcare facility, as the case may be, and
all conditions of participation pursuant to Medicare and/or Medicaid
certification; fraud and abuse, including without limitation, Section 1128B(b)
of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as the “Stark Statute”, 31 U.S.C.
Section 3729-33, and the “False Claims Act”.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to an interest rate swap,
collar, cap or floor or a forward rate agreement or other agreement regarding
the hedging of interest rate risk exposure relating to the Obligations, and any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified. Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

HIPAA Compliance Date. See §7.15(b).

HIPAA Compliance Plan. See §7.15(b).

HIPAA Compliant. See §7.15(b).

 

17



--------------------------------------------------------------------------------

Implied Debt Service Coverage Amount. At any time determined by Agent, an amount
equal to the annual principal and interest payment sufficient to amortize in
full over a twenty-five (25) year period a loan amount equal to the aggregate
principal balance of all Unsecured Debt (including the Loans) calculated using a
per annum interest rate equal to the greatest of (i) the then-current annual
yield on ten (10) year obligations issued by the United States Treasury most
recently prior to the date of determination plus three hundred (300) basis
points (3.0%), (ii) six and one-half percent (6.5%), and (iii) LIBOR for an
Interest Period of one (1) month plus the Applicable Margin as of the end of the
most recent calendar quarter. The determination of the Implied Debt Service
Coverage Amount and the components thereof by the Agent shall, so long as the
same shall be determined in good faith, be conclusive and binding absent
demonstrable error until such time as Borrower delivers the Compliance
Certificate as required by Section 7.4(c).

Increase Notice. See §2.11(a).

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) obligations of
such Person as a lessee or obligor under a Capitalized Lease; (d) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (e) all
Off-Balance Sheet Obligations of such Person; (f) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied
solely by the issuance of Equity Interests); (g) net obligations under any
Derivatives Contract not entered into as a hedge against existing Indebtedness,
in an amount equal to the Derivatives Termination Value thereof; (h) all
Indebtedness of other Persons which such Person has guaranteed or is otherwise
recourse to such Person (except for guaranties of customary exceptions for
fraud, misapplication of funds, environmental indemnities, violation of “special
purpose entity” covenants, and other similar exceptions to recourse liability
until a written claim is made with respect thereto, and then shall be included
only to the extent of the amount of such claim), including liability of a
general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of a Person or otherwise
to maintain net worth, solvency or other financial condition of a Person, to
purchase indebtedness, or to assure the owner of indebtedness against loss,
including, without limitation, through an agreement to purchase property,
securities, goods, supplies or services for the purpose of enabling the debtor
to make payment of the indebtedness held by such owner or otherwise; (i) all
Indebtedness of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property or assets owned by such Person, even though such Person has
not assumed

 

18



--------------------------------------------------------------------------------

or become liable for the payment of such Indebtedness or other payment
obligation; and (j) such Person’s pro rata share of the Indebtedness (based upon
its Equity Percentage in such Unconsolidated Affiliates and Subsidiaries of
Borrower that are not Wholly Owned Subsidiaries) of any Unconsolidated Affiliate
of such Person and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries. “Indebtedness” shall be adjusted to remove any impact of
intangibles pursuant to FAS 141, as issued by the Financial Accounting Standards
Board in June of 2001.

Initial Unencumbered Pool Properties. The Initial Unencumbered Pool Properties
shall include only those properties listed on Schedule 1.3.

Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

Interest Expense. On any date of determination, with respect to REIT, the
Borrower and their respective Subsidiaries, without duplication, total interest
expense accruing or paid on Indebtedness of the REIT and its Subsidiaries, on a
consolidated basis, during such period (including interest expense attributable
to Capital Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the REIT’s
Unconsolidated Affiliates and Subsidiaries of Borrower that are not Wholly Owned
Subsidiaries. Interest Expense shall not include non-cash interest expense, but
includes capitalized interest (less capitalized interest not paid to third
parties) not funded under a construction loan by the Borrower.

Interest Payment Date. As to each Loan, the first (1st) day of each calendar
month during the term of such Loan.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or, to the extent available from all Lenders, six months thereafter, and
(b) thereafter, each period commencing on the day following the last day of the
next preceding Interest Period applicable to such Loan and ending on the last
day of one of the periods set forth above, as selected by the Borrower in a Loan
Request or Conversion/Continuation Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period with respect to a LIBOR Rate Loan would otherwise end
on a day that is not a LIBOR Business Day, such Interest Period shall end on the
next succeeding LIBOR Business Day, unless such next succeeding LIBOR Business
Day occurs in the next calendar month, in which case such Interest Period shall
end on the next preceding LIBOR Business Day, as determined conclusively by the
Agent in accordance with the then current bank practice in London;

 

19



--------------------------------------------------------------------------------

(ii) if the Borrower shall fail to give notice as provided in §4.1, the Borrower
shall be deemed to have requested a continuation of the affected LIBOR Rate Loan
as a Base Rate Loan on the last day of the then current Interest Period with
respect thereto;

(iii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv) no Interest Period relating to any LIBOR Rate Loan shall extend beyond the
Maturity Date.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include
(i) equipment, inventory and other tangible personal property acquired in the
ordinary course of business, (ii) current trade and customer accounts receivable
for services rendered in the ordinary course of business and payable in
accordance with customary trade terms, or (iii) operating Leases (of real or
personal property) entered into by such Person in the ordinary course of
business as a lessee. In determining the aggregate amount of Investments
outstanding at any particular time: (a) there shall be included as an Investment
all interest accrued with respect to Indebtedness constituting an Investment
unless and until such interest is paid; (b) there shall be deducted in respect
of each Investment any amount received as a return of capital; (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) shall be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, and the
Contribution Agreement, to be executed and delivered pursuant to §5.4 by any
Additional Guarantor, such Joinder Agreement to be substantially in the form of
Exhibit E hereto.

Joint Lead Arrangers and Bookrunners. As defined in the preamble hereto.

KCM. KeyBanc Capital Markets, Inc.

KeyBank. As defined in the preamble hereto.

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

20



--------------------------------------------------------------------------------

Lease(s). Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Lease Summaries. Summaries or abstracts of the material terms of the Leases.
Such Lease Summaries shall be in form and substance reasonably satisfactory to
the Agent.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18),

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by Agent, by another
commercially available source providing such quotations approved by Agent) at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by Agent described above no longer reports
such rate or Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to Agent in the London Interbank Market,
Loans shall accrue interest at the Base Rate plus the Applicable Margin for such
Loan. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate Loans. The Term Loans bearing interest calculated by reference to
LIBOR.

Lien. See §8.2.

Loan Documents. This Agreement, the Notes, the Guaranty, the Joinder Agreements,
and all other documents, instruments or agreements now or hereafter executed or
delivered by or on behalf of the Borrower or any Guarantor in connection with
the Loans.

Loan Request. See §2.7.

 

21



--------------------------------------------------------------------------------

Loan and Loans. An individual Term Loan or the aggregate Term Loans in the
maximum principal amount of ONE HUNDRED THIRTY-FIVE MILLION AND NO/100 DOLLARS
($135,000,000.00) (subject to increase in §2.11) to be made by the Lenders
hereunder. All Loans shall be made in Dollars.

Majority Lenders. As of any date, any Lenders, whose aggregate Commitment
Percentage is equal to or greater than fifty percent (50%) of the Total
Commitment; provided, that (i) at all times when two (2) or more Lenders are
party to this Agreement, the term “Majority Lenders” shall in no event mean less
than two (2) Lenders, and (ii) in determining said percentage at any given time,
all the existing Lenders that are Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

Management Agreements. Agreements to which any Person that owns an Unencumbered
Pool Property is a party, whether written or oral, providing for the management
of the Unencumbered Pool Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT, the Borrower and their respective Subsidiaries considered as a whole;
(b) the ability of REIT, the Borrower or any Subsidiary Guarantor to perform any
of its material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents; or (d) the rights or remedies of
Agent or the Lenders thereunder.

Material Contract. Collectively, (i) each contract (excluding purchase and sale
contracts for Real Estate) to which the Borrower or any of its Subsidiaries is a
party involving aggregate consideration payable to or by the Borrower or such
Subsidiary in an amount of Three Million and No/100 Dollars ($3,000,000.00) or
more, and (ii) each Management Agreement.

Material Subsidiary. Any Subsidiary of the Borrower that owns Real Estate and is
not an Excluded Subsidiary.

Maturity Date. August 21, 2020 or such earlier date on which the Term Loans
shall become due and payable pursuant to the terms hereof.

Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

Medical Asset. Single or multi-tenant facilities consisting of medical office
buildings, specialty hospitals, long-term acute care hospitals (LTACs), acute
care hospitals, ambulatory surgery centers, diagnostic centers, health and
wellness centers, integrated medical facilities, large physician clinics,
imaging centers and senior housing facilities (memory care facilities, assisted
living facilities, independent living facilities) and skilled nursing
facilities.

Medical Properties. Any of the Unencumbered Pool Properties that is a Medical
Asset.

 

22



--------------------------------------------------------------------------------

Medical Properties Capital Reserve. For any period and with respect to any of
the Medical Properties, an amount equal to the sum of (i) $1,500 per bed for
specialty hospitals, long-term acute care hospitals (LTACs) and acute care
hospitals, plus (ii) $0.50 multiplied by the Net Rentable Areas of the Medical
Properties consisting of medical office buildings, plus (iii) $0.75 multiplied
by the Net Rentable Areas of the Medical Properties consisting of ambulatory
surgery centers, diagnostic centers, integrated medical facilities, physicians
clinics, memory care facilities and health and wellness centers, plus (iv) $350
per bed for assisted living facilities and independent living facilities, plus
(v) $500 per bed for skilled nursing facilities.

Medical Property Lease. Any Leases of all or portion of a Medical Property.

Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

Mold. Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.

Mold Condition. The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.

Moody’s. Moody’s Investor Service, Inc.

Mortgage Note Receivables. Mortgage and notes receivable and other promissory
notes, including interest payments thereunder, in favor of, or payable to, the
Borrower or any Subsidiary which are in, or made by, or payable by, any Person
(other than the Borrower or its Subsidiaries) that are secured by (a) a mortgage
loan on a Data Center Asset or Medical Asset or (b) a pledge of the equity
interest in any entity which directly or indirectly (through the ownership of
equity interests in one or more entities) owns an equity interest in an entity
that owns a Data Center Asset or a Medical Asset.

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by REIT or any ERISA Affiliate.

Net Income (or Loss). With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds. The gross cash proceeds received by the Borrower or any
of its Subsidiaries or REIT as a result of an Equity Offering less the customary
and reasonable costs, expenses and discounts paid by the Borrower or such
Subsidiary or REIT in connection therewith. Net Offering Proceeds shall not
include cash proceeds received by a Subsidiary as a result of an investment by a
joint venture partner or any Dividend Reinvestment Proceeds.

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for

 

23



--------------------------------------------------------------------------------

such Real Estate for such period received in the ordinary course of business
from tenants or licensees in occupancy paying rent (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ or licensees’ obligations for rent and any non-recurring fees, charges
or amounts including, without limitation, set-up fees and termination fees)
minus (b) all expenses paid or accrued and related to the ownership, operation
or maintenance of such Real Estate for such period, including, but not limited
to, taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Estate, but specifically excluding general overhead expenses of
REIT and its Subsidiaries, any property management fees and non recurring
charges), minus (c) the greater of (i) actual property management expenses of
such Real Estate, or (ii) an amount equal to three percent (3.0%) of the gross
revenues from such Real Estate excluding straight line leveling adjustments
required under GAAP and amortization of intangibles pursuant to FAS 141R, minus
(d) all rents, common area reimbursements and other income for such Real Estate
received from tenants or licensees in default of payment or other material
obligations under their lease, or with respect to leases as to which the tenant
or licensee or any guarantor thereunder is subject to any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief proceeding.

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the Rent Roll for such Real Estate, the manner of
such determination to be reasonably consistent for all Real Estate of the same
type unless otherwise approved by the Agent.

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a claim
is made with respect thereto, and then such Indebtedness shall not constitute
Non-Recourse Indebtedness only to the extent of the amount of such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person. A loan secured by multiple properties owned by
Single

 

24



--------------------------------------------------------------------------------

Asset Entities shall be considered Non-Recourse Indebtedness of such Single
Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

Notes. Collectively, the Term Loan Notes.

Notice. See §19.

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

Occupancy Rate. With respect to any Eligible Real Estate included in the
calculation of the Unencumbered Pool Availability, the ratio, expressed as a
percentage, of (a) the Net Rentable Area of such Eligible Real Estate actually
occupied by tenants that are (i) conducting business operations therein (subject
to the last sentence of this definition) which are recognized businesses
separate and distinct from those of the Borrower, the Guarantors or any of their
respective Subsidiaries and (ii) paying rent (or subject to a specified free
rent period provided for under the applicable lease) at rates not materially
less than rates generally prevailing at the time the applicable lease was
entered into, pursuant to binding leases as to which no monetary default has
occurred and has continued unremedied for thirty (30) or more days to (b) the
aggregate Net Rentable Area of such Eligible Real Estate. For purposes of the
definition of “Occupancy Rate”, a tenant shall be deemed to actually occupy, and
to be conducting business operations in, Eligible Real Estate
(i) notwithstanding a temporary cessation of operations for renovation, repairs
or other temporary reason, or for the purpose of completing tenant build-out or
(ii) if it is otherwise scheduled to be open for business within some specified
period. For purposes of determining compliance with §7.16, the aggregate
Occupancy Rate shall be computed on an aggregated basis for all Unencumbered
Pool Properties, consistent with the provisions for determining the Occupancy
Rate for any individual Unencumbered Pool Property as set forth above.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Off-Balance Sheet Obligations. Liabilities and obligations of REIT, the Borrower
or any of their respective Subsidiaries or any other Person in respect of
“off-balance sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules)
which REIT would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of REIT’s
report on Form 10-Q or Form 10-K (or their equivalents) which REIT is required
to file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefor). As
used in this definition, the term “SEC Off-Balance Sheet Rules” means the
Disclosure in Management’s Discussion and Analysis About Off-Balance Sheet
Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5,
2003) (codified at 17 CFR pts. 228, 229 and 249).

 

25



--------------------------------------------------------------------------------

Operator(s). The manager of an Unencumbered Pool Property, the tenant under a
Medical Lease, the property sublessee and/or the operator under any Operators’
Agreement, approved by Agent as required by this Agreement and any successor to
such Operator approved by Agent as required by this Agreement. If, with respect
to any Unencumbered Pool Property, there exists a property manager, a tenant
under a Medical Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.

Operators’ Agreements. Collectively, a property management agreement, Medical
Lease and/or other similar agreement regarding the management and operation of
the Unencumbered Pool Properties between Borrower or a Subsidiary Guarantor, on
the one hand, and a tenant under a Medical Lease or property manager, on the
other hand.

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

Permitted Equity Investments. Investments in the Equity Interests of any Persons
that are not Unconsolidated Affiliates or Wholly Owned Subsidiaries, provided
that such Person’s primary business is the ownership, operation and development
of Data Center Assets or Medical Assets.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Potential Unencumbered Pool Property. Any property of the Borrower or a Wholly
Owned Subsidiary which is not at the time included in the Unencumbered Pool and
which consists of (i) Eligible Real Estate, or (ii) Real Estate which is capable
of becoming Eligible Real Estate through the approval of the Agent and the
Documentation Agent and compliance with requirements of §7.16.

 

26



--------------------------------------------------------------------------------

Preferred Distributions. For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Borrower or any of its
Subsidiaries or REIT. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Borrower or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Primary Licenses. With respect to any Unencumbered Pool Property or Person
operating all or a portion of such Unencumbered Pool Property, as the case may
be, the CON, permit or license to operate as a medical office, acute surgery
center, long-term care center, hospital or other health care facility, as the
case may be, and each Medicaid/Medicare/TRICARE provider agreement, if
applicable.

Property Cost. With respect to any Real Estate, the actual purchase price paid
at the acquisition closing (excluding prorations) of such Real Estate.

Property Manager. Carter Validus Real Estate Management Services, LLC, a
Delaware limited liability company, or another qualified management company
approved by Agent, such approval not to be unreasonably withheld.

Real Estate. All real property, including, without limitation, the Unencumbered
Pool Properties, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT, the Borrower or any of their
respective Subsidiaries, or an Unconsolidated Affiliate of the Borrower and
which is located in the United States of America or the District of Columbia.

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT, the Borrower or any of
their respective Subsidiaries. Recourse Indebtedness shall not include
Non-Recourse Indebtedness, but shall include any Non-Recourse Exclusions at such
time a written claim is made with respect thereto.

Register. See §18.2.

REIT. Carter Validus Mission Critical REIT, Inc. a Maryland corporation.

 

27



--------------------------------------------------------------------------------

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.

Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Unencumbered Pool Property, owned or leased
by the Borrower or its Subsidiaries, its occupancy, lease expiration dates,
lease rent and other information in substantially the form presented to Agent
prior to the date hereof or in such other form as may be reasonably acceptable
to the Agent.

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

SEC. The federal Securities and Exchange Commission.

Secured Debt. With respect to REIT, the Borrower or any of their respective
Subsidiaries as of any given date, the aggregate principal amount of all
Indebtedness (including any Non-Recourse Indebtedness) of such Persons on a
Consolidated basis outstanding at such date and that is secured in any manner by
any Lien.

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

S&P. Standard & Poor’s Ratings Group.

Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which the Net Rentable
Area of such Real Estate is at least eighty-five percent (85.0%) leased. Once a
project becomes a Stabilized Property under this Agreement, it shall remain a
Stabilized Property.

 

28



--------------------------------------------------------------------------------

State. A state of the United States of America and the District of Columbia.

State Regulator. See §7.10.

Stonegate Center. The Real Estate located at 2501 W. William Cannon Dr.,
Buildings 3, 4 and 5, Austin, Texas 78745.

Subordination of Advisory Agreement. The Subordination of Advisory Agreement
dated as of the date hereof and entered into between Borrower, REIT and the
Advisor evidencing the subordination of the advisory fees payable by REIT to the
Advisor to the Obligations, as the same may be amended, restated, supplemented
or otherwise modified in accordance with the terms hereof.

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors. Initially, those Persons described on Schedule 1.2 hereto
and each Additional Guarantor. Upon any Additional Guarantor becoming a
Subsidiary Guarantor or upon the release of a Subsidiary Guarantor in accordance
with the terms of this Agreement, Agent may unilaterally amend Schedule 1.2.

Tenant EBITDA. For any period, an amount equal to (a) net income determined in
accordance with GAAP, plus (b) the sum of the following to the extent deducted
in the calculation of net income: (i) interest expenses; (ii) income taxes;
(iii) depreciation; (iv) amortization and (v) for any senior housing facilities
(memory care facilities, assisted living facilities, independent living
facilities), and skilled nursing facilities, the actual property management
expenses of such Medical Asset, minus (c) for any senior housing facilities
(memory care facilities, assisted living facilities, independent living
facilities), and skilled nursing facilities, an amount equal to the greater of
(i) actual property management expenses of such Medical Asset, or (ii) five
percent (5.0%) of the gross revenues from such Medical Asset, minus (d) the
applicable capital reserve for such type of Medical Asset contemplated by
subparts (i)-(iv) within the definition of “Medical Properties Capital Reserve”
in §1.1 of this Agreement.

Term Loan or Term Loans. An individual Term Loan or the aggregate Term Loans, as
the case may be, in the maximum principal amount of ONE HUNDRED THIRTY-FIVE
MILLION AND NO/100 DOLLARS ($135,000,000.00) (subject to increase as provided in
§2.11) made by the Lenders hereunder.

Term Loan Note. A promissory note made by the Borrower in favor of a Lender in
the principal face amount equal to such Lender’s Commitment, in substantially
the form of Exhibit A hereto.

 

29



--------------------------------------------------------------------------------

Third Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Unencumbered Pool Property.

Titled Agents. The Joint Lead Arrangers and Bookrunners and any syndication or
documentation agent.

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is One
Hundred Thirty-Five Million and No/100 Dollars ($135,000,000.00). The Total
Commitment may increase in accordance with §2.11.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

Unencumbered Pool. All of the Unencumbered Pool Properties.

Unencumbered Pool Actual Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Unencumbered Pool, divided by the Actual Debt Service
Amount.

Unencumbered Pool Availability. The Unencumbered Pool Availability shall be the
amount which is the lowest of (a) the maximum principal amount of Loans, which
when added to all Unsecured Debt other than the Loans, would not cause the
Consolidated Total Unsecured Debt to be greater than fifty percent (50.0%) of
the Unencumbered Pool Value, (b) the maximum principal amount of Loans, which
when added to all Unsecured Debt other than the Loans, would not cause the
Unencumbered Pool Implied Debt Service Coverage Ratio to be less than 1.50
to 1.00, and (c) the maximum principal amount of Loans, which when added to all
Unsecured Debt other than the Loans, would not cause the Unencumbered Pool Debt
Yield to be less than thirteen and one-half percent (13.5%).

Unencumbered Pool Certificate. See §7.4(c).

Unencumbered Pool Debt Yield. The quotient of (a) Adjusted Net Operating Income
from the Unencumbered Pool divided by (b) Consolidated Total Unsecured Debt,
expressed as a percentage.

Unencumbered Pool Implied Debt Service Coverage Ratio. The ratio of Adjusted Net
Operating Income from the Unencumbered Pool, divided by the Implied Debt Service
Coverage Amount.

 

30



--------------------------------------------------------------------------------

Unencumbered Pool Property(ies). Eligible Real Estate which satisfies all the
conditions set forth in §7.16 or which has been included in the calculation of
the Unencumbered Pool Availability pursuant to §7.16(b). The Initial
Unencumbered Pool Properties are described on Schedule 1.3 hereto.

Unencumbered Pool Value. As of the date of determination, without duplication,
the lesser of the following amounts determined individually for each
Unencumbered Pool Property: (a) the Appraised Value of such Unencumbered Pool
Property, and (b) the sum of the Property Costs and Acquisition Closing Costs of
such Unencumbered Pool Property. The aggregate Unencumbered Pool Value for all
Unencumbered Pool Properties shall be the sum of such calculations for all of
the Unencumbered Pool Properties; provided, however, in the event that an
adverse change occurs with respect to a material tenant(s) (individually or in
the aggregate) at an Unencumbered Pool Property (e.g., amendment to a lease
without Agent’s prior written consent, lease termination, default of base rent
or other material payment obligations under its respective Lease for more than
seventy-five (75) days beyond the date upon which such payment obligations were
due, assignment or sublease of a material portion of the space without Agent’s
prior written consent), then for the purposes of the covenant calculations, at
the Borrower’s election, the Unencumbered Pool Property will immediately after
the end of such 75-day period be valued at either (i) zero (0), or (ii) the
current Appraised Value as determined by an updated Appraisal acceptable to the
Agent. Additionally, if performance of the Unencumbered Pool Property improves
or the adverse change is otherwise cured to Agent’s reasonable satisfaction,
then the Borrower will have the right to obtain a new Appraisal acceptable to
the Agent. Once the new Appraisal is accepted by Agent, then the value of the
Unencumbered Pool Property shall be updated for purposes of this Agreement.
Notwithstanding the foregoing, no more than sixty percent (60.0%) of the
aggregate Unencumbered Pool Value for all Unencumbered Pool Properties shall be
attributable to Medical Assets (and any excess shall be excluded from the
Unencumbered Pool Value) to and including August 21, 2016, and fifty-five
percent (55.0%) thereafter. This definition of “Unencumbered Pool Value” may
only be modified or waived with the prior written consent of the Agent, the
Documentation Agent, any Co-Syndication Agent and the Majority Lenders.

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

Unsecured Debt. Indebtedness of REIT, the Borrower and their respective
Subsidiaries outstanding at any time which is not Secured Debt.

Wholly Owned Subsidiary. As to the Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by the Borrower.

 

31



--------------------------------------------------------------------------------

§1.2 Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification of such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include,” “includes” and “including” are not limiting.

(g) The words “approval” and “approved”, as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein.

(i) Reference to a particular “§”, refers to that section of this Agreement
unless otherwise indicated.

(j) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k) In the event of any change in GAAP after the date hereof or any other change
in accounting procedures pursuant to §7.3 which would affect the computation of
any financial covenant, ratio or other requirement set forth in any Loan
Document, then upon the request of the Borrower or Agent, the Borrower, the
Guarantors, the Agent and the Lenders shall negotiate promptly, diligently and
in good faith in order to amend the provisions of the Loan Documents such that
such financial covenant, ratio or other requirement shall continue to provide
substantially the same financial tests or restrictions of the Borrower and the
Guarantors as in effect prior to such accounting change, as determined by the
Majority Lenders in their good faith judgment. Until such time as such amendment
shall have been executed and delivered by the Borrower, the Guarantors, the
Agent and the Majority Lenders, such financial covenants, ratio and other
requirements, and all financial statements and other documents required to be
delivered under the Loan Documents, shall be calculated and reported as if such
change had not occurred.

 

32



--------------------------------------------------------------------------------

(l) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of a Borrower or any of its Subsidiaries at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof

(m) To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier “in all material
respects” contained in Sections §2.12(a)(iv), §2.13(c)(iii), §5.3(e), §10.9 and
§11.2 shall not apply solely with respect to any such representations and
warranties.

 

§2. THE CREDIT FACILITY.

§2.1 [Intentionally Omitted].

§2.2 Commitment to Lend Term Loan. Subject to the terms and conditions of this
Agreement, each of the Lenders severally agrees to lend to the Borrower on the
Closing Date such Lender’s Commitment. The Term Loans shall be evidenced by
separate promissory notes of the Borrower in substantially the form of Exhibit A
hereto, dated of even date with this Agreement (except as otherwise provided in
§2.11 or §18.3) and completed with appropriate insertions. One Term Loan Note
shall be payable to the order of each Lender in the principal amount equal to
such Lender’s Commitment.

§2.3 [Intentionally Omitted].

§2.4 [Intentionally Omitted].

§2.5 [Intentionally Omitted].

§2.6 Interest on Loans.

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Base Rate Loan is
repaid or is converted to a LIBOR Rate Loan at a rate per annum equal to the sum
of the Applicable Margin for Base Rate Loans plus the Base Rate.

(b) Each LIBOR Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of each Interest Period with
respect thereto at the rate per annum equal to the sum of LIBOR determined for
such Interest Period plus the Applicable Margin for LIBOR Rate Loans.

 

33



--------------------------------------------------------------------------------

(c) The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(d) Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the other
Type as provided in §4.1.

§2.7 [Intentionally Omitted.]

§2.8 Funds for Loans.

(a) Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown Date of
any Term Loans, each of the Lenders will make available to the Agent, at the
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.2. Upon receipt from each such Lender of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein, to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of such Term Loans made
available to the Agent by the Lenders, as applicable, by crediting such amount
to the account of the Borrower maintained at the Agent’s Head Office. The
failure or refusal of any Lender to make available to the Agent at the aforesaid
time and place on any Drawdown Date, or on the Effective Date with respect to
any Term Loans, the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender’s Commitment Percentage
of any requested Loans.

(b) Unless the Agent shall have been notified by any Lender prior to the
Effective Date or any Increase Date with respect to any Term Loans, that such
Lender will not make available to Agent such Lender’s Commitment Percentage of a
proposed Loan, Agent may in its discretion assume that such Lender has made such
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to the Borrower, and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall promptly pay such corresponding amount to the Agent. The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate.

§2.9 Use of Proceeds. The Borrower will use the proceeds of the Loans solely for
(a) payment of closing costs in connection with this Agreement, (b) acquisitions
of fee simple ownership of Real Estate or Real Estate subject to a Ground Lease,
(c) tenant improvements and leasing commissions with respect to the Real Estate,
(d) repayment of Indebtedness, (e) capital expenditures with respect to the Real
Estate, and (f) general corporate and working capital purposes.

 

34



--------------------------------------------------------------------------------

§2.10 [Intentionally Omitted].

§2.11 Increase in Total Commitment.

(a) Provided that no Default or Event of Default has occurred and is continuing,
subject to the terms and conditions set forth in this §2.11, the Borrower shall
have the option at any time and from time to time before the date that is one
(1) year prior to the Maturity Date to request an increase in the Total
Commitment by giving written notice to the Agent (an “Increase Notice”; and the
amount of such requested increase is the “Commitment Increase”), provided that
any such individual increase must be in a minimum amount of $5,000,000.00 and
increments of $1,000,000.00 in excess thereof, and the Total Commitment shall
not exceed $300,000,000.00. Upon receipt of any Increase Notice, the Agent shall
consult with KCM and shall notify the Borrower of the amount of the facility
fees to be paid to any Lenders who provide an additional Commitment in
connection with such increase in the Commitment. If the Borrower agrees to pay
the facility fees so determined, the Agent shall send a notice to all Lenders
(the “Additional Commitment Request Notice”) informing them of the Borrower’s
request to increase the Total Commitment and of the facility fees to be paid
with respect thereto. Each Lender who desires to provide an additional
Commitment upon such terms shall provide Agent with a written commitment letter
specifying the amount of the additional Commitment, which it is willing to
provide prior to such deadline as may be specified in the Additional Commitment
Request Notice. If the requested increase is oversubscribed then the Agent and
KCM shall allocate the Commitment Increase among the Lenders who provide such
commitment letters on such basis as the Agent and KCM, shall determine in their
sole discretion. If the additional Commitments so provided are not sufficient to
provide the full amount of the Commitment Increase that is requested by the
Borrower, then the Agent, KCM, or the Borrower may, but shall not be obligated
to, invite one or more banks or lending institutions (which banks or lending
institutions shall be acceptable to Agent, KCM, and the Borrower) to become a
Lender and provide an additional Commitment. The Agent shall provide all Lenders
with a notice setting forth the amount, if any, of the additional Commitment to
be provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”). In no event shall any Lender be obligated to
provide an additional Commitment.

(b) On any Commitment Increase Date the outstanding principal balance of the
Term Loans shall be reallocated among the Lenders such that after the applicable
Commitment Increase Date the outstanding principal amount of Term Loans owed to
each Lender shall be equal to such Lender’s Commitment Percentage (as in effect
after the applicable Commitment Increase Date) of the outstanding principal
amount of all Term Loans. On any Commitment Increase Date, those Lenders whose
Commitment Percentage is increasing shall advance the funds to the Agent and the
funds so advanced shall be distributed among the Lenders whose Commitment
Percentage is decreasing as necessary to accomplish the required reallocation of
the outstanding Term Loans. The funds so advanced shall be Base Rate Loans until
converted to LIBOR Rate Loans which are allocated among all Lenders based on
their Commitment Percentages.

(c) Upon the effective date of each increase in the Total Commitment pursuant to
this §2.11 the Agent may unilaterally revise Schedule 1.1 to reflect the name
and

 

35



--------------------------------------------------------------------------------

address, Commitment and Commitment Percentage of each Lender following such
increase and the Borrower shall execute and deliver to the Agent new Term Loan
Notes for each Lender whose Commitment has changed so that the principal amount
of such Lender’s Term Loan Note shall equal its Commitment. The Agent shall
deliver such replacement Term Loan Notes to the respective Lenders in exchange
for the Term Loan Notes replaced thereby which shall be surrendered by such
Lenders. Such new Term Loan Notes shall provide that they are replacements for
the surrendered Term Loan Notes and that they do not constitute a novation,
shall be dated as of the Commitment Increase Date and shall otherwise be in
substantially the form of the replaced Term Loan Notes. In connection therewith,
the Borrower shall deliver an opinion of counsel, addressed to the Lenders and
the Agent, relating to the due authorization, execution and delivery of such new
Term Loan Notes and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement under this Agreement. The surrendered Term Loan Notes shall be
canceled and returned to the Borrower.

(d) Notwithstanding anything to the contrary contained herein, the obligation of
the Agent and Lenders to increase the Total Commitment pursuant to this §2.11
shall be conditioned upon satisfaction of the following conditions precedent
which must be satisfied prior to the effectiveness of any increase of the Total
Commitment:

(i) Payment of Activation Fee. The Borrower shall pay to KCM such facility fees
as KCM and the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and

(ii) No Default. On the date any Increase Notice is given and on the date such
increase becomes effective, both immediately before and after the Commitment is
increased, there shall exist no Default or Event of Default; and

(iii) Representations True. The representations and warranties made by the
Borrower and Guarantors in the Loan Documents or otherwise made by or on behalf
of the Borrower or the Guarantors in connection therewith or after the date
thereof shall have been true and correct in all material respects when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Commitment is increased, both immediately
before and after the Commitment is increased; and

(iv) Additional Documents and Expenses. The Borrower and the Guarantors shall
execute and deliver to Agent and the Lenders such additional documents,
instruments, certifications and opinions as the Agent may reasonably require in
its sole and absolute discretion (including, without limitation, in the case of
the Borrower, a Compliance Certificate, demonstrating compliance with all
covenants, representations and warranties set forth in the Loan Documents after
giving effect to the increase) and the Borrower shall pay the cost of any title
commitment or report or update thereto or any updated UCC searches, all
recording costs and fees, and any and all intangible taxes or other documentary
or mortgage taxes, assessments or charges or any similar fees, taxes or expenses
which are required to be paid in connection with such increase;

(v) Other. The Borrower shall satisfy such other conditions to such increase as
Agent may require in its reasonable discretion.

 

36



--------------------------------------------------------------------------------

§2.12 [Intentionally Omitted].

§2.13 Defaulting Lenders.

(a) If for any reason any Lender shall be a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or applicable law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, or all of the Lenders,
shall be suspended during the pendency of such failure or refusal. If a Lender
is a Defaulting Lender because it has failed to make timely payment to the Agent
of any amount required to be paid to the Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Loans
shall be applied as set forth in §2.13(d).

(b) Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such 5th Business Day, the Lenders have not elected to purchase all of the
Commitments of such Defaulting Lender, then the Borrower (so long as no Default
or Event of Default exists) or the Majority Lenders may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitments to an eligible
assignee subject to and in accordance with the provisions of §18.1 for the
purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement. The purchase price for the Commitments of a

 

37



--------------------------------------------------------------------------------

Defaulting Lender shall be equal to the amount of the principal balance of the
Loans outstanding and owed by the Borrower to the Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees. Prior to
payment of such purchase price to a Defaulting Lender, the Agent shall apply
against such purchase price any amounts retained by the Agent pursuant to
§2.13(d).

(c) [Intentionally Omitted.]

(d) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, [Reserved]; third, [Reserved]; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Agent; fifth, if so
determined by the Agent and the Borrower, to be held in a non-interest bearing
deposit account and released pro rata in order to satisfy obligations of such
Defaulting Lender to fund Loans or participations under this Agreement; sixth,
to the payment of any amounts owing to the Agent or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by the Agent or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans in
respect of which such Defaulting Lender has not fully funded its appropriate
share and such Loans were made at a time when the conditions set forth in §10
and §11, to the extent required by this Agreement, were satisfied or waived,
such payment shall be applied solely to pay the Loans of, all Non-Defaulting
Lenders on a pro rata basis until such time as all Loans are held by the Lenders
pro rata in accordance with their Commitment Percentages without regard to
§2.13(c), prior to being applied to the payment of any Loans of, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.13(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

(e) [Intentionally Omitted.]

(f) [Intentionally Omitted.]

(g) If the Borrower (so long as no Default or Event of Default exists) and the
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of

 

38



--------------------------------------------------------------------------------

the date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Agent may determine
to be necessary to cause the Loans to be held on a pro rata basis by the Lenders
in accordance with their Commitments (without giving effect to §2.13(c)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender.

 

§3. REPAYMENT OF THE LOANS.

§3.1 Stated Maturity. The Borrower promises to pay on the Maturity Date and
there shall become absolutely due and payable on the Maturity Date all of the
Loan Outstanding on such date, together with any and all accrued and unpaid
interest thereon.

§3.2 Mandatory Prepayments. If at any time (i) the sum of the aggregate
outstanding principal amount of the Term Loans exceeds the lesser of (A) the
Total Commitment or (B) the Unencumbered Pool Availability minus the principal
amount of the Outstanding Term Loans and all other Unsecured Debt, then the
Borrower shall, within five (5) Business Days of such occurrence pay the amount
of such excess to the Agent for the respective accounts of the Lenders for
application to the Term Loans as provided in §3.4, together with any additional
amounts payable pursuant to §4.7.

§3.3 Optional Prepayments.

(a) [Intentionally Omitted.]

(b) The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.7.

(c) The Borrower shall give the Agent, no later than 10:00 a.m. (Cleveland time)
at least three (3) days prior written notice of any prepayment pursuant to this
§3.3, in each case specifying the proposed date of prepayment of the Loans and
the principal amount to be prepaid (provided that any such notice may be revoked
or modified upon one (1) day’s prior notice to the Agent).

§3.4 Partial Prepayments. Each partial prepayment of the Loans under §3.3 shall
be in a minimum amount of $500,000.00 or an integral multiple of $100,000.00 in
excess thereof, shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of payment. Each partial payment under §3.2 and
§3.3 shall be applied first to the principal of Base Rate Loans, and then to the
principal of LIBOR Rate Loans.

§3.5 [Intentionally Omitted.]

 

39



--------------------------------------------------------------------------------

§4. CERTAIN GENERAL PROVISIONS.

§4.1 Conversion Options.

(a) The Borrower may elect from time to time to convert any of its outstanding
Term Loans to a Term Loan of another Type and such Term Loans shall thereafter
bear interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided
that (i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the
Borrower shall give the Agent at least three (3) LIBOR Business Days’ prior
written notice of such election and the Interest Period requested for such Loan,
the principal amount of the Loan so converted shall be in a minimum aggregate
amount of $1,000,000.00 or an integral multiple of $250,000.00 in excess thereof
and, after giving effect to the making of such Loan, there shall be no more than
two (2) LIBOR Rate Loans outstanding at any one time; and (iii) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing. All or any part of the outstanding Term Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Loan or a Base Rate Loan in a principal amount of
less than $1,000,000.00, or a LIBOR Rate Loan or a LIBOR Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$250,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

(b) Any LIBOR Rate Loan may be continued as such Type upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
terms of §4.1; provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing, but shall be
automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default.

(c) In the event that the Borrower does not notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
converted at the end of the applicable Interest Period to a Base Rate Loan.

§4.2 Fees. The Borrower agrees to pay to KeyBank and the Joint Lead Arrangers
and Bookrunners for their own account certain fees for services rendered or to
be rendered in connection with the Loans as provided pursuant to that certain
fee letter dated as of July 31, 2015 between the Borrower, KeyBank, the Joint
Lead Arrangers and Bookrunners and certain other parties thereto (the “Agreement
Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances. The Borrower agrees and acknowledges that
no proceeds of the Loans will be used to pay any arrangement fees, and Borrower
will pay for such fees out of pocket.

 

40



--------------------------------------------------------------------------------

§4.3 Funds for Payments.

(a) All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 2:00 p.m. (Cleveland
time) on the day when due, in each case in lawful money of the United States in
immediately available funds. The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank set forth on Schedule 4.3, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Lenders under the Loan Documents. Subject
to the foregoing, all payments made to Agent on behalf of the Lenders, and
actually received by Agent, shall be deemed received by the Lenders on the date
actually received by Agent.

(b) All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made without setoff or counterclaim and free and clear of and
without deduction for any taxes (other than income or franchise taxes imposed on
any Lender and any Excluded FATCA Tax), levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Agent,
for the account of the Lenders or (as the case may be) the Agent, on the date on
which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Agent to receive the same net amount which the Lenders or the
Agent would have received on such due date had no such obligation been imposed
upon the Borrower. If any such Lender, to the extent it may lawfully do so,
fails to deliver the above forms or other documentation, then the Agent may
withhold from any payments to be made to such Lender under any of the Loan
Documents such amounts as are required by the Code. If any Governmental
Authority asserts that the Agent or Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only) did not properly withhold or backup withhold, as the
case may be, any tax or other amount from payments made to or for the account of
any Lender, such Lender shall indemnify the Agent and/or Borrower (as to
Borrower, with respect to Excluded FATCA Taxes only) therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Agent or by the Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only) under this section, and costs and expenses (including
all reasonable fees and disbursements of any law firm or other external counsel
and the allocated cost of internal legal services and all disbursements of
internal counsel) of the Agent and Borrower (as to Borrower, with respect to
Excluded FATCA Taxes only). The obligation of the Lenders under this section
shall survive the termination of the Commitments, repayment of all Obligations
and all the resignation or replacement of the Agent. Without limitation of
§4.3(b), if a payment made to a Lender under any Loan Document would be subject
to United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable

 

41



--------------------------------------------------------------------------------

reporting and document provision requirements of FATCA (including those
contained in Section 1741(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower and/or the Agent as may be necessary for
the Borrower and the Agent to comply with their obligations under FATCA, to
determine that such Lender has or has not complied with such Lender obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. The Borrower will deliver promptly to the Agent certificates
or other valid vouchers for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under any other Loan
Document.

(c) Each Lender organized under the laws of a jurisdiction outside the United
States (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower with such duly executed form(s) or statement(s) which may,
from time to time, be prescribed by law and, which, pursuant to applicable
provisions of (i) an income tax treaty between the United States and the country
of residence of such Lender, (ii) the Code, or (iii) any applicable rules or
regulations in effect under (i) or (ii) above, indicates the withholding status
of such Lender; provided that nothing herein (including without limitation the
failure or inability to provide such form or statement) shall relieve the
Borrower of its obligations under §4.3(b). In the event that the Borrower shall
have delivered the certificates or vouchers described above for any payments
made by the Borrower and such Lender receives a refund of any taxes paid by the
Borrower pursuant to §4.3(b), such Lender will pay to the Borrower the amount of
such refund promptly upon receipt thereof; provided that if at any time
thereafter such Lender is required to return such refund, the Borrower shall
promptly repay to such Lender the amount of such refund.

§4.4 Computations. All computations of interest on the Loans and of other fees
to the extent applicable shall be based on a 360-day year and paid for the
actual number of days elapsed. Except as otherwise provided in the definition of
the term “Interest Period” with respect to LIBOR Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension. The
Outstanding Loans as reflected on the records of the Agent from time to time
shall be considered prima facie evidence of such amount absent manifest error.

§4.5 Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 

42



--------------------------------------------------------------------------------

§4.6 Illegality. Notwithstanding any other provisions herein, if any present or
future law, regulation, treaty or directive or the interpretation or application
thereof shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
judgment of such Lender, be otherwise materially disadvantageous to such Lender
or increase any costs payable by the Borrower hereunder.

§4.7 Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs. The
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(ii) LIBOR is used merely as a reference in determining such rate; and (iii) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.8 Additional Costs, Etc.. Notwithstanding anything herein to the contrary, if
any present or future applicable law, which expression, as used herein, includes
statutes, rules and regulations thereunder and interpretations thereof by any
competent court or by any governmental or other regulatory body or official
charged with the administration or the interpretation thereof and requests,
directives, instructions and notices at any time (or from time to time)
hereafter made upon or otherwise issued to any Lender or the Agent by any
central bank or other fiscal, monetary or other authority (whether or not having
the force of law), shall:

(a) subject any Lender or the Agent to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment or the Loans (other than taxes based
upon or measured by the gross receipts, income or profits of such Lender or the
Agent or its franchise tax), or

(b) materially change the basis of taxation (except for changes in taxes on
gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

 

43



--------------------------------------------------------------------------------

(c) impose or increase or render applicable any special deposit, reserve,
assessment, liquidity, capital adequacy or other similar requirements (whether
or not having the force of law and which are not already reflected in any
amounts payable by the Borrower hereunder) against assets held by, or deposits
in or for the account of, or loans by, or commitments of an office of any
Lender, or

(d) impose on any Lender or the Agent any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loans, such Lender’s
Commitment or any class of loans or commitments of which any of the Loans or
such Lender’s Commitment forms a part; and the result of any of the foregoing
is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans or such Lender’s Commitment, or

(ii) to reduce the amount of principal, interest or other amount payable to any
Lender or the Agent hereunder on account of such Lender’s Commitment or any of
the Loans, or

(iii) to require any Lender or the Agent to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender or the Agent from the Borrower
hereunder,

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

§4.9 Capital Adequacy. If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies or any change
in the interpretation or application thereof by any Governmental Authority
charged with the administration thereof, or (b) compliance by such Lender or its
parent bank holding company with any guideline, request or directive of any such
entity regarding capital adequacy (whether or not having the force of law), has
the effect of reducing the return on such Lender’s or such holding company’s
capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such

 

44



--------------------------------------------------------------------------------

reduction in the return on capital as and when such reduction is determined,
upon presentation by such Lender of a statement of the amount setting forth the
Lender’s calculation thereof. In determining such amount, such Lender may use
any reasonable averaging and attribution methods generally applied by such
Lender. For purposes of §4.8 and §4.9, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, publications, orders,
guidelines and directives thereunder or issued in connection therewith and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to have been
adopted and gone into effect after the date hereof regardless of when adopted,
enacted or issued.

§4.10 Breakage Costs. The Borrower shall pay all Breakage Costs required to be
paid by it pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

§4.11 Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to the sum of the Base
Rate plus the Applicable Margin plus five percent (5.0%) (the “Default Rate”),
until such amount shall be paid in full (after as well as before judgment), or
if any of such amounts shall exceed the maximum rate permitted by law, then at
the maximum rate permitted by law. In addition, the Borrower shall pay a late
charge equal to four percent (4.0%) of any amount of interest and/or principal
payable on the Loans or any other amounts payable hereunder or under the other
Loan Documents, which is not paid by the Borrower within ten (10) days of the
date when due (or, in the case of amounts due at the Maturity Date, within
fifteen (15) Business Days of such date).

§4.12 Certificate. A certificate setting forth any amounts payable pursuant to
§4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of such
amounts which are due, submitted by any Lender or the Agent to the Borrower,
shall be conclusive in the absence of manifest error, and shall be promptly
provided to the Borrower upon their written request.

§4.13 Limitation on Interest. Notwithstanding anything in this Agreement or the
other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations and to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal of the Obligations,
such excess shall be refunded to the Borrower. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by

 

45



--------------------------------------------------------------------------------

applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This Section shall control all agreements between or among the Borrower,
the Guarantors, the Lenders and the Agent.

§4.14 Certain Provisions Relating to Increased Costs. If a Lender gives notice
of the existence of the circumstances set forth in §4.8 or any Lender requests
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.3(b) (as a result of the imposition of U.S.
withholding taxes on amounts paid to such Lender under this Agreement), §4.8 or
§4.9, then, upon request of the Borrower, such Lender, as applicable, shall use
reasonable efforts in a manner consistent with such institution’s practice in
connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by the Borrower under the
foregoing provisions, provided that such action would not be otherwise
prejudicial to such Lender, including, without limitation, by designating
another of such Lender’s offices, branches or affiliates; the Borrower agreeing
to pay all reasonably incurred costs and expenses incurred by such Lender in
connection with any such action. Notwithstanding anything to the contrary
contained herein, if no Default or Event of Default shall have occurred and be
continuing, and if any Lender has given notice of the existence of the
circumstances set forth in §4.8 or has requested payment or compensation for any
losses or costs to be reimbursed pursuant to any one or more of the provisions
of §4.3(b) (as a result of the imposition of U.S. withholding taxes on amounts
paid to such Lender under this Agreement), §4.8 or §4.9 and following the
request of the Borrower has been unable to take the steps described above to
mitigate such amounts (each, an “Affected Lender”), then, within thirty
(30) days after such notice or request for payment or compensation, the Borrower
shall have the one-time right as to such Affected Lender, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender within
thirty (30) days of receipt of such notice, to elect to cause the Affected
Lender to transfer its Commitment. The Agent shall promptly notify the remaining
Lenders that each of such Lenders shall have the right, but not the obligation,
to acquire a portion of the Commitment, pro rata based upon their relevant
Commitment Percentages, of the Affected Lender (or if any of such Lenders does
not elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Affected Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender, the Affected Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s Commitment shall
equal any and all amounts outstanding and owed by the Borrower to the Affected
Lender including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

§5. UNENCUMBERED POOL.

§5.1 Unsecured Obligations. The Lenders have agreed to make the Loans to the
Borrower on an unsecured basis. Notwithstanding the foregoing, the Obligations
shall be guaranteed pursuant to the terms of the Guaranty.

 

46



--------------------------------------------------------------------------------

§5.2 Appraisals.

(a) The Agent may on behalf of the Lenders obtain current Appraisals of the
Unencumbered Pool Properties as set forth in the definition of Unencumbered Pool
Value. In any such case, said Appraisals will be ordered by Agent and reviewed
and approved by the appraisal department of the Agent, in order to determine the
current Appraised Value of the applicable Unencumbered Pool Properties, and the
Borrower shall pay to Agent within ten (10) days of demand all reasonable costs
of such Appraisals.

(b) Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Unencumbered
Pool Properties, or any of them, as the Agent shall determine (i) at any time
that the regulatory requirements of any Lender generally applicable to real
estate loans of the category made under this Agreement as reasonably interpreted
by such Lender shall require more frequent Appraisals, (ii) at any time
following an Event of Default, (iii) if the Agent reasonably believes that there
has been a material adverse change or deterioration with respect to any
Unencumbered Pool Property, including, without limitation, a material change in
the market in which any Unencumbered Pool Property is located, or (iv) so long
as no Event of Default then exists, at the request of the Borrower in the event
of any material construction or alterations to an Unencumbered Pool Property.
The expense of such Appraisals and/or updates performed pursuant to this §5.2(b)
shall be borne by the Borrower and payable to Agent within fifteen (15) days of
demand; provided the Borrower shall not be obligated to pay for an Appraisal of
a Unencumbered Pool Property obtained pursuant to this §5.2(b) more often than
once in any period of twelve (12) months.

(c) The Borrower acknowledges that the Agent has the right to approve any
Appraisal performed pursuant to this Agreement. The Borrower further agrees that
the Lenders and Agent do not make any representations or warranties with respect
to any such Appraisal and shall have no liability as a result of or in
connection with any such Appraisal for statements contained in such Appraisal,
including without limitation, the accuracy and completeness of information,
estimates, conclusions and opinions contained in such Appraisal, or variance of
such Appraisal from the fair value of such property that is the subject of such
Appraisal given by the local tax assessor’s office, or the Borrower’s idea of
the value of such property.

§5.3 Initial Unencumbered Pool. As of the Closing Date, the parties hereto agree
that the Real Estate identified on Schedule 1.3 are the Initial Unencumbered
Pool Properties.

§5.4 Additional Guarantors. In the event that the Borrower shall request that
certain Real Estate of a Wholly Owned Subsidiary of Borrower be included in the
Unencumbered Pool and such Real Estate is approved for inclusion in the
Unencumbered Pool in accordance with the terms hereof, the Borrower shall, as a
condition to such Real Estate being included in the Unencumbered Pool, cause
each such Wholly Owned Subsidiary to execute and deliver to Agent a Joinder
Agreement, and such Subsidiary shall become a Guarantor hereunder. In addition,
in the event any Subsidiary of the Borrower shall constitute a Material
Subsidiary, the Borrower shall promptly notify Agent and within sixty
(60) calendar days execute and deliver to Agent a Joinder Agreement, and such
Subsidiary shall become a Subsidiary Guarantor hereunder. Each such Subsidiary
Guarantor shall be specifically authorized, in accordance with its respective

 

47



--------------------------------------------------------------------------------

organizational documents, to be a Guarantor hereunder and thereunder and to
execute the Contribution Agreement. The Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary. In
connection with the delivery of such Joinder Agreement, the Borrower shall
deliver to the Agent such organizational agreements, resolutions, consents,
opinions and other documents and instruments as the Agent may reasonably
require.

§5.5 Release of a Subsidiary Guarantor. The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release
(subject to the terms hereof), a Subsidiary Guarantor from the Guaranty so long
as: (a) no Default or Event of Default shall then be in existence or would occur
as a result of such release; (b) the Agent shall have received such written
request at least ten (10) Business Days prior to the requested date of release
(or such shorter period as may be acceptable to the Agent in its sole
discretion), and a pro forma Compliance Certificate and Unencumbered Pool
Certificate demonstrating, after giving effect to such removal or
disqualification, compliance with the covenants contained in §7.16 and §9; and
(c) such Subsidiary Guarantor no longer owns any interest in an Unencumbered
Pool Property or is no longer required to be a Subsidiary Guarantor pursuant to
the terms of §5.4. Delivery by the Borrower to the Agent of any such request for
a release shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to REIT, which may only be released upon
the written approval of Agent and all of the Lenders.

 

§6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1 Corporate Authority, Etc.

(a) Incorporation; Good Standing. REIT is a Maryland corporation duly organized
pursuant to articles of incorporation filed with the Maryland Secretary of
State, and is validly existing and in good standing under the laws of Maryland.
REIT conducts its business in a manner which enables it to qualify as a real
estate investment trust under, and to be entitled to the benefits of, §856 of
the Code, and commencing with the federal tax return of REIT to be filed no
later than June 15, 2012 and thereafter has elected to be treated as and is
entitled to the benefits of a real estate investment trust thereunder. The
Borrower is a Delaware limited partnership duly organized pursuant to its
certificate of limited partnership filed with the Delaware Secretary of State,
and is validly existing and in good standing under the laws of Delaware. The
Borrower (i) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated, and (ii) is in good
standing and is duly authorized to do business in the jurisdiction of its
organization and in each other jurisdiction where a failure to be so qualified
in such other jurisdiction could have a Material Adverse Effect.

(b) Subsidiaries. Each of the Guarantors and each of the Subsidiaries of the
Borrower and the Guarantors (i) is a corporation, limited partnership, general
partnership, limited liability company or trust duly organized under the laws of
its State of organization and is validly

 

48



--------------------------------------------------------------------------------

existing and in good standing under the laws thereof, (ii) has all requisite
power to own its property and conduct its business as now conducted and as
presently contemplated and (iii) is in good standing and is duly authorized to
do business in each jurisdiction where it is organized and where an Unencumbered
Pool Property owned or leased by it is located (to the extent required by
applicable law) and in each other jurisdiction where a failure to be so
qualified could have a Material Adverse Effect.

(c) Authorization. The execution, delivery and performance of this Agreement and
the other Loan Documents to which any of the Borrower or any Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement,
articles of incorporation or other charter documents or bylaws of, or any
agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of Agent contemplated by
this Agreement and the other Loan Documents, and (vi) do not, as of the date of
execution and delivery thereof, require the approval or consent of any Person
other than those already obtained and delivered to Agent.

(d) Enforceability. The execution and delivery of this Agreement and the other
Loan Documents to which any of the Borrower or any Guarantor is a party are
valid and legally binding obligations of such Person enforceable in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity.

§6.2 Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or any Guarantor is
a party and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained, in the appropriate records office with respect
thereto, and filings after the date hereof of disclosures with the SEC, or as
may be required hereafter with respect to tenant improvements, repairs or other
work with respect to any Real Estate.

§6.3 Title to Properties. Except as indicated on Schedule 6.3 hereto, REIT, the
Borrower and their respective Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of REIT as of the Balance Sheet Date
or acquired or leased since that date (except property and assets sold or
otherwise disposed of in the ordinary course since that date) subject to no
rights of others, including any mortgages, leases pursuant to which REIT, the
Borrower or any of their respective Subsidiaries or any of their respective
Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other encumbrances except Permitted Liens.

 

49



--------------------------------------------------------------------------------

§6.4 Financial Statements. The Borrower has furnished to Agent: (a) the
consolidated balance sheet of REIT and its Subsidiaries as of the Balance Sheet
Date and the related consolidated statement of income and cash flow for the
calendar year then ended certified by the chief financial officer or chief
accounting officer of REIT, (b) an unaudited statement of Net Operating Income
for the period ending June 30, 2015 reasonably satisfactory in form to the Agent
and certified by the chief financial officer or chief accounting officer of REIT
as fairly presenting the Net Operating Income for such periods, and (c) certain
other financial information relating to the Borrower, the Guarantors, including,
without limitation, the Unencumbered Pool Properties. The balance sheet and
statements referred to in clauses (a) and (b) have been prepared in accordance
with generally accepted accounting principles and fairly present the
consolidated financial condition of REIT and its Subsidiaries as of such dates
and the consolidated results of the operations of REIT and its Subsidiaries for
such periods. There are no liabilities, contingent or otherwise, of REIT or any
of its Subsidiaries involving material amounts not disclosed in said financial
statements and the related notes thereto.

§6.5 No Material Changes. Since the Balance Sheet Date or the date of the most
recent financial statements delivered pursuant to §7.4, as applicable, there has
occurred no materially adverse change in the financial condition, prospects or
business of REIT, the Borrower, and their respective Subsidiaries taken as a
whole as shown on or reflected in the consolidated balance sheet of REIT as of
the Balance Sheet Date, or its consolidated statement of income or cash flows
for the calendar year then ended, other than changes in the ordinary course of
business that have not and could not reasonably be expected to have a Material
Adverse Effect. As of the date hereof, except as set forth on Schedule 6.5
hereto, there has occurred no materially adverse change in the financial
condition, prospects, operations or business activities of REIT, the Borrower,
their respective Subsidiaries or any of the Unencumbered Pool Properties from
the condition shown on the statements of income delivered to the Agent pursuant
to §6.4 other than changes in the ordinary course of business that have not had
any materially adverse effect either individually or in the aggregate on the
business, prospects, operation or financial condition of REIT, the Borrower,
their respective Subsidiaries, considered as a whole, or of any of the
Unencumbered Pool Properties.

§6.6 Franchises, Patents, Copyrights, Etc.. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.
Except as set forth on Schedule 6.6 hereto with respect to any Unencumbered Pool
Property, none of the Unencumbered Pool Properties is owned or operated by
Borrower or its Subsidiaries under or by reference to any trademark, trade name,
service mark or logo, and none of the trademarks, trade names, service marks or
logos are registered or subject to any license or provision of law limiting
their assignability or use except as specifically set forth on Schedule 6.6.

§6.7 Litigation. Except as stated on Schedule 6.7, there are no actions, suits,
proceedings or investigations of any kind pending or to the knowledge of the
Borrower threatened in writing against the Borrower, any Guarantor, any of their
respective Subsidiaries before any court, tribunal, arbitrator, mediator or
administrative agency or board which question the validity of this Agreement or
any of the other Loan Documents, any action taken or to be

 

50



--------------------------------------------------------------------------------

taken pursuant hereto or thereto, the Unencumbered Pool Properties, or which if
adversely determined could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, there are no judgments, final
orders or awards outstanding against or affecting the Borrower, any Guarantor,
any of their respective Subsidiaries, individually or in the aggregate, in
excess of $1,000,000.00, or against or affecting the Unencumbered Pool Property.
No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, none
of Borrower, any Guarantor or any of their respective Subsidiaries or to
Borrower or any Guarantor’s knowledge and operator of any Medical Property, is
the subject of an audit by a Governmental Authority or, to Borrower’s or any
Guarantor’s knowledge, any investigation or review by a Governmental Authority
concerning the violation or possible violation of any Requirement of Law,
including any Healthcare Law.

§6.8 No Material Adverse Contracts, Etc.. None of the Borrower, any Guarantor or
any of their respective Subsidiaries is subject to any charter, corporate or
other legal restriction, or any judgment, decree, order, rule or regulation that
has or is expected in the future to have a Material Adverse Effect. None of the
Borrower, any Guarantor or any of their respective Subsidiaries is a party to
any contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9 Compliance with Other Instruments, Laws, Etc.. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10 Tax Status. Each of the Borrower, the Guarantors and their respective
Subsidiaries (a) has made or filed all federal and state income and all other
tax returns, reports and declarations required by any jurisdiction to which it
is subject or has obtained an extension for filing, (b) has paid prior to
delinquency all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, and (c) has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. Except as set forth on Schedule 6.10, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers or partners of such Person know of no basis for
any such claim. Except as set forth on Schedule 6.10, there are no audits
pending or to the knowledge of the Borrower threatened with respect to any tax
returns filed by the Borrower, any Guarantor or their respective Subsidiaries.
The taxpayer identification number for REIT is 27-1550167 and for the Borrower
is 27-5473842.

§6.11 No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

51



--------------------------------------------------------------------------------

§6.12 Investment Company Act. None of the Borrower, the Guarantors or any of
their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

§6.13 Intentionally Omitted.

§6.14 Intentionally Omitted.

§6.15 Certain Transactions. Except as disclosed on Schedule 6.15 hereto, none of
the partners, officers, trustees, managers, members, directors, or employees of
the Borrower, any Guarantor or any of their respective Subsidiaries is, nor
shall any such Person become, a party to any transaction with the Borrower, any
Guarantor or any of their respective Subsidiaries or Affiliates (other than for
services as partners, managers, members, employees, officers and directors),
including any agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any partner, officer, trustee,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any partner, officer, trustee,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, which are on terms less favorable to the Borrower,
a Guarantor or any of their respective Subsidiaries than those that would be
obtained in a comparable arms-length transaction.

§6.16 Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Neither the Borrower, any Guarantor nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan, (b) failed to make any contribution or payment to any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, which
has resulted or could result in the imposition of a Lien or the posting of a
bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
§4007 of ERISA. None of the assets of REIT, the Borrower or any of their
respective Subsidiaries, including, without limitation, any Unencumbered Pool
Property, constitutes a “plan asset” of any Employee Plan, Multiemployer Plan or
Guaranteed Pension Plan.

§6.17 Disclosure. All of the representations and warranties made by or on behalf
of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent

 

52



--------------------------------------------------------------------------------

or the Lenders by or on behalf of the Borrower, any Subsidiary or any Guarantor,
as supplemented to date, is and, when delivered, will be true and correct in all
material respects and, as supplemented to date, does not, and when delivered
will not, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading.
The written information, reports and other papers and data with respect to the
Borrower, any Subsidiary, any Guarantor or the Unencumbered Pool Properties,
(other than projections and estimates) furnished to the Agent or the Lenders in
connection with this Agreement or the obtaining of the Commitments of the
Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided that such representation shall not apply to (a) the
accuracy of any appraisal, title commitment, survey, or engineering and
environmental reports prepared by third parties or legal conclusions or analysis
provided by the Borrower’s or Guarantor’s counsel (although the Borrower and the
Guarantors have no reason to believe that the Agent and the Lenders may not rely
on the accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower (except to the
extent the related assumptions were when made manifestly unreasonable).

§6.18 Place of Business. The principal place of business of the Borrower is
4890 W. Kennedy Boulevard, Suite 650 Tampa, Florida 33609.

§6.19 Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither the Borrower
nor any Guarantor is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20 Environmental Compliance. The Borrower has taken all commercially
reasonable steps to investigate the past and present conditions and usage of the
Real Estate and the operations conducted thereon and, except as specifically set
forth (i) in the written environmental site assessment reports of an
Environmental Engineer provided to the Agent (A) in the case of the Initial
Unencumbered Pool Properties, as of the Closing Date, or (B) with respect to
other Real Estate owned as of the date hereof, on or before the date hereof, or
in the case of Real Estate (other than the Initial Unencumbered Pool Properties,
if any) acquired after the date hereof, the environmental site assessment
reports with respect thereto provided to the Agent, or (ii) on Schedule 6.20,
makes the following representations and warranties:

(a) None of the Borrower, the Guarantors or their respective Subsidiaries nor
any operator of the Real Estate, nor any tenant or operations thereon, is in
violation, or alleged violation, of any judgment, decree, order, law, license,
rule or regulation pertaining to environmental matters, including without
limitation, those arising under any Environmental Law, which violation
(i) involves Real Estate (other than the Unencumbered Pool Properties) and has
had or could reasonably be expected to have a Material Adverse Effect or
(ii) involves a Unencumbered Pool Property.

 

53



--------------------------------------------------------------------------------

(b) None of the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency as a potentially responsible party
under CERCLA with respect to a site listed on the National Priorities List, 40
C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s) which it
has generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case (A) involves Real Estate
(other than the Unencumbered Pool Properties) and has had or could reasonably be
expected to have a Material Adverse Effect or (B) involves a Unencumbered Pool
Property.

(c) (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in compliance
with Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or the tenants and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of Borrower’s,
the Guarantors’ and their respective Subsidiaries’, or the tenants’ or
operators’ of the Real Estate, respective businesses and in accordance with
applicable Environmental Laws; (iii) there has been no past or present Release
or threatened Release of Hazardous Substances on, upon, into or from the Real
Estate, which Release would have a material adverse effect on the value of such
Real Estate or adjacent properties, which Release has had or could reasonably be
expected to have a Material Adverse Effect; (iv) there have been no Releases on,
upon, from or into any real property in the vicinity of any of the Real Estate
which, through soil or groundwater contamination, may have come to be located
on, and which could be reasonably anticipated to have a material adverse effect
on the value of, the Real Estate; and (v) any Hazardous Substances that have
been generated on any of the Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.20(c) as to any Real Estate (other than the Unencumbered
Pool) where the foregoing has not had or could not reasonably be expected to
have a Material Adverse Effect).

(d) None of the Borrower, the Guarantors, their respective Subsidiaries nor the
Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages or to the effectiveness of any other transactions contemplated hereby
except for such matters that shall be complied with as of the Closing Date.

 

54



--------------------------------------------------------------------------------

(e) There are no existing or closed sanitary landfills, solid waste disposal
sites, or hazardous waste treatment, storage or disposal facilities (i) on or
affecting the Real Estate (other than the Unencumbered Pool Properties) except
where such existence has not had or could not be reasonably be expected to have
a Material Adverse Effect, or (ii) on or affecting a Unencumbered Pool Property.

(f) The Borrower has not received any written notice of any claim by any party
that any use, operation, or condition of the Real Estate has caused any nuisance
or any other liability or adverse condition on any other property which as to
any Real Estate (other than the Unencumbered Pool Properties) has had or could
reasonably be expected to have a Material Adverse Effect, nor is there any basis
for such a claim.

§6.21 Subsidiaries; Organizational Structure. Schedule 6.21(a) sets forth, as of
the date hereof, all of the Subsidiaries of REIT, the form and jurisdiction of
organization of each of the Subsidiaries, and REIT’s direct and indirect
ownership interests therein. Schedule 6.21(b) sets forth, as of the date hereof,
all of the Unconsolidated Affiliates of REIT and its Subsidiaries, the form and
jurisdiction of organization of each of the Unconsolidated Affiliates, REIT’s or
its Subsidiary’s ownership interest therein and the other owners of the
applicable Unconsolidated Affiliate. No Person owns any legal, equitable or
beneficial interest in any of the Persons set forth on Schedules 6.21(a) and
6.21(b) except as set forth on such Schedules.

§6.22 Leases. The Borrower has delivered to the Agent true copies of the Leases
and any amendments thereto relating to each Unencumbered Pool Property required
to be delivered as a part of the Eligible Real Estate Qualification Documents as
of the date hereof. If required by Agent, an accurate and complete Rent Roll as
of the date of inclusion of each Unencumbered Pool Property in the Unencumbered
Pool with respect to all Leases of any portion of the Unencumbered Pool Property
has been provided to the Agent. The Leases reflected on such Rent Roll
constitute as of the date thereof the sole agreements relating to leasing or
licensing of space at such Unencumbered Pool Property and in the Building
relating thereto. Except as reflected on such Rent Roll or on Schedule 6.22 no
tenant under any Lease is entitled to any free rent, partial rent, rebate of
rent payments, credit, offset or deduction in rent, including, without
limitation, lease support payments, lease buy-outs or abatements or credits.
Except as set forth in Schedule 6.22, the Leases reflected therein are, as of
the date of inclusion of the applicable Unencumbered Pool Property in the
Unencumbered Pool, in full force and effect in accordance with their respective
terms, without any payment default or any other material default thereunder, nor
are there any defenses, counterclaims, offsets, concessions or rebates available
to any tenant thereunder, and, except as reflected in Schedule 6.22, neither the
Borrower nor any Guarantor has given or made, any notice of any payment or other
material default, or any claim, which remains uncured or unsatisfied, with
respect to any of the Leases, and to the best of the knowledge and belief of the
Borrower, there is no basis for any such claim or notice of default by any
tenant. Except as reflected in Schedule 6.22, no property, other than the
Unencumbered Pool Property which is the subject of the applicable Lease, is
necessary to comply with the requirements (including, without limitation,
parking requirements) contained in such Lease.

 

55



--------------------------------------------------------------------------------

§6.23 Property. Subject to Schedule 6.23 and the property condition reports for
the Initial Unencumbered Pool Properties delivered to the Agent on or before the
Closing Date, (i) all of the Unencumbered Pool Properties, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear,
(ii) all of the other Real Estate of the Borrower, the Guarantors and their
respective Subsidiaries is structurally sound, in good condition and working
order, subject to ordinary wear and tear, except for such portion of such Real
Estate which is not occupied by any tenant and where such defects have not had
and could not reasonably be expected to have a Material Adverse Effect,
(iii) the Real Estate, and the use and operation thereof, is in material
compliance with all applicable federal and state law and governmental
regulations and any local ordinances, orders or regulations, including without
limitation, laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, historic
preservation and protection, wetlands and tidelands (but excluding for purposes
of this §6.23, Environmental Laws) except where a failure to so comply as to
Real Estate other than the Unencumbered Pool Properties has not and could not
reasonably be expected to have a Material Adverse Effect, and (iv) there are no
unpaid or outstanding real estate or other taxes or assessments on or against
any of the Real Estate which are payable by the Borrower, any Guarantor or any
of their respective Subsidiaries (except only real estate or other taxes or
assessments, that are not yet delinquent or are being protested as permitted by
this Agreement).

§6.24 Brokers. None of REIT, the Borrower nor any of their respective
Subsidiaries has engaged or otherwise dealt with any broker, finder or similar
entity in connection with this Agreement or the Loans contemplated hereunder.

§6.25 Other Debt. As of the date of this Agreement, (a) none of the Borrower,
any Guarantor nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness, the performance of any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party, and (b) no Indebtedness of the Borrower, any Guarantor or
any of their respective Subsidiaries has been accelerated. Neither the Borrower
nor any Guarantor is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of the Borrower or
any Guarantor. Schedule 6.25 hereto sets forth all agreements, mortgages, deeds
of trust, financing agreements or other material agreements binding upon the
Borrower and each Guarantor or their respective properties and entered into by
the Borrower and/or such Guarantor as of the date of this Agreement with respect
to any Indebtedness of the Borrower or any Guarantor, and the Borrower has
provided the Agent with such true, correct and complete copies thereof as Agent
has requested.

§6.26 Solvency. As of the date of this Agreement and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

 

56



--------------------------------------------------------------------------------

§6.27 No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it.

§6.28 No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower, any Guarantor or
any of their respective Subsidiaries with or as a result of any actual intent by
any of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.29 Transaction in Best Interests of Borrower and Guarantors; Consideration.
The transaction evidenced by this Agreement and the other Loan Documents is in
the best interests of the Borrower, each Guarantor and their respective
Subsidiaries. The Borrower and the Guarantors are engaged in common business
enterprises related to those of the Borrower and each Guarantor will derive
substantial direct and indirect benefit from the effectiveness and existence of
this Agreement. The direct and indirect benefits to inure to the Borrower, each
Guarantor and their respective Subsidiaries pursuant to this Agreement and the
other Loan Documents constitute substantially more than “reasonably equivalent
value” (as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by the Borrower, the Guarantors and their respective Subsidiaries
pursuant to this Agreement and the other Loan Documents, and but for the
willingness of each Guarantor to guaranty the Loan, the Borrower would be unable
to obtain the financing contemplated hereunder which financing will enable the
Borrower, each Guarantor and their respective Subsidiaries to have available
financing to conduct and expand their business.

§6.30 Contribution Agreement. The Borrower and the Guarantors have executed and
delivered the Contribution Agreement, and the Contribution Agreement constitutes
the valid and legally binding obligations of such parties enforceable against
them in accordance with the terms and provisions thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

§6.31 Representations and Warranties of Guarantors. Borrower has no knowledge
that any of the representations or warranties of the Guarantors contained in any
Loan Document are untrue or inaccurate in any material respect.

§6.32 OFAC. None of the Borrower or the Guarantors (i) is (or will be) a person
with whom any Lender is restricted from doing business under OFAC (including,
those Persons named on OFAC’s Specially Designated and Blocked Persons list) or
under any statute, executive order (including the September 24, 2001 Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action or
(ii) is engaged (or will engage) in any dealings or transactions or otherwise be
associated with such persons. In addition, the Borrower hereby

 

57



--------------------------------------------------------------------------------

agrees to provide to the Lenders any additional information that a Lender
reasonably deems necessary from time to time in order to ensure compliance with
all applicable laws concerning money laundering and similar activities.

§6.33 Ground Lease.

(a) Each Ground Lease contains the entire agreement of the Borrower or the
Subsidiary Guarantors and the applicable owner of the fee interest in such
Unencumbered Pool Property (the “Fee Owner”), pertaining to the Unencumbered
Pool Property covered thereby. The Borrower and the Subsidiary Guarantors have
no estate, right, title or interest in or to the Unencumbered Pool Property
except under and pursuant to the Ground Lease. The Borrower has delivered a true
and correct copy of the Ground Lease to the Agent and the Ground Lease has not
been modified, amended or assigned, with the exception of written instruments
that have been recorded in the applicable real estate records.

(b) The applicable Fee Owner is the exclusive fee simple owner of the
Unencumbered Pool Property, subject only to the Ground Lease and all Liens and
other matters disclosed in the applicable title policy for such Unencumbered
Pool Property subject to the Ground Lease, and the applicable Fee Owner is the
sole owner of the lessor’s interest in the Ground Lease.

(c) There are no rights to terminate the Ground Lease other than the applicable
Fee Owner’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the Ground Lease.

(d) Each Ground Lease is in full force and effect and, to Borrower’s knowledge,
no breach or default or event that with the giving of notice or passage of time
would constitute a breach or default under any Ground Lease (a “Ground Lease
Default”) exists or has occurred on the part of a Borrower or a Subsidiary
Guarantor or on the part of a Fee Owner under any Ground Lease. All base rent
and additional rent, if any, due and payable under each Ground Lease has been
paid through the date hereof and neither Borrower nor any Subsidiary Guarantor
is required to pay any deferred or accrued rent after the date hereof under any
Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received any
written notice that a Ground Lease Default has occurred or exists, or that any
Fee Owner or any third party alleges the same to have occurred or exist.

(e) The Borrower or applicable Subsidiary Guarantor is the exclusive owner of
the ground lessee’s interest under and pursuant to each Ground Lease and has not
assigned, transferred or encumbered its interest in, to, or under the Ground
Lease, except to Agent under the Loan Documents.

§6.34 Service Guarantees. Except as may be approved by Agent prior to inclusion
of any Real Estate into the Unencumbered Pool as set forth in Schedule 6.34, as
of the Closing Date, no tenant or licensee under any Data Center Lease has at
any time during the operation of such Data Center Property been entitled to any
free rent, partial rent, rebate of rent payments, credit, offset, deduction in
rent or a termination right because of any failure by the Borrower or any
Subsidiary Guarantor to provide special data center services to the tenants or
licensees

 

58



--------------------------------------------------------------------------------

including, without limitation, internet service, electrical power, or humidity
or temperature control. As of the date of inclusion of a Data Center Asset as a
Unencumbered Pool Property, any payments, free rent, partial rent, rebate of
rent or other payments, credits, allowances or abatements required to be given
by Borrower or a Subsidiary Guarantor to any tenant or licensee has already been
received by such tenant or licensee and all security deposits are being held in
accordance with legal requirements.

§6.35 Healthcare Representations.

(a) Each Unencumbered Pool Property (i) is in conformance with all insurance,
reimbursement and cost reporting requirements, (ii) for those Unencumbered Pool
Properties where Operator is required by applicable laws to maintain a provider
agreement pursuant to Medicare and/or Medicaid, said provider agreement is in
full force and effect under Medicare and Medicaid, and (iii) is in compliance
with all other applicable laws including without limitation (A) health and fire
safety codes, including quality and safety standards, (B) those relating to the
prevention of fraud and abuse, (C) government payment program requirements and
disclosure of ownership and related information requirements, (D) requirements
of applicable Governmental Authorities, including those relating to the
Unencumbered Pool Properties’ physical structure, environment, quality and
adequacy of medical care and licensing, and (E) those related to reimbursement
for the type of care or services provided by Operators with respect to the
Unencumbered Pool Properties. There is no existing, pending or to Borrower’s
knowledge, threatened in writing, revocation, suspension, termination,
probation, restriction, limitation, or nonrenewal proceeding by any third-party
payor under a Third Party Payor Program, other than those which have been
disclosed to Agent, if any.

(b) All Primary Licenses necessary for using and operating the Unencumbered Pool
Properties are either held by, or will be held by Borrower, the applicable
Subsidiary Guarantor, or the applicable Operator, as required under applicable
laws, and are in full force and effect.

(c) Except as set forth on Schedule 6.35 hereof, to Borrower’s knowledge, with
respect to any of the Unencumbered Pool Properties, there are no inquiries,
investigations, probes, audits or proceedings by any Governmental Authority or
notices thereof, or any other third party or any patient, employee or resident
(including, but not limited to, whistleblower suits, or suits brought pursuant
to federal or state “false claims acts” and Medicaid, Medicare or state fraud
and/or abuse laws) that are reasonably likely directly or indirectly, or with
the passage of time (i) to have a material adverse impact on Operators’ ability
to accept and/or retain patients or residents or operate such Unencumbered Pool
Property for its current use or result in the imposition of a fine, a sanction,
a lower rate certification or a lower reimbursement rate for services rendered
to eligible patients or residents, (ii) to modify, limit or result in the
transfer, suspension, revocation or imposition of probationary use of any of the
Primary Licenses, (iii) to affect any Operator’s continued participation in the
Medicaid or Medicare programs or any other Third-Party Payor Programs, or any
successor programs thereto, at then current rate certifications, or (iv) to
result in any material civil or criminal penalty or remedy, or (v) which could
result in the appointment of a receiver.

 

59



--------------------------------------------------------------------------------

(d) With respect to any Unencumbered Pool Property, except as set forth on
Schedule 6.22, (i) there are no presently existing circumstances which would
result or likely would result in material violations of the Healthcare Laws,
(ii) no Unencumbered Pool Property has received a notice of violation at a level
that under applicable laws requires the immediate or accelerated filing of a
plan of corrections, and no statement of charges or deficiencies has been made
or penalty enforcement action has been undertaken against any Unencumbered Pool
Property, and (iii) to Borrower’s knowledge, no Operator currently has any
violation, and no statement of charges or material deficiencies has been made or
penalty enforcement action has been undertaken, in each case, that remains
outstanding against any Unencumbered Pool Property, any Operator or against any
officer, director, partner, member or stockholder of any Operator, by any
Governmental Authority, and (iv) to Borrower’s knowledge, there have been no
violations threatened in writing against any Unencumbered Pool Property’s, or
any Operator’s, certification for participation in Medicare or Medicaid or the
other Third-Party Payor Programs that remain open or unanswered that are, in
each case of subclauses (i) through (iv), reasonably likely to result in a
Material Adverse Effect.

(e) With respect to any Unencumbered Pool Property, there are no current,
pending or outstanding Third-Party Payor Programs reimbursement audits, appeals
or recoupment efforts actually pending at any Unencumbered Pool Property that
would result in a Material Adverse Effect, and there are no years that are
subject to an open audit in respect of any Third-Party Payor Program that would,
in each case, have a Material Adverse Effect on Borrower, any Subsidiary
Guarantor or Operator, other than customary audit rights pursuant to
Medicare/Medicaid/TRICARE programs or other Insurer’s programs.

§6.36 Intellectual Property. The Borrower and the Guarantors own or have the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights, if any, necessary to the conduct of its
businesses, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person

§6.37 Labor Matters. Except as, in the aggregate, have not had and could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Borrower or any of its Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to employees of the Borrower or any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
requirement of law dealing with such matters; and (c) all payments due from
Borrower or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the Borrower
or such Subsidiary

§6.38 Unencumbered Pool Properties. Each of the Unencumbered Pool Properties
included by the Borrower in calculation of the compliance of the covenants set
forth in §7.16 and §9 satisfies all of the requirements contained in this
Agreement for the same to be included therein.

 

60



--------------------------------------------------------------------------------

§7. AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1 Punctual Payment. The Borrower will duly and punctually pay or cause to be
paid the principal and interest on the Loans and all interest and fees provided
for in this Agreement, all in accordance with the terms of this Agreement and
the Notes, as well as all other sums owing pursuant to the Loan Documents.

§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain their
respective chief executive office at 4890 W. Kennedy Boulevard, Suite 650,
Tampa, Florida 33609, or at such other place in the United States of America as
the Borrower or any Guarantor shall designate upon thirty (30) days prior
written notice to the Agent and the Lenders, where notices, presentations and
demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.

§7.3 Records and Accounts. The Borrower and each Guarantor will (a) keep, and
cause each of their respective Subsidiaries to keep true and accurate records
and books of account in which full, true and correct entries will be made in
accordance with GAAP and (b) maintain adequate accounts and reserves for all
taxes (including income taxes), depreciation and amortization of its properties
and the properties of their respective Subsidiaries, contingencies and other
reserves. Neither the Borrower, any Guarantor nor any of their respective
Subsidiaries shall, without the prior written consent of the Agent, (x) except
as may be required by GAAP or by law, make any material change to the accounting
policies/principles used by such Person in preparing the financial statements
and other information described in §6.4 or §7.4, or (y) change its fiscal year.
Agent and the Lenders acknowledge that REIT’s fiscal year is a calendar year.

§7.4 Financial Statements, Certificates and Information. The Borrower will
deliver or cause to be delivered to the Agent with sufficient copies for each of
the Lenders:

(a) (i) within fifteen (15) days of the filing of REIT’s Form 10-K with the SEC,
but in any event not later than one hundred twenty (120) days after the end of
each calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting
forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by the chief financial officer or chief accounting
officer of REIT, on its behalf, that the information contained in such financial
statements fairly presents the financial position of REIT and its Subsidiaries,
and accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and (ii) within a reasonable period of time following request
therefor, any other information the Lenders may reasonably request to complete a
financial analysis of REIT and its Subsidiaries;

(b) within fifteen (15) days of the filing of REIT’s Form 10-Q with the SEC, if
applicable, but in any event not later than sixty (60) days after the end of
each calendar quarter of each year, copies of the unaudited consolidated balance
sheet of REIT and its Subsidiaries, at

 

61



--------------------------------------------------------------------------------

the end of such quarter, and the related unaudited consolidated statements of
income, unaudited consolidated balance sheet and cash flows for the portion of
REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer or chief accounting officer of REIT, on its behalf, that the information
contained in such financial statements fairly presents the financial position of
REIT and its Subsidiaries on the date thereof (subject to year-end adjustments);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the chief financial officer or chief accounting officer of REIT, on
its behalf, in the form of Exhibit K hereto (or in such other form as the Agent
may approve from time to time) setting forth in reasonable detail computations
evidencing compliance or non-compliance (as the case may be) with the covenants
contained in §7.16, §8.1(h) and (i) and §9 and the other covenants described in
such certificate and (if applicable) setting forth reconciliations to reflect
changes in GAAP since the Balance Sheet Date. Borrower shall submit with the
Compliance Certificate an Unencumbered Pool Certificate in the form of Exhibit J
attached hereto (an “Unencumbered Pool Certificate”) pursuant to which the
Borrower shall calculate the amount of the Unencumbered Pool Value and the
Unencumbered Pool Availability as of the end of the immediately preceding
calendar quarter. All income, expense and value associated with Real Estate or
other Investments disposed of during any quarter will be eliminated from
calculations, where applicable. The Compliance Certificate shall be accompanied
by copies of the statements of Funds from Operations and Net Operating Income
for such calendar quarter, including, without limitation, Net Operating Income
for each of the Unencumbered Pool Properties, prepared on a basis consistent
with the statements furnished to the Agent prior to the date hereof and
otherwise in form and substance reasonably satisfactory to the Agent, together
with a certification by the chief financial officer or chief accounting officer,
on its behalf, that the information contained in such statement fairly presents
the Funds from Operations and Net Operating Income, including, without
limitation, the Net Operating Income of each of the Unencumbered Pool
Properties, for such periods;

(d) simultaneously with the delivery of the financial statements referred to in
clause (a) above, the statement of all contingent liabilities involving amounts
of $1,000,000.00 or more of the REIT and its Subsidiaries which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, (i) a Rent Roll for each of the Unencumbered Pool
Properties and a summary thereof in form satisfactory to Agent as of the end of
each calendar quarter (including the fourth calendar quarter in each year),
together with a listing of each tenant that has taken occupancy of such
Unencumbered Pool Property during each calendar quarter (including the fourth
calendar quarter in each year), (ii) an operating statement for each of the
Unencumbered Pool Properties for each such calendar quarter and year to date and
a consolidated operating statement for the Unencumbered Pool Properties for each
such calendar quarter and year to date (such statements and reports to be in
form reasonably satisfactory to Agent) and (iii) evidence reasonably required by
Agent to determine satisfaction with the requirement contained in paragraph
(h) of the definition of “Eligible Real Estate” contained in §1.1;

 

62



--------------------------------------------------------------------------------

(f) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement (i) listing the Real Estate owned by
REIT, the Borrower and their respective Subsidiaries (or in which REIT, the
Borrower or any of their respective Subsidiaries owns an interest) and stating
the location thereof, the date acquired and the acquisition cost, and
(ii) listing the Indebtedness of REIT, the Borrower and their respective
Subsidiaries (excluding Indebtedness of the type described in §8.1(b)-(e)),
which statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
Recourse Indebtedness or Non-Recourse Indebtedness;

(g) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature, reports or proxy statements sent to the owners of the
Borrower or REIT;

(h) promptly following Agent’s request, after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrower and REIT;

(i) promptly upon the filing hereof, copies of any registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and any annual, quarterly or monthly reports and other
statements and reports which the Borrower or REIT shall file with the SEC;

(j) notice of any audits pending or threatened in writing with respect to any
tax returns filed by the Borrower or REIT promptly following notice of such
audit;

(k) evidence reasonably satisfactory to Agent of the timely payment of all real
estate taxes for the Unencumbered Pool Properties following payment thereof;

(l) with respect to any Real Estate that is not an Unencumbered Pool Property,
the most recent Appraisal of such Real Estate promptly upon finalization
thereof;

(m) promptly upon receipt thereof, copies of any and all notices of default
under any loan document securing or evidencing a mortgage loan made to the
Borrower or any of its Subsidiaries secured by a Lien on Real Estate, if such
mortgage loan (i) constitutes Recourse Indebtedness, (ii) constitutes
Indebtedness and individually or in the aggregate has an outstanding principal
balance in excess of $20,000,000.00, or (iii) has been accelerated;

(n) within five (5) Business Days of receipt, copies of any written claim made
with respect to any Non-Recourse Exclusion;

(o) [Intentionally Omitted.]

 

63



--------------------------------------------------------------------------------

(p) from time to time such other financial data and information in the
possession of REIT, the Borrower or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against REIT, the Borrower or any of their respective
Subsidiaries and any settlement discussions relating thereto (to the extent that
disclosure of any such letters, litigation or investigation status or settlement
discussions would not waive any applicable privilege), property inspection and
environmental reports and information as to zoning and other legal and
regulatory changes affecting the Borrower or any of its Subsidiaries) as the
Agent may reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Lenders provided that such material is
in a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon
the request of Agent, the Borrower shall deliver paper copies thereof to Agent
and the Lenders. The Borrower authorizes Agent and Joint Lead Arrangers and
Bookrunners to disseminate any such materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system, and the
Borrower releases Agent and the Lenders from any liability in connection
therewith.

§7.5 Notices.

(a) Defaults. The Borrower will promptly upon becoming aware of same notify the
Agent in writing of the occurrence of any Default or Event of Default, which
notice shall describe such occurrence with reasonable specificity and shall
state that such notice is a “notice of default”. If any Person shall give any
notice of the existence of a claimed default or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Agreement or under any note, evidence of indebtedness, indenture or other
obligation to which or with respect to which the Borrower, any Guarantor or any
of their respective Subsidiaries is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Borrower shall forthwith give written notice thereof to the Agent and each of
the Lenders, describing the notice or action and the nature of the claimed
default.

(b) Environmental Events. The Borrower will give notice to the Agent within five
(5) Business Days of becoming aware of (i) any potential or known Release, or
threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a written notice from any agency of potential environmental
liability, of any federal, state or local environmental agency or board, that in
any case involves (A) an Unencumbered Pool Property, or (B) any other Real
Estate and could reasonably be expected to have a Material Adverse Effect.

(c) Notice of Material Adverse Events. The Borrower will give notice to the
Agent within five (5) Business Days of becoming aware of any matter, including
(i) breach or non-performance of, or any default under, any provision of any
security issued by REIT,

 

64



--------------------------------------------------------------------------------

Borrower or any of their respective Subsidiaries or of any agreement, instrument
or other undertaking to which such Person is a party or by which it or any of
its property is bound; (ii) any dispute, litigation, investigation, proceeding
or suspension between REIT, Borrower or any of their respective Subsidiaries and
any governmental authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting REIT, Borrower or any of
their respective Subsidiaries, in each case that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(d) Proposed Sales, Encumbrances, Refinance or Transfer. The Borrower will give
notice to the Agent in writing within five (5) Business Days of any completed
sale, encumbrance, refinance or transfer of any Real Estate or other Investments
of the type described in §8.3(i) of the Borrower, any Guarantor or their
respective Subsidiaries.

(e) Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower or any of their respective Subsidiaries
in an amount in excess of $10,000,000.00.

(f) Ground Lease. The Borrower will promptly notify the Agent in writing of any
default by a Fee Owner in the performance or observance of any of the terms,
covenants and conditions on the part of a Fee Owner to be performed or observed
under a Ground Lease. The Borrower will promptly deliver to the Agent copies of
all material notices, certificates, requests, demands and other instruments
received from or given by a Fee Owner to Borrower or a Subsidiary Guarantor
under a Ground Lease.

(g) ERISA. The Borrower will give notice to the Agent within five (5) Business
Days after the Borrower or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in §4043 of ERISA) with
respect to any Guaranteed Pension Plan, Multiemployer Plan or Employee Benefit
Plan, or knows that the plan administrator of any such plan has given or is
required to give notice of any such reportable event; (ii) gives a copy of any
notice of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan.

(h) Governmental Authority Notices. The Borrower will give notice to Agent
within five (5) Business Days of receiving any documents, correspondence or
notice from any Governmental Authority that regulates the operation of any
Unencumbered Pool Property where such document, correspondence or notice relates
to threatened or actual change or development that would be materially adverse
or otherwise have a material adverse effect on the Unencumbered Pool Property,
Borrower, Guarantor or any operator or tenant of any Unencumbered Pool Property.

 

65



--------------------------------------------------------------------------------

(i) Service Guarantees. The Borrower will give notice to the Agent within two
(2) Business Days after (i) any failure by Borrower or a Subsidiary Guarantor to
provide electrical power or internet service to a tenant or licensee under any
Data Center Lease, (ii) any claim by tenants or licensees under a Data Center
Lease that they are entitled, individually or in the aggregate, to free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent, or
(iii) any failure to provide electrical power or internet service that gives
rise to a termination right under any Data Center Lease.

(j) Notification of Lenders. Within five (5) Business Days after receiving any
notice under this §7.5, the Agent will forward a copy thereof to each of the
Lenders, together with copies of any certificates or other written information
that accompanied such notice.

§7.6 Existence; Maintenance of Properties.

(a) Except as permitted under §8.4 and §8.8, the Borrower and each Guarantor
will and will cause each of their respective Subsidiaries to preserve and keep
in full force and effect their legal existence in the jurisdiction of its
incorporation or formation. The Borrower and each Guarantor will preserve and
keep in full force all of their rights and franchises and those of their
Subsidiaries, the preservation of which is necessary to the conduct of their
business and the failure to have which could reasonably be expected to have a
Material Adverse Effect. REIT shall at all times comply with all requirements
and applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status.

(b) The Borrower and each Guarantor (i) will cause all of its properties and
those of its Subsidiaries used or useful in the conduct of its business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof. Without limitation
of the obligations of the Borrower and the Guarantors under this Agreement with
respect to the maintenance of the Real Estate, the Borrower and the Guarantors
shall promptly and diligently comply with the recommendations of the
Environmental Engineer retained by Agent or Borrower, Guarantors or their
respective Subsidiaries concerning the maintenance, operation or upkeep of the
Real Estate contained in the building inspection and environmental reports
delivered to the Agent or otherwise obtained by the Borrower or any Guarantor
with respect to the Real Estate.

§7.7 Insurance; Condemnation. The Borrower will, at its expense, procure and
maintain, from a financially sound and reputable carrier, insurance covering the
Borrower and its Subsidiaries and the Real Estate in such amounts and against
such risks and casualties as is customarily maintained by similar businesses.

§7.8 Taxes; Liens. The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed

 

66



--------------------------------------------------------------------------------

upon them or upon the Real Estate, sales and activities, or any part thereof, or
upon the income or profits therefrom as well as all claims for labor, materials
or supplies that if unpaid might by law become a lien or charge upon any of its
property or other Liens affecting any of the Unencumbered Pool Properties or
other property of the Borrower, the Guarantors or their respective Subsidiaries
and all non-governmental assessments, levies, maintenance and other charges,
whether resulting from covenants, conditions and restrictions or otherwise,
water and sewer rents and charges assessments on any water stock, utility
charges and assessments and owner association dues, fees and levies, provided
that any such tax, assessment, charge or levy or claim need not be paid if the
validity or amount thereof shall currently be contested in good faith by
appropriate proceedings which shall suspend the collection thereof with respect
to such property and the Borrower or applicable Subsidiary Guarantor shall not
be subject to any fine, suspension or loss of privileges or rights by reason of
such proceeding, neither such property nor any portion thereof or interest
therein would be in any danger of sale, forfeiture, loss or suspension of
operation by reason of such proceeding and the Borrower, such Guarantor or any
such Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy. Borrower shall promptly upon
the written request of the Agent, deliver to the Agent copies of the most recent
tax bill and invoices with respect to the taxes, other assessments, levies and
charges described in this §7.8 with respect to the Unencumbered Pool Properties
together with and written evidence of payment thereof not later than ten
(10) Business Days prior to the date upon which such amounts are due and payable
unless the same are being contested in accordance with the terms hereof and the
other Loan Documents.

§7.9 Inspection of Properties and Books. The Borrower and the Guarantors will,
and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense (to the extent provided for below) and upon
reasonable prior notice, to visit and inspect any of the properties of the
Borrower, each Guarantor or any of their respective Subsidiaries (subject to the
rights of tenants under their Leases), to examine the books of account of the
Borrower, any Guarantor and their respective Subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of the Borrower, any Guarantor and their respective Subsidiaries with,
and to be advised as to the same by, their respective officers, partners or
members, all at such reasonable times and intervals as the Agent or any Lender
may reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall not be required to pay
for such visits and inspections more often than once in any twelve (12) month
period. The Lenders shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the normal
business operations of such Persons.

§7.10 Compliance with Laws, Contracts, Licenses, and Permits. The Borrower and
the Guarantors will, and will cause each of their respective Subsidiaries to,
and, to the extent permitted by the terms of the Leases, will cause the
Operators of the Unencumbered Pool Properties to, comply in all respects with
(i) all applicable laws and regulations now or hereafter in effect wherever its
business is conducted, including all Environmental Laws, (ii) the provisions of
its corporate charter, partnership agreement, limited liability company
agreement

 

67



--------------------------------------------------------------------------------

or declaration of trust, as the case may be, and other charter documents and
bylaws, (iii) all agreements and instruments to which it is a party or by which
it or any of its properties may be bound, (iv) all applicable decrees, orders,
and judgments, and (v) all licenses and permits required by applicable laws and
regulations for the conduct of its business or the ownership, use or operation
of its properties, except where failure so to comply with either clause (i) or
(v) would not result in the material non-compliance with the items described in
such clauses. If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that the Borrower, any Guarantor or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower, such
Guarantor or such Subsidiary will promptly take or cause to be taken all steps
necessary to obtain such authorization, consent, approval, permit or license and
furnish the Agent and the Lenders with evidence thereof. The Borrower shall
develop and implement such programs, policies and procedures as are necessary to
comply with the Patriot Act and shall promptly advise Agent in writing in the
event that the Borrower shall determine that any investors in the Borrower are
in violation of such act.

§7.11 Further Assurances. The Borrower and each Guarantor will and will cause
each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12 Intentionally Omitted.

§7.13 Intentionally Omitted.

§7.14 Business Operations. REIT, the Borrower and their respective Subsidiaries
shall operate their respective businesses in substantially the same manner and
in substantially the same fields and lines of business as such business is now
conducted and in compliance with the terms and conditions of this Agreement and
the Loan Documents and contained in that certain Prospectus of REIT dated
September 1, 2011 (the “Prospectus”). Neither REIT nor the Borrower will, and
will not permit any Subsidiary to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Data Center
Assets and Medical Assets.

§7.15 Healthcare Laws and Covenants.

(a) Without limiting the generality of any other provision of this Agreement,
Borrower and each Subsidiary Guarantor, and their employees and contractors
(other than contracted agencies) in the exercise of their duties on behalf of
Borrower or Subsidiary Guarantors (with respect to its operation of the
Unencumbered Pool Properties), shall be in compliance in all material respects
with all applicable Healthcare Laws and accreditation standards and requirements
of the applicable state department of health or other applicable state
regulatory agency (each a “State Regulator”), in each case, as are now in effect
and which may be imposed upon Borrower, a Subsidiary Guarantor or an Operator or
the maintenance, use or operation of the Unencumbered Pool Properties or the
provision of services to the occupants of the Unencumbered Pool Properties.
Borrower and each Subsidiary Guarantor have maintained

 

68



--------------------------------------------------------------------------------

and shall continue to maintain in all material respects all records required to
be maintained by any Governmental Authority or otherwise under the Healthcare
Laws. Borrower and Subsidiary Guarantors have and will maintain all Primary
Licenses, Permits and other Governmental Approvals necessary under applicable
laws to own and/or operate the Unencumbered Pool Properties, as applicable
(including such Governmental Approvals as are required under such Healthcare
Laws).

(b) Borrower represents that no Borrower or Subsidiary Guarantor is (i) a
“covered entity” within the meaning of HIPAA or submits claims or reimbursement
requests to Third Party Payor Programs “electronically” (within the meaning of
HIPAA) or (ii) is subject to the “Administrative Simplification” provisions of
HIPAA. If Borrower or any Subsidiary Guarantor at any time becomes a “covered
entity” or subject to the “Administrative Simplification” provisions of HIPAA,
then such Persons (x) will promptly undertake all necessary surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA
and/or that could be adversely affected by the failure of such Person(s) to be
HIPAA Compliant (as defined below); (y) will promptly develop a detailed plan
and time line for becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and
(z) will implement those provisions of such HIPAA Compliance Plan in all
material respects necessary to ensure that such Person(s) are or become HIPAA
Compliant. For purposes hereof, “HIPAA Compliant” shall mean that Borrower and
each Subsidiary Guarantor, as applicable (A) are or will be in material
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”), if and to the extent Borrower or any Subsidiary
Guarantor are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect Borrower’s or any Subsidiary Guarantor’s business, operations,
assets, properties or condition (financial or otherwise), in connection with any
actual or potential violation by Borrower or any Subsidiary Guarantor of the
then effective provisions of HIPAA.

(c) Borrower shall not, nor shall Borrower permit any Subsidiary Guarantor to do
(or suffer to be done) any of the following with respect to any Unencumbered
Pool Property:

(i) Transfer any Primary Licenses relating to such Unencumbered Pool Property to
any location other than to another Unencumbered Pool Property;

(ii) Amend the Primary Licenses in such a manner that results in a material
adverse effect on the rates charged, or otherwise diminish or impair the nature,
tenor or scope of the Primary Licenses without Agent’s consent;

(iii) Transfer all or any part of any Unencumbered Pool Property’s units or beds
to another site or location other than to another Unencumbered Pool Property; or

(iv) Voluntarily transfer or encourage the transfer of any resident of any
Unencumbered Pool Property to any other facility (other than to another
Unencumbered Pool Property), unless such transfer is (A) at the request of the
resident, (B) for reasons relating to the health, required level of medical care
or safety of the resident to be transferred or the residents remaining at the
such Unencumbered Pool Property or (C) as a result of the disruptive behavior of
the transferred resident that is detrimental to the Unencumbered Pool Property.

 

69



--------------------------------------------------------------------------------

(d) If and when Borrower or a Subsidiary Guarantor participates in any Medicare
or Medicaid or other Third-Party Payor Programs with respect to the Unencumbered
Pool Properties, the Unencumbered Pool Properties will remain in compliance with
all requirements necessary for participation in Medicare and Medicaid, including
the Medicare and Medicaid Patient Protection Act of 1987, as it may be amended,
and such other Third-Party Payor Programs. If and when an Operator participates
in any Medicare or Medicaid or other Third-Party Payor Programs with respect to
the Unencumbered Pool Properties, where expressly empowered by the applicable
Lease, Borrower or Subsidiary Guarantor, as applicable, shall enforce the
express obligation of such Operator thereunder (if any) to cause its
Unencumbered Pool Property to remain in compliance with all requirements
necessary for participation in Medicare and Medicaid, including the Medicare and
Medicaid Patient Protection Act of 1987, as it may be amended, and such other
Third-Party Payor Programs. Where expressly empowered by the applicable Lease,
Borrower or Subsidiary Guarantor, as applicable, shall enforce the obligations
of the Operator thereunder (if any) to cause its Unencumbered Pool Property to
remain in conformance in all material respects with all insurance, reimbursement
and cost reporting requirements, and, if applicable, have such Operator’s
current provider agreement that is in full force and effect under Medicare and
Medicaid.

(e) If Borrower or any Subsidiary Guarantor receives written notice of any
Healthcare Investigation after the Closing Date, Borrower will promptly obtain
and provide to Agent the following information with respect thereto to the
extent such information is actually known to Borrower, or if not known to
Borrower, to the extent that the applicable Operator actually provides the same
to Borrower or Subsidiary Guarantor: (i) number of records requested, (ii) dates
of service, (iii) dollars at risk, (iv) date records submitted,
(v) determinations, findings, results and denials (including number, percentage
and dollar amount of claims denied, (vi) additional remedies proposed or
imposed, (vii) status update, including appeals, and (viii) any other pertinent
information related thereto.

§7.16 Unencumbered Pool Properties.

(a) Subject to clause (b) of this §7.16, the Eligible Real Estate included in
the calculation of the Unencumbered Pool Availability and inclusion as
Unencumbered Pool Properties shall at all times satisfy all of the following
conditions:

(i) the Eligible Real Estate shall be owned one hundred percent (100%) in fee
simple or leased under a Ground Lease by the Borrower or a Subsidiary Guarantor,
free and clear of all Liens other than the Liens permitted in §8.2(i)A and (iv),
and such Eligible Real Estate shall not have applicable to it any restriction on
the sale, pledge, transfer, mortgage or assignment of such property except those
restrictions which are approved in writing by Agent (including any restrictions
contained in any applicable organizational documents);

 

70



--------------------------------------------------------------------------------

(ii) none of the Eligible Real Estate shall have any material title, survey,
environmental, structural or other defects that would give rise to a materially
adverse effect as to the value, use of, operation of or ability to sell or
finance such property;

(iii) if such Real Estate is owned by a Subsidiary Guarantor, the only asset of
such Subsidiary shall be the Eligible Real Estate included in the calculation of
the Unencumbered Pool Availability and inclusion as Unencumbered Pool Properties
and related fixtures and personal property;

(iv) no Person other than the Borrower has any direct or indirect ownership of
any legal, equitable or beneficial interest in such Subsidiary Guarantor if such
Unencumbered Pool Property is owned or leased under a Ground Lease by a
Subsidiary Guarantor, and no direct or indirect ownership or other interests or
rights in any such Subsidiary Guarantor shall be subject to any Lien;

(v) such Unencumbered Pool Property is self-managed by the Borrower, the
Subsidiary Guarantor or is managed by the Property Manager pursuant to a
Management Agreement;

(vi) no Unencumbered Pool Properties which are subject to a lease or leases to
any single tenant or any Affiliate thereof shall account for more than fifteen
percent (15%) of the Unencumbered Pool Value (and any excess shall be excluded
from the Unencumbered Pool Value);

(vii) no more than twenty percent (20%) of the total Unencumbered Pool Value
shall be attributable to any single Unencumbered Pool Property (and any excess
shall be excluded from the Unencumbered Pool Value);

(viii) no more than twenty percent (20%) of the total Unencumbered Pool Value
shall be attributable to Unencumbered Pool Properties which are subject to
Ground Leases (and any excess shall be excluded from the Unencumbered Pool
Value);

(ix) all Unencumbered Pool Properties will at all times have an aggregate
Occupancy Rate of no less than ninety percent (90%);

(x) aggregate rent and other payments under a lease or leases to any tenants
that have physician ownership of greater than sixty-six and two-thirds percent
(66.67%) shall not account for more than twenty percent (20%) of the Net
Operating Income or Adjusted Net Operating Income (and any excess shall be
excluded from the Unencumbered Pool Value);

(xi) the Borrower shall have delivered to the Agent (A) a written request to
include such Eligible Real Estate in the calculation of the Unencumbered Pool
Availability, (B) the Eligible Unencumbered Pool Qualification Documents, and
such Eligible Unencumbered Pool Qualification Documents shall have been approved
by the Agent and the Documentation Agent, (C) a certification as to the matters
covered under §7.16(a)(i)-(x), and

 

71



--------------------------------------------------------------------------------

(D) such other information as the Agent may reasonably require with respect to
such Eligible Real Estate, including, but not limited to, any information
required by the Agent to determine the Unencumbered Pool Value attributable to
such Eligible Real Estate and compliance with this §7.16; and

(xii) such Eligible Real Estate has not been removed from the calculation of the
Unencumbered Pool Availability pursuant to §7.16(c), §7.16(d) or §7.16(e).

(b) Notwithstanding the foregoing, in the event any Real Estate does not qualify
as Eligible Real Estate or satisfy the requirements of §7.16(a), such Real
Estate shall be included in the calculation of the Unencumbered Pool
Availability so long as the Agent shall have received the prior written consent
of each of the Agent, the Documentation Agent and the Majority Lenders to the
inclusion of such Real Estate in the calculation of the Unencumbered Pool
Availability.

(c) In the event that all or any material portion of any Eligible Real Estate
included in the calculation of the Unencumbered Pool Availability shall be
materially damaged or taken by condemnation, then such property shall no longer
be included in the calculation of the Unencumbered Pool Availability unless and
until (i) any damage to such real estate is repaired or restored, such real
estate becomes fully operational and the Agent shall receive evidence
satisfactory to the Agent of the value of such real estate following such repair
or restoration (both at such time and prospectively) or (ii) Agent shall receive
evidence satisfactory to the Agent that the value of such real estate (both at
such time and prospectively) shall not be materially adversely affected by such
damage or condemnation.

(d) Upon any asset ceasing to qualify to be included in the calculation of the
Unencumbered Pool Availability, such asset shall no longer be included in the
calculation of the Unencumbered Pool Availability. Within five (5) Business Days
after any such disqualification, the Borrower shall deliver to the Agent a
certificate reflecting such disqualification, together with the identity of the
disqualified asset, a statement as to whether any Default or Event of Default
arises as a result of such disqualification, and a calculation of the
Unencumbered Pool Availability attributable to such asset. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent a pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.16 and §9.

(e) In addition, the Borrower may voluntarily remove any Real Estate from the
calculation of the Unencumbered Pool Availability in its sole discretion, by
delivering to the Agent, no later than five (5) Business Days prior to date on
which such removal is to be effected, notice of such removal, together with a
statement that no Default or Event of Default then exists or would, upon the
occurrence of such event or with passage of time, result from such removal, the
identity of the Unencumbered Pool Property being removed, and a calculation of
the value attributable to such Unencumbered Pool Property. Simultaneously with
the delivery of the items required pursuant above, the Borrower shall deliver to
the Agent a pro forma Compliance Certificate and Unencumbered Pool Certificate
demonstrating, after giving effect to such removal or disqualification,
compliance with the covenants contained in §7.16 and §9.

 

72



--------------------------------------------------------------------------------

§7.17 Ownership of Real Estate. Without the prior written consent of Agent, all
Real Estate and all interests (whether direct or indirect) of REIT or the
Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through non-Wholly
Owned Subsidiaries and Unconsolidated Affiliates of Borrower as permitted by
§8.3.

§7.18 Distributions of Income to Borrower. The Borrower shall cause all of its
Subsidiaries (subject to applicable law, the terms of any loan documents under
which such Subsidiary is the borrower, and the terms of any organizational
documents of a joint venture with a Person that is not an Affiliate of REIT or
Borrower entered into in the ordinary course of business) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, capital
improvements and leasing commissions for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements and tenant improvements to be
made to such Subsidiary’s assets and properties approved by such Subsidiary in
the course of its business consistent with its past practices.

§7.19 Plan Assets. The Borrower, the Guarantors and each of their respective
Subsidiaries will do, or cause to be done, all things necessary to ensure that
none of its Real Estate will be deemed to be Plan Assets at any time.

§7.20 Power Generators. Borrower and the Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.

§7.21 Limiting Agreements.

(a) Neither Borrower, the Guarantors nor any of their respective Subsidiaries
shall enter into, any agreement, instrument or transaction which has or may have
the effect of prohibiting or limiting Borrower’s, the Guarantors’ or any of
their respective Subsidiaries’ ability to pledge to Agent any Unencumbered Pool
Properties as security for the Obligations (provided that a requirement to
maintain a pool of unencumbered properties to support other Unsecured Debt
permitted by this Agreement shall not violate the foregoing covenant). Borrower
will not take, and will not permit the Guarantors or any of their respective
Subsidiaries to take, any action that would impair the right and ability of
Borrower, the Guarantors and their respective Subsidiaries to pledge such assets
as security for the Obligations without any such pledge after the date hereof
causing or permitting the acceleration (after the giving of notice or the
passage of time, or otherwise) of any other Indebtedness of Borrower, the
Guarantors or any of their respective Subsidiaries.

(b) Borrower shall, upon demand, provide to the Agent such evidence as the Agent
may reasonably require to evidence compliance with this §7.21, which evidence
shall

 

73



--------------------------------------------------------------------------------

include, without limitation, copies of any agreements or instruments which would
in any way restrict or limit the Borrower’s, any Guarantor’s or any Subsidiary’s
ability to pledge Unencumbered Pool Properties as security for Indebtedness, or
which provide for the occurrence of a default (after the giving of notice or the
passage of time, or otherwise) if Unencumbered Pool Properties are pledged in
the future as security for Indebtedness of the Borrower or any Guarantor.

§7.22 More Restrictive Agreements. Should the Borrower, the Guarantors or any of
their respective Subsidiaries enter into or modify any agreements or documents
pertaining to any existing or future Indebtedness, Debt Offering or Equity
Offering, which agreements or documents include covenants, whether affirmative
or negative (or any other provision which may have the same practical effect as
any of the foregoing), which are individually or in the aggregate more
restrictive against the Borrower, the Guarantors or their respective
Subsidiaries than those set forth in §8 and §9 of this Agreement or the
Guaranty, the Borrower shall promptly notify the Agent and, if requested by the
Majority Lenders, the Borrower, the Guarantors, the Agent and the Majority
Lenders shall promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Majority Lenders in their sole discretion. Each of the Borrower and Guarantors
agree to deliver to the Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Indebtedness, Debt
Offering or Equity Offering of the Borrower, the Guarantors or any of their
respective Subsidiaries as the Agent from time to time may request.
Notwithstanding the foregoing, this §7.22 shall not apply to covenants contained
in any agreements or documents evidencing or securing Non-recourse Indebtedness
or covenants in agreements or documents relating to Recourse Indebtedness that
relate only to specific Real Estate that is collateral for such Indebtedness.

§7.23 Material Contracts. The Borrower, the Guarantors and their respective
Subsidiaries shall perform each and all of their obligations under each Material
Contract. Borrower shall not, and shall not permit a Subsidiary to, directly or
indirectly cause or permit to exist any condition which could result in the
termination or cancellation of, or which would relieve the performance of any
obligations of any other party thereto under, any Material Contract for all or
any portion of the Mortgaged Properties.

 

§8. NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any of the Lenders has any obligation to make any Loans:

§8.1 Restrictions on Indebtedness. The Borrower will not, and will not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

(a) Indebtedness to the Lenders arising under any of the Loan Documents;

(b) Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

 

74



--------------------------------------------------------------------------------

(c) current liabilities of the Borrower, the Guarantor or their respective
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(d) Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;

(e) Indebtedness in respect of judgments only to the extent, for the period and
for an amount not resulting in an Event of Default;

(f) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
and

(g) subject to the provisions of §9, Indebtedness of REIT and Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes;

(h) subject to the provisions of §9, Secured Debt that is Recourse Indebtedness,
provided that the aggregate amount of such Indebtedness shall not exceed fifteen
percent (15.0%) of Gross Asset Value;

(i) subject to the provisions of §9, Secured Debt, provided that the aggregate
amount of such Secured Debt shall not exceed thirty five percent (35.0%) of
Gross Asset Value; and

(j) unsecured Indebtedness of Subsidiaries of Borrower to Borrower; provided
that any such Indebtedness of a Subsidiary of Borrower that is a Guarantor shall
be subordinate to the repayment of the Obligations on terms reasonably
acceptable to Agent.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g), (h) and (i) above shall have any of the
Unencumbered Pool Properties or any interest therein or any direct or indirect
ownership interest in any Subsidiary Guarantor as collateral, a borrowing base,
unencumbered asset pool or any similar form of credit support for such
Indebtedness, (ii) none of the Borrower, the Guarantors or their respective
Subsidiaries shall create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness (other than
Indebtedness to the Lenders arising under the Loan Documents) with respect to
which there is a Lien on any Equity Interests, right to receive Distributions or
similar right in any Subsidiary or Unconsolidated Affiliate of such Person; and
(z) no Subsidiary of Borrower which directly or indirectly owns an Unencumbered
Pool Property shall create, incur, assume, guarantee or be or remain liable,
contingently, with respect to any Indebtedness other than Indebtedness to the
Lenders arising under the Loan Documents.

§8.2 Restrictions on Liens, Etc.. The Borrower will not, and will not permit any
Guarantor or their respective Subsidiaries to (a) create or incur or suffer to
be created or incurred or to exist any lien, security title, encumbrance,
mortgage, deed of trust, security deed, pledge,

 

75



--------------------------------------------------------------------------------

negative pledge, charge, restriction or other security interest of any kind upon
any of their respective property or assets of any character whether now owned or
hereafter acquired, or upon the income or profits therefrom; (b) transfer any of
their property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement (or any financing lease having substantially the same economic
effect as any of the foregoing); (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against any of them that if unpaid would by law or upon
bankruptcy or insolvency, or otherwise, be given any priority whatsoever over
any of their general creditors; (e) sell, assign, pledge or otherwise transfer
any accounts, contract rights, general intangibles, chattel paper or
instruments, with or without recourse; (f) in the case of securities, create or
incur or suffer to be created or incurred any purchase option, call or similar
right with respect to such securities; or (g) incur or maintain any obligation
to any holder of Indebtedness of any of such Persons which prohibits the
creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower, any Guarantor or any such Subsidiary may create or incur
or suffer to be created or incurred or to exist:

(i) (A) Liens on properties to secure taxes, assessments and other governmental
charges (excluding any Lien imposed pursuant to any of the provisions of ERISA
or pursuant to any Environmental Laws) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not then
delinquent or not otherwise required to be paid or discharged under the terms of
this Agreement or any of the other Loan Documents and (B) Liens on assets, other
than (I) Unencumbered Pool Properties and (II) any direct or indirect interest
of the Borrower and any Subsidiary of the Borrower in any Guarantor, in respect
of judgments permitted by §8.1(d);

(ii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii) Liens consisting of mortgage liens on Real Estate, other than Real Estate
that constitutes an Unencumbered Pool Property, (including the rents, issues and
profits therefrom), or any interest therein (including the rents, issues and
profits therefrom), and related personal property securing Indebtedness which is
permitted by §8.1(h) or (i);

(iv) encumbrances on properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Subsidiary Guarantor or a
Subsidiary of such Person is a party, and other minor non-monetary liens or
encumbrances none of which interferes materially with the use of the property
affected in the ordinary conduct of the business of the Borrower, the Subsidiary
Guarantors or their Subsidiaries, which defects do not individually or in the
aggregate have a materially adverse effect on the business of the Borrower or
any Subsidiary Guarantor individually or on the Unencumbered Pool Properties;

 

76



--------------------------------------------------------------------------------

(v) cash deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), purchase contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(vi) rights of setoff or bankers’ liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(vii) Liens of Capitalized Leases; and

(viii) Liens in favor of the Agent and the Lenders under the Loan Documents to
secure the Obligations and the Hedge Obligations.

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary
Guarantor shall create or incur or suffer to be created or incurred or to exist
any Lien other than Liens contemplated in §§8.2(i)(A), (iv), (v) and (vi), and
(y) REIT shall not create or suffer to be created or incurred or to exist any
Lien on any of its properties or assets or those of the general partner of the
Borrower, other than Liens contemplated in §8.2(i)(A), (v) and (vi).

§8.3 Restrictions on Investments. Borrower will not make or permit to exist or
to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by such Borrower or
the Guarantor;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;

(d) commercial paper assigned the highest rating by two or more national credit
rating agencies and maturing not more than ninety (90) days from the date of
creation thereof;

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

 

77



--------------------------------------------------------------------------------

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(c) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;

(g) shares of so-called “money market funds” registered with the SEC under any
mutual fund or other registered investment company that qualifies as a “money
market fund” under Rule 2a-7 of the United States Securities and Exchange
Commission, or any successor thereto which have total assets in excess of
$50,000,000;

(h) in Land Assets;

(i) by Borrower in non-Wholly Owned Subsidiaries and Unconsolidated Affiliates;

(j) by Borrower or its Subsidiaries in Permitted Equity Investments;

(k) by the Borrower or its Subsidiaries (other than the Subsidiary Guarantors)
in Mortgage Note Receivables secured by properties that meet the property type
requirements of a Data Center Asset or a Medical Asset; and

(l) acquisition of fee simple interests or long-term ground lease interests in
Real Estate by Borrower or its Subsidiaries that meet the property type
requirements of a Data Center Asset or a Medical Asset.

Notwithstanding the foregoing, in no event shall (x) the aggregate value of the
holdings of REIT and its Subsidiaries in the Investments described in
§8.3(h)-(k) exceed twenty-five percent (25%) of Gross Asset Value at any time,
(y) the aggregate value of the holdings of REIT and its Subsidiaries in
Permitted Equity Investments described in §8.3(j) exceed ten percent (10%) of
Gross Asset Value at any time, or (z) REIT and its Subsidiaries make any
Investments other than those outlined in the Prospectus.

For the purposes of this §8.3, the Investment of REIT or its Subsidiaries in any
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal (without
duplication) the sum of such Person’s pro rata share of any Investments valued
at the GAAP book value.

§8.4 Merger, Consolidation. Other than with respect to or in connection with any
disposition permitted under §8.8, the Borrower will not, nor will it permit the
Guarantors or any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Agent. Notwithstanding the foregoing, so long as no Default or Event of Default
has occurred and is continuing immediately before and after giving effect
thereto, the following shall be permitted without the consent of the Agent or
any Lender: (i) the merger or consolidation of one or more of the Subsidiaries
of the Borrower with and into the Borrower (it being understood and agreed that
in any such event the Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more

 

78



--------------------------------------------------------------------------------

Subsidiaries of the Borrower; provided that no such merger or consolidation
shall involve any Subsidiary that is a Guarantor unless such Guarantor will be
the surviving Person, and (iii) the liquidation or dissolution of any Subsidiary
of the Borrower that does not own any assets so long as such Subsidiary is not a
Guarantor (or if such Subsidiary is a Guarantor, so long as Borrower and such
Subsidiary comply with the provisions of §5.5).

§8.5 Sale and Leaseback. The Borrower will not, and will not permit its
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower or any such Subsidiary shall sell or transfer any Real Estate owned by
it in order that then or thereafter the Borrower or any such Subsidiary shall
lease back such Real Estate without the prior written consent of Agent, such
consent not to be unreasonably withheld.

§8.6 Compliance with Environmental Laws. None of the Borrower nor any Guarantor
will, nor will any of them permit any of their respective Subsidiaries or any
other Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of operating Data Center Assets and Medical Assets as
permitted under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in full compliance with Environmental Laws, (c) generate any
Hazardous Substances on any of the Real Estate except in full compliance with
Environmental Laws, (d) conduct any activity at any Real Estate or use any Real
Estate in any manner that could reasonably be contemplated to cause a Release of
Hazardous Substances on, upon or into the Real Estate or any surrounding
properties or any threatened Release of Hazardous Substances which could
reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all
Environmental Laws), except with respect to any Real Estate that is not an
Unencumbered Pool Property where any such use, generation, conduct or other
activity has not had and could not reasonably be expected to have a Material
Adverse Effect.

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

(i) in the event of any change in Environmental Laws governing the assessment,
release or removal of Hazardous Substances, take all reasonable action
(including, without limitation, the conducting of engineering tests at the sole
expense of the Borrower) to determine whether such Hazardous Substances are or
ever were Released or disposed of on any Real Estate in violation of applicable
Environmental Laws; and

(ii) if any Release or disposal of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any Real
Estate (including without limitation any such Release or disposal occurring
prior to the acquisition or leasing of such Real Estate by the Borrower, any
such Guarantor or any such Subsidiary), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Real Estate in full compliance with all
applicable Environmental Laws; provided, that the Borrower, the Guarantors and
their respective

 

79



--------------------------------------------------------------------------------

Subsidiaries shall be deemed to be in compliance with Environmental Laws for the
purpose of this clause (ii), and in compliance with this §8.6 as it relates to
matters addressed by this clause (ii), so long as it or a responsible third
party with sufficient financial resources is taking reasonable action to
remediate or manage any event of noncompliance in accordance with applicable law
to the reasonable satisfaction of the Agent and no legal or administrative
action shall have been commenced or filed by any enforcement agency to require
remediation, containment, mitigation or other action. The Agent may engage its
own Environmental Engineer to review the environmental assessments and the
compliance with the covenants contained herein.

(iii) At any time during the continuance of an Event of Default hereunder the
Agent may at its election (and will at the request of the Majority Lenders)
obtain such environmental assessments of any or all of the Real Estate prepared
by an Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (i) whether any Hazardous Substances are present in the
soil or water at or adjacent to any such Real Estate and (ii) whether the use
and operation of any such Real Estate complies with all Environmental Laws to
the extent required by the Loan Documents. Additionally, at any time that the
Agent or the Majority Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any Real
Estate, or that any of the Real Estate is not in compliance with Environmental
Laws to the extent required by the Loan Documents, the Borrower shall promptly
upon the request of Agent obtain and deliver to Agent such environmental
assessments of such Real Estate prepared by an Environmental Engineer as may be
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Real Estate and (ii) whether the use and operation of such Real Estate comply
with all Environmental Laws to the extent required by the Loan Documents.
Environmental assessments may include detailed visual inspections of such Real
Estate including, without limitation, any and all storage areas, storage tanks,
drains, dry wells and leaching areas, and the taking of soil samples, as well as
such other investigations or analyses as are reasonably necessary or appropriate
for a complete determination of the compliance of such Real Estate and the use
and operation thereof with all applicable Environmental Laws. All environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

§8.7 Distributions.

(a) The Borrower shall not pay any Distribution to the partners, members or
other owners of the Borrower, and REIT shall not pay any Distribution to its
partners, members or other owners, if such Distribution by Borrower or REIT is
in excess, when added to the amount of all other Distributions paid in any
period of four (4) consecutive calendar quarters, of ninety-five percent
(95%) of such Person’s Funds from Operations for such period.

(b) If a Default or Event of Default shall have occurred and be continuing, the
Borrower shall make no Distributions, and REIT shall not pay any Distribution to
its partners, members or other owners, other than Distributions in an amount
equal to the minimum distributions required under the Code to maintain the REIT
Status of REIT, as evidenced by a certification of the principal financial or
accounting officer of REIT containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

(c) Notwithstanding the foregoing, at any time when an Event of Default under
§12.1(a) or (b) shall have occurred, an Event of Default as to Borrower or REIT
under §12.1 (g), (h) or (i) shall have occurred, or the maturity of the
Obligations has been accelerated, neither the Borrower nor REIT shall make any
Distributions whatsoever, directly or indirectly.

 

80



--------------------------------------------------------------------------------

§8.8 Asset Sales. The Borrower will not, and will not permit the Guarantors or
their respective Subsidiaries to, sell, transfer or otherwise dispose of any
material asset other than pursuant to a bona fide arm’s length transaction in
the ordinary course of business. Neither the Borrower, any Guarantor nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any Real Estate
in one transaction or a series of transactions during any four (4) consecutive
fiscal quarters in excess of an amount equal to thirty percent (30%) of Gross
Asset Value as at the beginning of such four (4) quarter period, except as the
result of a condemnation or casualty, without the prior written consent of Agent
and the Majority Lenders.

§8.9 Restriction on Prepayment of Indebtedness. The Borrower and the Guarantors
will not, and will not permit their respective Subsidiaries to, (a) during the
existence of any Default or Event of Default, prepay, redeem, defease, purchase
or otherwise retire (except for regularly scheduled installments of principal)
the principal amount, in whole or in part, of any Indebtedness other than the
Obligations; provided, that the foregoing shall not prohibit (x) the prepayment
of Indebtedness which is financed solely from the proceeds of a new loan which
would otherwise be permitted by the terms of §8.1; and (y) the prepayment,
redemption, defeasance or other retirement of the principal of Indebtedness
secured by Real Estate which is satisfied solely from the proceeds of a sale of
the Real Estate securing such Indebtedness or proceeds resulting from a casualty
or condemnation relating to such Real Estate (and such insurance or condemnation
proceeds are not otherwise required by the terms of any applicable loan
documents to be applied to the restoration or rebuilding of such Real Estate);
or (b) modify any document evidencing any Indebtedness (other than the
Obligations) to accelerate the maturity date or required payments of principal
of such Indebtedness during the existence of an Event of Default.

§8.10 [Intentionally Omitted].

§8.11 Derivatives Contracts. Neither the Borrower, the Guarantors nor any of
their respective Subsidiaries shall contract, create, incur, assume or suffer to
exist any Derivatives Contracts except for Hedge Obligations and interest rate
swap, collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options made in the ordinary course of business and
permitted pursuant to §7.21 and §8.1.

§8.12 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Guarantor or Subsidiary of any of them to, permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate (but not including any
Subsidiary of REIT, the Borrower or any other Guarantor), except
(i) transactions in connection with Management Agreements or other property
management agreements relating to Real Estate other than the Unencumbered Pool
Properties,

 

81



--------------------------------------------------------------------------------

(ii) transactions pursuant to the reasonable requirements of the business of
such Person and upon fair and reasonable terms which are no less favorable to
such Person than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

§8.13 Equity Pledges. Except for Liens permitted under §8.2(i)(A), (ii), (v),
(vi) and (viii), neither REIT nor Borrower will create or incur or suffer to be
created or incurred any Lien on any of its direct or indirect legal, equitable
or beneficial interest in the Borrower or any Subsidiary of Borrower, including,
without limitation, any Distributions or rights to Distributions on account
thereof (provided that the foregoing shall not be deemed to prohibit a
Subsidiary that owns Real Estate to have Liens permitted pursuant to §8.2(iii)).

§8.14 Leasing Activities. None of Borrower, Guarantors or any Affiliate of
Borrower or Guarantors shall prompt, direct, cause or otherwise encourage any
tenant or licensee at any Unencumbered Pool Property to relocate to space or
acquire other rights at or in connection with other buildings owned by Borrower,
a Guarantor or any Affiliate adjacent to the Unencumbered Pool Property, or
condominium units within the same development, without the prior written consent
of Agent.

§8.15 Fees. Borrower shall not pay, and shall not permit any Guarantor to pay,
any management fees or other payments under any Management Agreement for any
Unencumbered Pool Property to Borrower, any other manager that is an Affiliate
of Borrower or any other manager, or any advisory fees or other payments to
Advisor, in the event that a Default or an Event of Default shall have occurred
and be continuing.

§8.16 Changes to Organizational Documents. Neither Borrower nor any Subsidiary
Guarantor shall amend or modify, or permit the amendment or modification of, the
articles, bylaws, limited liability company agreements or other formation or
organizational documents of Borrower or any Guarantor in any material respect,
without the prior written consent of Agent.

§8.17 Burdensome Agreements. Neither Borrower nor any Subsidiary Guarantor enter
into any provision of any security issued by such Person or of any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound (other than this Agreement or any other Loan
Document) that limits the ability of any Wholly-Owned Subsidiary to make
Distributions to the Borrowers or any Guarantor or to otherwise transfer
property to the Borrowers or any Guarantor, except for (a) any restrictions
existing under or pursuant to any Indebtedness permitted under §8.1 or any Liens
permitted under §8.2, (b) customary provisions in leases, subleases, licenses
and other contracts restricting the assignment thereof, (c) any restriction
existing by reason of applicable law, (d) restrictions in or contemplated by any
Borrower’s, any Subsidiary’s Guarantor’s organizational documents, or
(e) restrictions in contracts for sales, management, development or dispositions
of property not prohibited by this Agreement; provided, that, such restrictions
relate only to the property being managed, developed or disposed of.

 

82



--------------------------------------------------------------------------------

§9. FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§9.1 Unencumbered Pool Availability. The Borrower shall not permit at any time
the outstanding principal balance of the Unsecured Debt (including, without
limitation, the Loans) to exceed the Unencumbered Pool Availability.

§9.2 Consolidated Total Indebtedness to Gross Asset Value. The Borrower will not
at any time permit the ratio of Consolidated Total Indebtedness to Gross Asset
Value (expressed as a percentage) to exceed fifty-five percent (55%).

§9.3 Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The Borrower
will not at any time permit the ratio of Adjusted Consolidated EBITDA determined
for the most recently ended two (2) calendar quarters annualized to Adjusted
Consolidated Fixed Charges for the most recently ended two (2) calendar quarters
annualized, to be less than 1.75 to 1.00.

§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $900,000,000.00, plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.

§9.5 Remaining Lease Term. At all times the Unencumbered Pool Properties in the
Unencumbered Pool must maintain on a collective basis a minimum weighted average
remaining initial lease term of Data Center Leases or Medical Property Leases of
not less than six (6) years remaining (for each multi-tenant Unencumbered Pool
Property in the Unencumbered Pool, a weighted average lease term taking into
account all Leases within such Unencumbered Pool Property shall be used for the
calculation required by this §9.5).

§9.6 Minimum Property Requirement. The Unencumbered Pool shall consist of not
less than twelve (12) Unencumbered Pool Properties with an aggregate Appraised
Value of not less than $300,000,000.00.

§9.7 Minimum Unencumbered Pool Actual Debt Service Coverage Ratio. The Borrower
will not at any time permit the Unencumbered Pool Actual Debt Service Coverage
Ratio to be less than 2.00 to 1.00.

 

§10. CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans shall be subject to the
satisfaction of the following conditions precedent:

§10.1 Loan Documents. Each of the Loan Documents shall have been duly executed
and delivered by the respective parties thereto and shall be in full force and
effect. The Agent shall have received a fully executed counterpart of each such
document.

§10.2 Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Subsidiary Guarantor that owns a Unencumbered Pool
Property) in which such Unencumbered Pool Property is located and a duly
authorized officer, partner or member of such Person, as applicable, to be true
and complete, of the partnership agreement, corporate charter or operating

 

83



--------------------------------------------------------------------------------

agreement and/or other organizational agreements of the Borrower and each such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3 Resolutions. All action on the part of the Borrower and each Guarantor, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4 Incumbency Certificate; Authorized Signers. The Agent shall have received
from the Borrower and each Guarantor an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from the Borrower a certificate, dated as of the Closing Date, signed by a duly
authorized representative of the Borrower and giving the name and specimen
signature of each Authorized Officer who shall be authorized to make Loan
Requests and Conversion/Continuation Requests and to give notices and to take
other action on behalf of the Borrower under the Loan Documents.

§10.5 Opinion of Counsel. The Agent shall have received an opinion addressed to
the Lenders and the Agent and dated as of the Closing Date from counsel to the
Borrower and each Guarantor in form and substance reasonably satisfactory to the
Agent.

§10.6 Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7 [Intentionally Omitted].

§10.8 Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

§10.9 Representations and Warranties. The representations and warranties made by
the Borrower and each Guarantor in the Loan Documents or otherwise made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects on the Closing Date.

§10.10 Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

 

84



--------------------------------------------------------------------------------

§10.11 Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each of the Initial Unencumbered Pool Properties
included in the Unencumbered Pool as of the Closing Date shall have been
delivered to the Agent at the Borrower’s expense and shall be in form and
substance reasonably satisfactory to the Agent.

§10.12 Compliance Certificate and Unencumbered Pool Certificate. The Agent shall
have received a Compliance Certificate and a Unencumbered Pool Certificate dated
as of the date of the Closing Date demonstrating compliance with each of the
covenants calculated therein as of the most recent calendar quarter for which
REIT has provided financial statements under §6.4 adjusted in the best good
faith estimate of REIT as of the Closing Date.

§10.13 Appraisals. The Agent shall have received Appraisals of each of the
Unencumbered Pool Properties in form and substance reasonably satisfactory to
the Agent.

§10.14 Consents. The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.15 Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.16 Subordination of Advisory Agreement. The Agent shall have received an
executed counterpart of a Subordination of Advisory Agreement with respect to
the Advisory Agreement.

§10.17 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

 

§11. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan, whether on or after the Closing
Date, shall also be subject to the satisfaction of the following conditions
precedent:

§11.1 Prior Conditions Satisfied. All conditions set forth in §10 shall continue
to be satisfied as of the date upon which any Loan is to be made.

§11.2 Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects both as of the date
as of which they were made and shall also be true and correct in all material
respects as of the time of the making of such Loan, with the same effect as if
made at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date),
and no Default or Event of Default shall have occurred and be continuing.

§11.3 Borrowing Documents. The Agent shall have received a fully completed Loan
Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §2.7.

 

85



--------------------------------------------------------------------------------

§12. EVENTS OF DEFAULT; ACCELERATION; ETC..

§12.1 Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a) the Borrower shall fail to pay any principal of the Loans when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b) the Borrower shall fail to pay any interest on the Loans or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c) the Borrower shall fail to comply with the covenant contained in §9.1 and
such failure shall continue for fifteen (15) calendar days after written notice
thereof shall have been given to the Borrower by the Agent;

(d) the Borrower shall fail to perform any other term, covenant or agreement
contained in §9;

(e) the Borrower, the Guarantors or any of their respective Subsidiaries shall
fail to perform any other term, covenant or agreement contained herein or in any
of the other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents);

(f) any representation or warranty made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated;

(g) the Borrower, any Guarantor or any of their Subsidiaries shall fail pay when
due (including, without limitation, at maturity), or within any applicable
period of grace, any principal, interest or other amount on account any
obligation for borrowed money or credit received or other Indebtedness
(including under any Derivatives Contract), or shall fail to observe or perform
any term, covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract) for such period of
time as would permit

 

86



--------------------------------------------------------------------------------

(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or require the termination or other settlement of such obligation;
provided that the events described in §12.1(g) shall not constitute an Event of
Default unless such failure to perform, together with other failures to perform
as described in §12.1(g), involve (i) Recourse Indebtedness in excess of
$10,000,000, or (ii) Non-Recourse Indebtedness in excess of $50,000,000;

(h) the Borrower, any Guarantor or any of their respective Subsidiaries,
(i) shall make an assignment for the benefit of creditors, or admit in writing
its general inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver for it or any substantial part of its
assets, (ii) shall commence any case or other proceeding relating to it under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;

(i) a petition or application shall be filed for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, any Guarantor or any of
their respective Subsidiaries or any substantial part of the assets of any
thereof, or a case or other proceeding shall be commenced against any such
Person under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, and any such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty
(60) days following the filing or commencement thereof;

(j) a decree or order is entered appointing a trustee, custodian, liquidator or
receiver for the Borrower, any Guarantor or any of their respective Subsidiaries
or adjudicating any such Person, bankrupt or insolvent, or approving a petition
in any such case or other proceeding, or a decree or order for relief is entered
in respect of any such Person in an involuntary case under federal bankruptcy
laws as now or hereafter constituted;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than fifteen (15) days during any calendar year, whether or not
consecutive, one or more uninsured or unbonded final judgments against (x) the
Borrower or any Guarantor that, either individually or in the aggregate, exceed
$10,000,000.00 in any calendar year or (y) any Subsidiary of the Borrower that
is not a Subsidiary Guarantor that, either individually or in the aggregate,
exceed $10,000,000.00 in any calendar year;

(l) any of the Loan Documents or the Contribution Agreement shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Lenders, or any action at law, suit in equity or other legal proceeding to
cancel, revoke or rescind any of the Loan Documents or the Contribution
Agreement shall be commenced by or on behalf of the Borrower or any Guarantor,
or any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

 

87



--------------------------------------------------------------------------------

(m) any dissolution, termination, partial or complete liquidation, merger or
consolidation of the Borrower, any Guarantor or any of their respective
Subsidiaries shall occur or any sale, transfer or other disposition of the
assets of the Borrower, any Guarantor or any of their respective Subsidiaries
shall occur, in each case, other than as permitted under the terms of this
Agreement or the other Loan Documents;

(n) with respect to any Guaranteed Pension Plan, an ERISA Reportable Event shall
have occurred and the Majority Lenders shall have determined in their reasonable
discretion that such event reasonably could be expected to result in liability
of the Borrower, the Guarantors or any of their respective Subsidiaries to the
PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$1,000,000.00 and (x) such event in the circumstances occurring reasonably could
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan; or (y) a trustee shall have
been appointed by the United States District Court to administer such Plan; or
(z) the PBGC shall have instituted proceedings to terminate such Guaranteed
Pension Plan;

(o) the Borrower, any Guarantor or any of their respective Subsidiaries or any
shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower or any of their respective
Subsidiaries which in the good faith judgment of the Majority Lenders could
reasonably be expected to have a Material Adverse Effect, or (ii) any of the
Unencumbered Pool Properties;

(p) any Guarantor denies that it has any liability or obligation under the
Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(q) [reserved];

(r) [reserved];

(s) [reserved];

(t) [reserved];

(u) the Borrower, any Guarantor or any of their respective Subsidiaries shall
fail to comply with the covenants set forth in §8.6 hereof; provided, however,
no Event of Default shall occur hereunder as a result of such failure if such
failure relates solely to a parcel or parcels of Real Estate that are not an
Unencumbered Pool Property whose book value, either individually or in the
aggregate, does not exceed $10,000,000.00;

(v) REIT shall fail to comply at any time with all requirements and applicable
laws and regulations necessary to maintain REIT Status and shall continue to
receive REIT Status;

 

88



--------------------------------------------------------------------------------

(w) REIT shall fail to comply with any SEC reporting requirements;

(x) any Change of Control shall occur; or

(y) an Event of Default under any of the other Loan Documents shall occur;

then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes and the other Loan Documents to
be, and they shall thereupon forthwith become, immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; provided that in the event of any
Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such amounts
shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent, Borrower hereby expressly waiving any right to
notice of intent to accelerate and notice of acceleration.

§12.2 Certain Cure Periods; Limitation of Cure Periods. Notwithstanding anything
contained in §12.1 to the contrary, (i) no Event of Default shall exist
hereunder upon the occurrence of any failure described in §12.1(b) in the event
that the Borrower cures such Default within five (5) Business Days after the
date such payment is due (or, with respect to any payments other than interest
on the Loans, any reimbursement obligations with respect to the Letters of
Credit or any fees due under the Loan Documents, within five (5) Business Days
after written notice thereof shall have been given to Borrower by the Agent),
provided, however, that Borrower shall not be entitled to receive more than two
(2) grace or cure periods in the aggregate pursuant to this clause (i) in any
period of 365 days ending on the date of any such occurrence of Default, and
provided further, that no such cure period shall apply to any payments due upon
the maturity of the Notes, and (ii) no Event of Default shall exist hereunder
upon the occurrence of any failure described in §12.1(e) in the event that the
Borrower cures (or causes to be cured) such Default within thirty (30) days
following receipt of written notice of such default, provided that the
provisions of this clause (ii) shall not pertain to any default (whether of
Borrower, Guarantor or any Subsidiary thereof) consisting of a failure to comply
with §7.4(c), §7.14, §7.16, §7.19, §7.21, §8.1, §8.2, §8.4, §8.7, §8.8 or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents.

§12.3 Termination of Commitments. If any one or more Events of Default specified
in §12.1(g), §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans. No termination under this §12.3 shall relieve the
Borrower or the Guarantors of their obligations to the Lenders arising under
this Agreement or the other Loan Documents.

§12.4 Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent, on behalf of the Lenders
may, and upon the direction of the Majority Lenders, shall proceed to protect
and enforce their rights and remedies under this Agreement, the Notes and/or any
of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific

 

89



--------------------------------------------------------------------------------

performance of any covenant or agreement contained in this Agreement and the
other Loan Documents, the obtaining of the ex parte appointment of a receiver,
and, if any amount shall have become due, by declaration or otherwise, the
enforcement of the payment thereof. No remedy herein conferred upon the Agent or
the holder of any Note is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law. Notwithstanding the provisions of this
Agreement providing that the Loans may be evidenced by multiple Notes in favor
of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default. If the
Borrower or any Guarantor fails to perform any agreement or covenant contained
in this Agreement or any of the other Loan Documents beyond any applicable
period for notice and cure, Agent may itself perform, or cause to be performed,
any agreement or covenant of such Person contained in this Agreement or any of
the other Loan Documents which such Person shall fail to perform, and the
out-of-pocket costs of such performance, together with any reasonable expenses,
including reasonable attorneys’ fees actually incurred (including attorneys’
fees incurred in any appeal) by Agent in connection therewith, shall be payable
by the Borrower upon demand and shall constitute a part of the Obligations and
shall if not paid within five (5) days after demand bear interest at the rate
for overdue amounts as set forth in this Agreement. In the event that all or any
portion of the Obligations is collected by or through an attorney-at-law, the
Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

§12.5 Distribution of Proceeds. In the event that, following the occurrence and
during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of the Borrower or the Guarantors,
such monies shall be distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid or incurred or sustained by
the Agent or in connection with the collection of such monies by the Agent, for
the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent or the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Agent against any taxes or liens which by law shall
have, or may have, priority over the rights of the Agent or the Lenders to such
monies;

(b) Second, to all other Obligations and Hedge Obligations (including any
interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Majority Lenders shall determine;
provided, that (i) distributions in respect of such other Obligations shall
include, on a pari passu basis, any Agent’s fee payable pursuant to §4.2;
(ii) in the event that any Lender is a Defaulting Lender, payments to such
Lender shall be governed by §2.13, and (iii) except as otherwise provided in
clause (ii), Obligations owing to the Lenders with respect to each type of
Obligation such as interest, principal, fees and expenses and Hedge Obligations
shall be made among the Lenders and Lender Hedge Providers, pro rata; and
provided, further that the Majority Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

(c) Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

 

90



--------------------------------------------------------------------------------

§13. SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held) or other sums credited by or due from any Lender to the Borrower or
the Guarantors and any securities or other property of the Borrower or the
Guarantors in the possession of such Lender may, without notice to the Borrower
or any Guarantor (any such notice being expressly waived by the Borrower and
each Guarantor) but with the prior written approval of Agent, be applied to or
set off against the payment of Obligations and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of the Borrower or the Guarantors to such Lender under the
Loan Documents. Each of the Lenders agree with each other Lender that if such
Lender shall receive from the Borrower or the Guarantors, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest. In the event that
any Defaulting Lender shall exercise any such right of setoff, (a) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of this Agreement and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

 

§14. THE AGENT.

§14.1 Authorization. The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the
Agent, together with such powers as are reasonably incident thereto, provided
that no duties or responsibilities not expressly assumed herein or therein shall
be implied to have been assumed by the Agent. The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or to create an agency or fiduciary
relationship. Agent shall act as the contractual representative of the Lenders
hereunder, and notwithstanding the use of the term “Agent”, it is

 

91



--------------------------------------------------------------------------------

understood and agreed that Agent shall not have any fiduciary duties or
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2 Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3 No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Majority Lenders.
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default, unless the Agent has received notice from a
Lender or the Borrower referring to the Loan Documents and describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default”.

§14.4 No Representations. The Agent shall not be responsible for the execution
or validity or enforceability of this Agreement, the Notes, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of any collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its

 

92



--------------------------------------------------------------------------------

own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and KeyBank in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or KeyBank. Each
Lender has been independently represented by separate counsel on all matters
regarding the Loan Documents.

§14.5 Payments.

(a) A payment by the Borrower or any Guarantor to the Agent hereunder or under
any of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent agrees to distribute to each Lender not later
than one Business Day after the Agent’s receipt of good funds, determined in
accordance with the Agent’s customary practices, such Lender’s pro rata share of
payments received by the Agent for the account of the Lenders except as
otherwise expressly provided herein or in any of the other Loan Documents.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, each payment by the Borrower hereunder shall be
applied in accordance with §2.13(d).

(b) If in the opinion of the Agent the distribution of any amount received by it
in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

§14.6 Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7 Indemnity. The Lenders ratably agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower as required
by §15), and liabilities of every nature and character arising out of or related
to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder, except to the extent that any of the same shall
be directly caused by the

 

93



--------------------------------------------------------------------------------

Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods.
The agreements in this §14.7 shall survive the payment of all amounts payable
under the Loan Documents.

§14.8 Agent as Lender. In its individual capacity, KeyBank shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9 Resignation. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Majority Lenders, subject to the terms
of §18.1, shall have the right to appoint as a successor Agent and any Lender or
any bank whose senior debt obligations are rated not less than “A3” or its
equivalent by Moody’s or not less than “A-” or its equivalent by S&P and which
has a net worth of not less than $500,000,000.00. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent and shall be
reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A3” or its equivalent by Moody’s or not less than “A-” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Subject to Borrower’s approval rights, if any, stated above, upon the acceptance
of any appointment as Agent hereunder by a successor Agent such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder as Agent. After any
retiring Agent’s resignation, the provisions of this Agreement and the other
Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent. Upon
any change in the Agent under this Agreement, the resigning Agent shall execute
such assignments of and amendments to the Loan Documents as may be necessary to
substitute the successor Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement. In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Majority Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided, however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Lenders. Without limiting the generality of the foregoing, if Agent
reasonably determines payment is in the best interest of all the Lenders, Agent
may without the approval of the Lenders pay taxes and insurance premiums and
spend money for maintenance, repairs or other expenses which may be necessary to
be incurred, and Agent shall promptly thereafter notify the Lenders of such
action. Each Lender shall, within thirty (30) days of request therefor, pay to
the Agent its Commitment Percentage of the reasonable costs incurred by the

 

94



--------------------------------------------------------------------------------

Agent in taking any such actions hereunder to the extent that such costs shall
not be promptly reimbursed to the Agent by the Borrower or the Guarantors or out
of any collateral within such period. The Majority Lenders may direct the Agent
in writing as to the method and the extent of any such exercise, the Lenders
hereby agreeing to indemnify and hold the Agent harmless in accordance with
their respective Commitment Percentages from all liabilities incurred in respect
of all actions taken or omitted in accordance with such directions, except to
the extent that any of the same shall be directly caused by the Agent’s willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods, provided
that the Agent need not comply with any such direction to the extent that the
Agent reasonably believes the Agent’s compliance with such direction to be
unlawful in any applicable jurisdiction or commercially unreasonable under the
UCC as enacted in any applicable jurisdiction.

§14.11 Bankruptcy. In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders or all of the Lenders as required by this
Agreement. Each Lender irrevocably waives its right to file or pursue a separate
proof of claim in any such proceedings unless Agent fails to file such claim
within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 [Intentionally Omitted].

§14.13 Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14 Approvals. If consent is required for some action under this Agreement,
or except as otherwise provided herein an approval of the Lenders, the Majority
Lenders is required or permitted under this Agreement, each Lender agrees to
give the Agent, within ten (10) Business Days of receipt of the request for
action from Agent (accompanied by an explanation for the request) together with
all reasonably requested information related thereto (or such lesser period of
time required by the terms of the Loan Documents), notice in writing of approval
or disapproval (collectively “Directions”) in respect of any action requested or
proposed in writing pursuant to the terms hereof. To the extent that any Lender
does not approve any recommendation of Agent, such Lender shall in such notice
to Agent describe the actions that

 

95



--------------------------------------------------------------------------------

would be acceptable to such Lender. If consent is required for the requested
action, any Lender’s failure to respond to a request for Directions within the
required time period shall be deemed to constitute a Direction to take such
requested action. In the event that any recommendation is not approved by the
requisite number of Lenders and a subsequent approval on the same subject matter
is requested by Agent, then for the purposes of this paragraph each Lender shall
be required to respond to a request for Directions within five (5) Business Days
of receipt of such request. Agent and each Lender shall be entitled to assume
that any officer of the other Lenders delivering any notice, consent,
certificate or other writing is authorized to give such notice, consent,
certificate or other writing unless Agent and such other Lenders have otherwise
been notified in writing.

§14.15 Borrower Not Beneficiary. Except for the provisions of §14.9 relating to
the appointment of a successor Agent, the provisions of this §14 are solely for
the benefit of the Agent and the Lenders, may not be enforced by the Borrower or
any Guarantor, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrower.

§14.16 Reliance on Hedge Provider. For purposes of applying payments received in
accordance with §12.1, §12.5, §12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15. EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any imposed taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than taxes based upon the Agent’s or any Lender’s gross or net income,
(c) engineer’s fees, all environmental reviews and the reasonable fees, expenses
and disbursements of the counsel to the Agent and Joint Lead Arrangers and
Bookrunners and any local counsel to the Agent incurred in connection with the
preparation, administration, or interpretation of the Loan Documents and other
instruments mentioned herein, and amendments, modifications, approvals, consents
or waivers hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent and Joint Lead Arrangers and Bookrunners incurred in
connection with the syndication and/or participation (by KeyBank) of the Loans,
(e) all other reasonable out of pocket fees, expenses and disbursements of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Unencumbered Pool Properties, the review of leases,
the making of each advance hereunder and the syndication of the Commitments
pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out-of-pocket expenses (including attorneys’
fees and costs, and fees and costs of appraisers, engineers, investment bankers
or other experts retained by the Agent) incurred by any Lender or

 

96



--------------------------------------------------------------------------------

the Agent in connection with (i) the enforcement of or preservation of rights
under any of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s, or any of the Lenders’
relationship with the Borrower or the Guarantors in respect of the Loan and the
Loan Documents (provided that any attorneys’ fees and costs pursuant to this
clause (f)(ii) shall be limited to those incurred by the Agent and one other
counsel with respect to the Lenders as a group), (g) all reasonable fees,
expenses and disbursements of the Agent incurred in connection with UCC
searches, title rundowns, or title searches, (h) all reasonable out-of-pocket
fees, expenses and disbursements (including reasonable attorneys’ fees and
costs) which may be incurred by KeyBank in connection with the execution and
delivery of this Agreement and the other Loan Documents (without duplication of
any of the items listed above), and (i) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans. Borrower
shall promptly pay any intangible or documentary taxes due in connection with
the execution and delivery of the Loan Documents, and shall provide evidence
thereof to Agent. The covenants of this §15 shall survive the repayment of the
Loans and the termination of the obligations of the Lenders hereunder.

 

§16. INDEMNIFICATION.

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Joint Lead Arrangers and Bookrunners and each director, officer, employee,
agent, Attorney and Affiliate thereof and Person who controls the Agent, or any
Lender or the Joint Lead Arrangers and Bookrunners against any and all claims,
actions and suits, whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of or relating to this Agreement or any of the other Loan Documents
or the transactions contemplated hereby and thereby including, without
limitation, (a) any and all claims for brokerage, leasing, finders or similar
fees which may be made relating to the Unencumbered Pool Properties, other Real
Estate or the Loans, (b) any condition of the Unencumbered Pool Properties or
other Real Estate, (c) any actual or proposed use by the Borrower of the
proceeds of any of the Loans or Letters of Credit, (d) any actual or alleged
infringement of any patent, copyright, trademark, service mark or similar right
of the Borrower, any Guarantor or any of their respective Subsidiaries, (e) the
Borrower and the Guarantors entering into or performing this Agreement or any of
the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Unencumbered Pool Properties, (g) with respect to the Borrower,
the Guarantors and their respective Subsidiaries and their respective properties
and assets, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) any use of Intralinks, SyndTrak
or any other system for the dissemination and sharing of documents and
information, in each case including, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding; provided, however, that the Borrower shall not
be obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. In litigation, or the

 

97



--------------------------------------------------------------------------------

preparation therefor, the Lenders and the Agent shall be entitled to select a
single law firm as their own counsel and, in addition to the foregoing
indemnity, the Borrower agrees to pay promptly the reasonable fees and expenses
of such counsel. If, and to the extent that the obligations of the Borrower
under this §16 are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

 

§17. SURVIVAL OF COVENANTS, ETC..

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Lender has any
obligation to make any Loans. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, any Guarantor or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18. ASSIGNMENT AND PARTICIPATION.

§18.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default exists
hereunder, the Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, and if
the Borrower does not respond to any such request for consent within five
(5) Business Days, Borrower shall be deemed to have consented (provided that
such consent shall not be required for any assignment to another Lender, to a
Related Fund, to a lender or an Affiliate of a Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender), (b) [Intentionally Omitted,] (c) the
parties to such assignment shall execute and deliver to the Agent, for recording
in the Register (as hereinafter defined) an Assignment and Acceptance Agreement
in the form of Exhibit L attached hereto, together with any Notes subject to
such assignment, (d) in no event shall any assignment be to any Person
controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by the Borrower or any Guarantor or be
to a Defaulting Lender or an Affiliate of a Defaulting Lender,
(e) [Intentionally Omitted], and (f) such assignee shall acquire an interest in
the Loans of not less than $5,000,000.00 and integral multiples of $1,000,000.00
in

 

98



--------------------------------------------------------------------------------

excess thereof (or if less, the remaining Loans of the assignor), unless waived
by the Agent, and so long as no Default or Event of Default exists hereunder,
the Borrower. Upon execution, delivery, acceptance and recording of such
Assignment and Acceptance Agreement, (i) the assignee thereunder shall be a
party hereto and all other Loan Documents executed by the Lenders and, to the
extent provided in such Assignment and Acceptance Agreement, have the rights and
obligations of a Lender hereunder, (ii) the assigning Lender shall, upon payment
to the Agent of the registration fee referred to in §18.2, be released from its
obligations under this Agreement arising after the effective date of such
assignment with respect to the assigned portion of its interests, rights and
obligations under this Agreement, and (iii) the Agent may unilaterally amend
Schedule 1.1 to reflect such assignment. In connection with each assignment, the
assignee shall represent and warrant to the Agent, the assignor and each other
Lender as to whether such assignee is controlling, controlled by, under common
control with or is not otherwise free from influence or control by, the Borrower
and/or any Guarantor and whether such assignee is a Defaulting Lender or an
Affiliate of a Defaulting Lender. In connection with any assignment of rights
and obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
actions, including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

§18.2 Register. The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Guarantors, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Agent a registration fee in the sum of $3,500.00.

§18.3 New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee

 

99



--------------------------------------------------------------------------------

pursuant to such Assignment and Acceptance Agreement and, if the assigning
Lender has retained some portion of its obligations hereunder, a new Note to the
order of the assigning Lender in an amount equal to the amount retained by it
hereunder. Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes. The surrendered Notes shall
be canceled and returned to the Borrower.

§18.4 Participations. Each Lender may sell participations to one or more Lenders
or other entities in all or a portion of such Lender’s rights and obligations
under this Agreement and the other Loan Documents; provided that (a) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder, (b) such participation shall not entitle such participant to
any rights or privileges under this Agreement or any Loan Documents, including
without limitation, rights granted to the Lenders under §4.8, §4.9, §4.10 and
§13, (c) such participation shall not entitle the participant to the right to
approve waivers, amendments or modifications, (d) such participant shall have no
direct rights against the Borrower, (e) such sale is effected in accordance with
all applicable laws, and (f) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by the Borrower and/or any Guarantor and shall not be a
Defaulting Lender or an Affiliate of a Defaulting Lender; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender, (iii) reduce the
amount of any such payment of principal, (iv) reduce the rate at which interest
is payable thereon or (v) release any Guarantor (except as otherwise permitted
under this Agreement). Any Lender which sells a participation shall promptly
notify the Agent of such sale and the identity of the purchaser of such
interest.

§18.5 Pledge by Lender. Any Lender may at any time pledge all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or to such other Person as the Agent may
approve to secure obligations of such Lenders. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

§18.6 No Assignment by Borrower. The Borrower shall not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of each of the Lenders.

§18.7 Disclosure. The Borrower agrees to promptly cooperate with any Lender in
connection with any proposed assignment or participation of all or any portion
of its Commitment. The Borrower agrees that in addition to disclosures made in
accordance with standard banking practices any Lender may disclose information
obtained by such Lender pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder. Each Lender agrees for itself
that it shall use reasonable efforts in accordance with its customary procedures
to hold confidential all non-public information obtained from the

 

100



--------------------------------------------------------------------------------

Borrower or any Guarantor that has been identified in writing as confidential by
any of them, and shall use reasonable efforts in accordance with its customary
procedures to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
Governmental Authority) for disclosure of any such non-public information prior
to disclosure of such information. In addition, each Lender may make disclosure
of such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). Non-public information shall not include any information which is
or subsequently becomes publicly available other than as a result of a
disclosure of such information by a Lender, or prior to the delivery to such
Lender is within the possession of such Lender if such information is not known
by such Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, or is disclosed with
the prior approval of the Borrower. Nothing herein shall prohibit the disclosure
of non-public information to the extent necessary to enforce the Loan Documents.

§18.8 Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders or
all of the Lenders directly affected thereby and is approved by the Majority
Lenders, but is not approved by one or more of the Lenders (any such
non-consenting Lender shall hereafter be referred to as the “Non-Consenting
Lender”), then, within thirty (30) Business Days after the Borrower’s receipt of
notice of such disapproval by such Non-Consenting Lender, the Borrower shall
have the right as to such Non-Consenting Lender, to be exercised by delivery of
written notice delivered to the Agent and the Non-Consenting Lender within
thirty (30) Business Days of receipt of such notice, to elect to cause the
Non-Consenting Lender to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Non-Consenting Lender (or if any
of such Lenders does not elect to purchase its pro rata share, then to such
remaining Lenders in such proportion as approved by the Agent). In the event
that the Lenders do not elect to acquire all of the Non-Consenting Lender’s
Commitment, then the Agent shall endeavor to find a new Lender or Lenders to
acquire such remaining Commitment. Upon any such purchase of the Commitment

 

101



--------------------------------------------------------------------------------

of the Non-Consenting Lender, the Non-Consenting Lender’s interests in the
Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including, without limitation, an
Assignment and Acceptance Agreement in the form attached hereto as Exhibit L and
such Non-Consenting Lender’s original Note. The purchase price for the
Non-Consenting Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Non-Consenting Lender, including principal and all
accrued and unpaid interest or fees, plus any applicable amounts payable
pursuant to §4.7 which would be owed to such Non-Consenting Lender if the Loans
were to be repaid in full on the date of such purchase of the Non-Consenting
Lender’s Commitment (provided that the Borrower may pay to such Non-Consenting
Lender any interest, fees or other amounts (other than principal) owing to such
Non-Consenting Lender).

§18.9 Amendments to Loan Documents. Upon any such assignment, the Borrower and
the Guarantors shall, upon the request of the Agent, enter into such documents
as may be reasonably required by the Agent to modify the Loan Documents to
reflect such assignment.

§18.10 Titled Agents. The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender and those expressly set forth herein as to such Titled Agent.

 

§19. NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

With a copy to:

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attn: Mr. Daniel Stegemoeller

Telecopy No.: (770) 510-2195

 

102



--------------------------------------------------------------------------------

and

Dentons US LLP

Suite 5300

303 Peachtree Street, N.E.

Atlanta, Georgia 30308

Attn: William F. Timmons, Esq.

Telecopy No.: (404) 527-4198

If to the Borrower:

Carter/Validus Operating Partnership, LP

4890 W. Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attn: Todd Sakow, Chief Financial Officer

Telecopy No.: (813) 287-0397

With a copy to:

Morris, Manning and Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, NE

Atlanta, Georgia 30326

Attn: Heath D. Linsky, Esq.

Telecopy No.: (404) 365-9532

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

 

§20. RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and

 

103



--------------------------------------------------------------------------------

thereunder, and the relationship between each Lender and Agent, and the Borrower
is solely that of a lender and borrower, and nothing contained herein or in any
of the other Loan Documents shall in any manner be construed as making the
parties hereto partners, joint venturers or any other relationship other than
lender and borrower.

 

§21. GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING
THEREIN). THE BORROWER FURTHER ACCEPTS, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED APPELLATE COURT AND
IRREVOCABLY (i) AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY WITH RESPECT
TO THIS AGREEMENT AND ANY OF THE OTHER LOAN DOCUMENTS AND (ii) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE
BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE
UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN SECTION 19 HEREOF. IN
ADDITION TO THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN, THE AGENT OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A
NONEXCLUSIVE BASIS WHERE ANY ASSETS OF THE BORROWER AND THE GUARANTORS EXIST AND
THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
ADDRESS SPECIFIED IN SECTION 19 HEREOF.

 

§22. HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23. COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

104



--------------------------------------------------------------------------------

§24. ENTIRE AGREEMENT, ETC.

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

 

§25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26. DEALINGS WITH THE BORROWER.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27. CONSENTS, AMENDMENTS, WAIVERS, ETC..

Except as otherwise expressly provided in this Agreement including, without
limitation the definition of “Unencumbered Pool Value”, any consent or approval
required or permitted by

 

105



--------------------------------------------------------------------------------

this Agreement may be given, and any term of this Agreement or of any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or the Guarantors of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Majority Lenders. Notwithstanding the foregoing, no modification or waiver of
the definition of Unencumbered Pool Availability may occur without the written
consent of Agent, the Documentation Agent and the Majority Lenders.
Notwithstanding the foregoing, no modification or waiver of any of the covenants
set forth in §7.16, §8.7, §9.1, §9.2, §9.3, §9.4, §9.5, §9.6 or §9.7 may occur
without the written consent of the Majority Lenders. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender directly affected thereby: (a) a reduction in the rate of interest on the
Notes (other than a reduction or waiver of default interest); (b) an increase in
the amount of the Commitments of the Lenders (except as provided in §2.11 and
§18.1); (c) a forgiveness, reduction or waiver of the principal of any unpaid
Loan or any interest thereon (other than a reduction or waiver of default
interest) or fee payable under the Loan Documents; (d) a change in the amount of
any fee payable to a Lender hereunder; (e) the postponement of any date fixed
for any payment of principal of or interest on the Loan; (f) an extension of the
Maturity Date; (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Guarantor or the
removal of any Unencumbered Pool Properties except as otherwise provided in this
Agreement; (i) an amendment of the definition of Majority Lenders or of any
requirement for consent by all of the Lenders; (j) [Intentionally Omitted];
(k) an amendment to this §27; or (l) an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders or the Majority Lenders to require a lesser number of Lenders to approve
such action. The provisions of §14 may not be amended without the written
consent of the Agent. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that the Commitment of any Defaulting Lender may not be
increased without the consent of such Lender. The Borrower agrees to enter into
such modifications or amendments of this Agreement or the other Loan Documents
as reasonably may be requested by KeyBank and the Joint Lead Arrangers and
Bookrunners in connection with the syndication of the Loan, provided that no
such amendment or modification materially affects or increases any of the
obligations of the Borrower hereunder. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon. No
course of dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

§28. SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

106



--------------------------------------------------------------------------------

§29. TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement and the other Loan Documents.

 

§30. NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31. REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

 

§32. NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Joint Lead Arrangers and Bookrunners and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans are imposed solely
and exclusively for the benefit of the Agent and the Lenders and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans in the absence of strict compliance with any or all thereof
and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any construction by the Borrower or any of its
Subsidiaries of any development or the absence therefrom of defects.

 

107



--------------------------------------------------------------------------------

§33. PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that, pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes names and addresses and other information
that will allow such Lender or the Agent, as applicable, to identify the
Borrower in accordance with the Patriot Act.

[remainder of page intentionally left blank]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER: CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

  By:  

/s/ Todd M. Sakow

  Name:   Todd M. Sakow   Title:   Chief Financial Officer  

(SEAL)

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Kristin Centracchio

Name:   Kristin Centracchio Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually and as Co-Syndication Agent By:  

/s/ Christopher J. Thompson

Name:   Christopher J. Thompson Title:   Vice President



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, individually, as Documentation Agent By:  

/s/ Todd Gordon

Name:   Todd Gordon Title:   Managing Director



--------------------------------------------------------------------------------

SUNTRUST BANK, individually and as Co-Syndication Agent By:  

/s/ Danny Stover

Name:   Danny Stover Title:   First Vice President



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, individually and as
Co-Syndication Agent By:  

/s/ John Reynolds

Name:   John Reynolds Title:   Vice President



--------------------------------------------------------------------------------

HANCOCK BANK, a trade name of Whitney Bank By:  

/s/ Brian Hendricks

Name:   Brian Hendricks Title:   Senior Vice President



--------------------------------------------------------------------------------

RENASANT BANK By:  

/s/ Craig Gardella

Name:   Craig Gardella Title:   Executive Vice President



--------------------------------------------------------------------------------

WOODFOREST NATIONAL BANK By:  

/s/ Christin Allphin

Name:   Christin Allphin Title:   Senior Vice President



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. SILICON VALLEY BRANCH By:  

/s/ Nlan Tyz Yeh

Name:   Nlan Tyz Yeh Title:   V.P. and G.M.



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Director



--------------------------------------------------------------------------------

EASTERN BANK By:  

/s/ Jared H. Ward

Name:   Jared H. Ward Title:   Senior Vice President



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. By:  

/s/ Rob Delph

Name:   Rob Delph Title:   Executive Vice President



--------------------------------------------------------------------------------

CADENCE BANK, N.A. By:  

/s/ Drew Healy

Name:   Drew Healy Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TERM LOAN NOTE

 

$    ,000,000.00                    , 20    

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
                                          (“Payee”), or order, in accordance
with the terms of that certain Term Loan Agreement, dated as of August 21, 2015,
as from time to time in effect, by and among Maker, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Maturity Date, the principal sum of                  Million
and No/100 Dollars ($    ,000,000.00), or such amount as may be advanced by the
Payee under the Credit Agreement as a Term Loan with daily interest from the
date thereof, computed as provided in the Credit Agreement, on the principal
amount hereof from time to time unpaid, at a rate per annum on each portion of
the principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Term Loan Note (this “Note”) is one of one or more Term Loan Notes
evidencing borrowings under and is entitled to the benefits and subject to the
provisions of the Credit Agreement. The principal of this Note may be due and
payable in whole or in part prior to the Maturity Date and is subject to
mandatory prepayment in the amounts and under the circumstances set forth in the
Credit Agreement, and may be prepaid in whole or from time to time in part, all
as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of

 

A-1



--------------------------------------------------------------------------------

the Obligations of the undersigned Maker, such excess shall be refunded to the
undersigned Maker. All interest paid or agreed to be paid to the Lenders shall,
to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter Validus Mission Critical REIT, Inc., a   Maryland corporation, its
general partner   By:  

 

  Name:  

 

  Title:  

 

    (SEAL)



--------------------------------------------------------------------------------

EXHIBIT B

[INTENTIONALLY OMITTED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

[INTENTIONALLY OMITTED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of                 ,
20    , by                                         , a
                                         (“Joining Party”), and delivered to
KeyBank National Association, as Agent, pursuant to §5.4 of the Term Loan
Agreement dated as of August 21, 2015, as from time to time in effect (the
“Credit Agreement”), by and among Carter/Validus Operating Partnership, LP (the
“Borrower”), KeyBank National Association, for itself and as Agent, and the
other Lenders from time to time party thereto. Terms used but not defined in
this Joinder Agreement shall have the meanings defined for those terms in the
Credit Agreement.

RECITALS

A. Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.

B. Joining Party expects to realize direct and indirect benefits as a result of
the availability to the Borrower of the credit facilities under the Credit
Agreement.

AGREEMENT

1. Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty and the other Loan Documents with respect to all the Obligations of the
Borrower now or hereafter incurred under the Credit Agreement and the other Loan
Documents, and a “Subsidiary Guarantor” under the Contribution Agreement.
Joining Party agrees that Joining Party is and shall be bound by, and hereby
assumes, all representations, warranties, covenants, terms, conditions, duties
and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor” under the
Credit Agreement, the other Loan Documents and the Contribution Agreement.

2. Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.

3. Joint and Several. Joining Party hereby agrees that, as of the Effective
Date, the Guaranty and the Contribution Agreement heretofore delivered to the
Agent and the Lenders

 

E-1



--------------------------------------------------------------------------------

shall be a joint and several obligation of Joining Party to the same extent as
if executed and delivered by Joining Party, and upon request by Agent, will
promptly become a party to the Guaranty and the Contribution Agreement to
confirm such obligation.

4. Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

6. Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

7. The effective date (the “Effective Date”) of this Joinder Agreement is
                ,201    .

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

“JOINING PARTY”  

 

  , a  

 

By:  

 

Name:  

 

Title:  

 

  [SEAL]

 

ACKNOWLEDGED: KEYBANK NATIONAL ASSOCIATION, as Agent By:  

 

Its:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[INTENTIONALLY OMITTED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[INTENTIONALLY OMITTED]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[INTENTIONALLY OMITTED]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

[INTENTIONALLY OMITTED]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF POOL CERTIFICATE

KeyBank National Association, as Agent

1200 Abernathy Road, N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Kristin Centracchio

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement
dated as of August 21, 2015 (as the same may hereafter be amended, the “Credit
Agreement”) by and among Carter/Validus Operating Partnership, LP (the
“Borrower”), KeyBank National Association for itself and as Agent, and the other
Lenders from time to time party thereto. Terms defined in the Credit Agreement
and not otherwise defined herein are used herein as defined in the Credit
Agreement.

Pursuant to the Credit Agreement, the REIT, on the Borrower’s behalf, is
furnishing to you herewith this Pool Certificate and supporting calculations and
information. The information presented herein has been prepared in accordance
with the requirements of the Credit Agreement.

The undersigned is providing the attached information to demonstrate the
components of the Pool and the calculation of the Pool Availability. All Pool
Properties included in the calculation of the Pool Availability satisfy the
requirements of the Credit Agreement to be included therein.

IN WITNESS WHEREOF, the undersigned has duly executed this Pool Certificate this
     day of                 , 2015.

 

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  

Carter Validus Mission Critical REIT, Inc.,

a Maryland corporation, its general partner

  By:     Name:  

 

  Title:  

 

    (SEAL)

 

J-1



--------------------------------------------------------------------------------

POOL AVAILABILITY WORKSHEET

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

Key Bank National Association, as Agent

1200 Abernathy Road N.E.

Suite 1550

Atlanta, Georgia 30328

Attn: Daniel Stegemoeller

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of August 21, 2015 (as the
same may hereafter be amended, the “Credit Agreement”) by and among
Carter/Validus Operating Partnership, LP (the “Borrower”), Key Bank National
Association for itself and as Agent, and the other Lenders from time to time
party thereto. Terms defined in the Credit Agreement and not otherwise defined
herein are used herein as defined in the Credit Agreement.

Pursuant to the Credit Agreement, the REIT is furnishing to you herewith (or has
most recently furnished to you) the consolidated financial statements of the
REIT for the fiscal period ended                      (the “Balance Sheet
Date”). Such financial statements have been prepared in accordance with GAAP and
present fairly the consolidated financial position of the REIT at the date
thereof and the results of its operations for the periods covered thereby.

This certificate is submitted in compliance with requirements of §7.4(c), §10.12
or §11.3 of the Credit Agreement. If this certificate is provided under a
provision other than §7.4(c), the calculations provided below are made using the
consolidated financial statements of the REIT as of the Balance Sheet Date
adjusted in the best good faith estimate of the REIT to give effect to the
making of a Loan, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of the REIT of its effects are set forth in reasonable detail in an
attachment hereto. The undersigned officer is the chief financial officer or
chief accounting officer of the REIT.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate on behalf of the Borrower (and not in his individual capacity) this
     day of                 , 201    .

 

CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation By:  

 

Name:  

 

Title:  

 

 

K-2



--------------------------------------------------------------------------------

APPENDIX TO COMPLIANCE CERTIFICATE

 

K-3



--------------------------------------------------------------------------------

WORKSHEET

GROSS ASSET VALUE*

 

K-4



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
                    , by and between                                         
(“Assignor”), and                                          (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Term Loan Agreement, dated
August 21, 2015, as, by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), the other lenders that are or may
become a party thereto, and KEYBANK NATIONAL ASSOCIATION, individually and as
Agent (as amended from time to time, the “Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1. Definitions. Terms defined in the Credit Agreement and used herein without
definition shall have the respective meanings assigned to such terms in the
Credit Agreement.

2. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by Assignee to Assignor pursuant to Paragraph 5 of
this Agreement, effective as of the “Assignment Date” (as defined in Paragraph 7
below), Assignor hereby irrevocably sells, transfers and assigns to Assignee,
without recourse, a portion of its Term Loan Note in the amount of $        
representing a $         Commitment, and a                  percent
(    %) Commitment Percentage, and a corresponding interest in and to all of the
other rights and obligations under the Credit Agreement and the other Loan
Documents relating thereto (the assigned interests being hereinafter referred to
as the “Assigned Interests”), including Assignor’s share of all outstanding Term
Loans with respect to the Assigned Interests and the right to receive interest
and principal on and all other fees and amounts with respect to the Assigned
Interests, all from and after the Assignment Date, all as if Assignee were an
original Lender under and signatory to the Credit Agreement having a Commitment
Percentage equal to the amount of the respective Assigned Interests.

(b) Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of Assignor with respect to the Assigned Interests from and after
the Assignment Date as if Assignee were an original Lender under and signatory
to the Credit Agreement, which obligations shall include, but shall not be
limited to, the obligation to make Term Loans to the Borrower with respect to
the Assigned Interests and to indemnify the Agent as provided therein

 

L-1



--------------------------------------------------------------------------------

(such obligations, together with all other obligations set forth in the Credit
Agreement and the other Loan Documents are hereinafter collectively referred to
as the “Assigned Obligations”). Assignor shall have no further duties or
obligations with respect to, and shall have no further interest in, the Assigned
Obligations or the Assigned Interests.

3. Representations and Requests of Assignor.

(a) Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Term Loan Note is $        and the aggregate
outstanding principal balance of the Term Loans made by it equals $        , and
(iii) that it has forwarded to the Agent the Term Loan Note held by Assignor.
Assignor makes no representation or warranty, express or implied, and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness or sufficiency of any Loan Document or any
other instrument or document furnished pursuant thereto or in connection with
the Loan, the collectability of the Loans, the continued solvency of the
Borrower or the continued existence, sufficiency or value of any assets of the
Borrower which may be realized upon for the repayment of the Loans, or the
performance or observance by the Borrower of any of its obligations under the
Loan Documents to which it is a party or any other instrument or document
delivered or executed pursuant thereto or in connection with the Loan; other
than that it is the legal and beneficial owner of, or has the right to assign,
the interests being assigned by it hereunder and that such interests are free
and clear of any adverse claim.

(b) Assignor requests that the Agent obtain replacement Term Loan Notes for each
of Assignor and Assignee as provided in the Credit Agreement.

4. Representations of Assignee. Assignee makes and confirms to the Agent,
Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantor and the value of the assets
of the Borrower and the Guarantor, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (f) represents and warrants that
Assignee does not control, is not controlled by, is not under common control
with and is otherwise free from influence or control by, the Borrower or

 

L-2



--------------------------------------------------------------------------------

REIT and is not a Defaulting Lender or Affiliate of a Defaulting Lender,
(g) represents and warrants that if Assignee is not incorporated under the laws
of the United States of America or any State, it has on or prior to the date
hereof delivered to Borrower and Agent certification as to its exemption (or
lack thereof) from deduction or withholding of any United States federal income
taxes and (h) if Assignee is an assignee of any portion of the Term Loan Notes,
Assignee has a net worth as of the date hereof of not less than $100,000,000.00
unless waived in writing by Borrower and Agent as required by the Credit
Agreement. Assignee agrees that Borrower may rely on the representation
contained in Section 4(h).

5. Payments to Assignor. In consideration of the assignment made pursuant to
Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on the
Assignment Date, an amount equal to $        representing the aggregate
principal amount outstanding of the Term Loans owing to Assignor under the Loan
Agreement and the other Loan Documents with respect to the Assigned Interests.

6. Payments by Assignor. Assignor agrees to pay the Agent on the Assignment Date
the registration fee required by §18.2 of the Credit Agreement.

7. Effectiveness.

(a) The effective date for this Agreement shall be                     (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

(b) Upon such acceptance and recording and from and after the Assignment Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent of the
Assigned Interests, have the rights and obligations of a Lender thereunder, and
(ii) Assignor shall, with respect to the Assigned Interests, relinquish its
rights and be released from its obligations under the Credit Agreement.

(c) Upon such acceptance and recording and from and after the Assignment Date,
the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d) All outstanding LIBOR Rate Loans shall continue in effect for the remainder
of their applicable Interest Periods and Assignee shall accept the currently
effective interest rates on its Assigned Interest of each LIBOR Rate Loan.

 

L-3



--------------------------------------------------------------------------------

8. Notices. Assignee specifies as its address for notices and its Lending Office
for all assigned Loans, the offices set forth below:

 

Notice Address:  

 

   

 

   

 

   

 

    Attn:  

 

    Facsimile:  

 

Domestic Lending Office:   Same as above Eurodollar Lending Office:   Same as
above

9. Payment Instructions. All payments to Assignee under the Credit Agreement
shall be made as provided in the Credit Agreement in accordance with the
separate instructions delivered to Agent.

10. GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

11. Counterparts. This Agreement may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Amendments. This Agreement may not be amended, modified or terminated except
by an agreement in writing signed by Assignor and Assignee, and consented to by
Agent.

13. Successors. This Agreement shall inure to the benefit of the parties hereto
and their respective successors and assigns as permitted by the terms of Credit
Agreement.

[signatures on following page]

 

L-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

ASSIGNEE: By:  

 

  Title: ASSIGNOR: By:  

 

  Title:

 

RECEIPT ACKNOWLEDGED AND ASSIGNMENT CONSENTED TO BY: KEYBANK NATIONAL
ASSOCIATION, as Agent By:  

 

  Title:   CONSENTED TO BY:1 CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a
Delaware limited partnership By:   Carter Validus Mission Critical REIT, Inc., a
Maryland corporation, its general partner   By:  

 

  Name:  

 

  Title:  

 

    (SEAL)

 

1  Insert to extent required by Credit Agreement.

 

L-5



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Name and Address

   Total Commitment      Total
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attn: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 13,775,000.00         10.203703704 % 

LIBOR Lending Office

Same as Above

     

Fifth Third Bank

1000 Town Center, MD JTWN4I

Southfield, Michigan 48075

Attn: Chris Roper

Telephone: 248-603-0128

Facsimile: 248-603-0583

   $ 27,550,000.00         20.407407407 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 13,775,000.00         10.203703704 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telephone: 301-280-0215

Facsimile: 301-280-0299

   $ 13,775,000.00         10.203703704 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 1



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total
Commitment Percentage  

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 13,775,000.00         10.203703704 % 

LIBOR Lending Office

Same as Above

     

Hancock Bank

2202 N. Westshore Blvd., Suite 150

Tampa, Florida 33607

Attn: Laura Musella

Telephone: 727-287-3219

Facsimile: 813-877-7481

   $ 13,775,000.00         10.203703704 % 

LIBOR Lending Office

Same as Above

     

Woodforest National Bank

25234 Grogans Mill Road, Suite 450

The Woodlands, Texas 77380

Attn: Laurie Blanton

Telephone: 832-375-2122

Facsimile: 832-375-3122

   $ 11,025,000.00         8.166666667 % 

LIBOR Lending Office

Same as Above

     

Renasant Bank

1820 West End Avenue

Nashville, Tennessee 37203

Attn: Craig Gardella

Telephone: 615-234-1625

Facsimile: 615-340-3027

   $ 8,300,000.00         6.148148148 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 2



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total
Commitment Percentage  

Mega International Commercial Bank Co.,

Ltd. Silicon Valley Branch

333 W. San Carlos Street, Suite 100

San Jose, California 95110

Attn: Christine Ma

Telephone: 408-283-1888

Facsimile: 408-283-1678

   $ 5,500,000.00         4.074074074 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 5,500,000.00         4.074074074 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank, N.A.

3100 West End, Suite 175

Nashville, Tennessee 37203

Attn: Drew Healy

Telephone: 615-245-0209

Facsimile:                 

   $ 2,750,000.00         2.037037037 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 2,750,000.00         2.037037037 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 - Page 3



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total
Commitment Percentage  

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 2,750,000.00         2.037037037 % 

LIBOR Lending Office

Same as Above

              

 

 

    

 

 

 

TOTAL

   $ 135,000,000.00         100.0 %    

 

 

    

 

 

 

 

Schedule 1.1 - Page 4



--------------------------------------------------------------------------------

SCHEDULE 1.2

SUBSIDIARY GUARANTORS

 

1. HC – 2501 W William Cannon Dr. LLC

 

2. DC-19675 W. Ten Mile, LLC

 

3. DC-1221 Coit Road, LLC

 

4. DC-5000 Bowen Road, LLC

 

5. HC-8451 Pearl Street, LLC

 

6. HC-3873 N. Parkview Drive, LLC

 

7. DC-2 Christie Heights, LLC

 

8. HC-2257 Karisa Drive, LLC

 

9. HC-239 S. Mountain Boulevard, LP

 

10. HC-239 S. Mountain Boulevard Management, LLC

 

11. DC-15 Shattuck Road, LLC

 

12. DC-5150 McCrimmon Parkway, LLC

 

13. HC-1940 Town Park Boulevard, LLC

 

14. Green Medical Investors, LLLP

 

15. HC-1946 Town Park Boulevard, LLC

 

16. Green Wellness Investors, LLLP

 

17. HC-17322 Red Oak Drive, LLC

 

18. DC-N15W24250 Riverwood Drive, LLC

 

19. HC-10323 State Highway 151, LLC

 

20. HC-5101 Medical Drive, LLC

 

21. HC-5330 N. Loop 1604 West, LLC

 

22. HC-3436 Masonic Drive, LLC

 

23. HC-42570 South Airport Road, LLC

 

24. DC-1805 Center Park Drive, LLC

 

Schedule 1.2 - Page 1



--------------------------------------------------------------------------------

25. HC-800 East 68th Street, LLC

 

26. HCP-RTS, LLC

 

27. HC-860 Parkview Drive North, Units A&B, LLC

 

28. HC-77-840 Flora Road, LLC

 

29. HC-40055 Bob Hope Drive, LLC

 

30. HC-5829 29 Palms Highway, LLC

 

31. HC-8991 Brighton Lane, LLC

 

32. HC-6555 Cortez, LLC

 

33. HC-6310 Health Pkwy., Units 100 & 200, LLC

 

34. HC-601 Redstone Avenue West, LLC

 

35. HC-2270 Colonial Blvd., LLC

 

36. HC-1026 Mar Walt Drive, NW, LLC

 

37. HC-7751 Baymeadows Rd. E., LLC

 

38. HC-1120 Lee Boulevard, LLC

 

39. HC-8625 Collier Blvd., LLC

 

40. HC-6879 US Highway 98 West, LLC

 

41. HC-7850 N. University Drive, LLC

 

42. HC-#2 Physicians Park Dr., LLC

 

43. HC-6160 S. Fort Apache Road, LLC

 

44. HC-187 Skylar Drive, LLC

 

45. HC-52 North Pecos Road, LLC

 

46. DC-1650 Union Hill Road, LLC

 

47. DC-615 North 48th Street, LLC

 

48. DC-8521 East Princess Drive, LLC

 

49. HCP-Select Medical, LLC

 

Schedule 1.2 - Page 2



--------------------------------------------------------------------------------

50. HC-1101 Kaliste Saloom Road, LLC

 

51. HC-116 Eddie Dowling Highway, LLC

 

52. DC-1099 Walnut Ridge Drive, LLC

 

53. HCP-Dermatology Associates, LLC

 

54. DC-1001 Windward Course, LLC

 

Schedule 1.2 - Page 3



--------------------------------------------------------------------------------

SCHEDULE 1.3

INITIAL UNENCUMBERED POOL PROPERTIES

 

1. Stonegate Center: 2501 W. William Cannon Dr., Buildings 3, 4 and 5, Austin,
Texas

 

2. Level III Data Center: 19675 W. Ten Mile Road, Southfield, Michigan

 

3. Atos Data Center: 5000 South Bowen Road, Arlington, Texas

 

4. Internap Data Center: 1221 Coit Road, Plano, Texas

 

5. Vibra Denver Hospital: 8451 Pearl Street, Thornton, Colorado

 

6. Physicians Specialty Hospital: 3873 N. Parkview Drive, Fayetteville, Arkansas

 

7. Infocrossing Data Center: 2 Christie Heights Street, Leonia, New Jersey

 

8. Fressenius Medical Care: 2257 Karisa Drive, Goshen, Indiana

 

9. Wilkes Barre General Hospital: 239 S. Mountain Boulevard, Mountain Top,
Pennsylvania

 

10. Shattuck Road Data Center: 15 Shattuck Road, Andover, Massachusetts

 

11. McCrimmon Parkway Data Center: 5150 McCrimmon Parkway, Morrisville, North
Carolina

 

12. Akron General Hospital: 1946 Town Park Boulevard, Green, Ohio

 

13. Akron Medical Office Building: 1940 Town Park Boulevard, Green, Ohio

 

14. Tenet Surgery Center: 17322 Red Oak Drive, Houston, Texas

 

15. AT&T Data Center: N15W24250 Riverwood Drive, Waukesha, Wisconsin

 

16. Warm Springs Rehabilitation Hospital: 10323 State Highway 151, San Antonio,
Texas

 

17. Warm Springs of San Antonio Rehabilitation Hospital: 5101 Medical Drive, San
Antonio, Texas

 

18. Reserved.

 

19. Christus Cabrini Hospital: 3436 Masonic Drive, Alexandria, Louisiana

 

20. Cypress Pointe Hospital: 52570 South Airport Road, Hammond, Louisiana

 

21. Windstream Data Center: 1805 Center Park Drive, Charlotte, North Carolina

 

22. Christus Cabrini Surgery Center: 3436 Masonic Drive, Alexandria, Louisiana

 

23. Cypress Pointe Surgical Hospital: 42570 South Airport Road, Hammond,
Louisiana

 

Schedule 1.3 - Page 1



--------------------------------------------------------------------------------

24. Landmark Hospital: 800 East 68th Street, Savannah, Georgia

 

25. Los Angeles Cancer Institute: 860 Parkview Drive North, Units A&B, El
Segundo, California

 

26. 21st Century Oncology of California: 77-840 Flora Road, Palm Desert,
California

 

27. 21st Century Oncology of California: 40055 Bob Hope Drive, Rancho Mirage,
California

 

28. 21st Century Oncology: 5829 29 Palms Highway, Yucca Valley, California

 

29. 21st Century Oncology: 8991 Brighton Lane, Bonita Springs, Florida

 

30. 21st Century Oncology: 6555 Cortez Road West, Bradenton, Florida

 

31. Lakewood Ranch Medical Center: 6310 Health Pkwy., Units 100 & 200,
Bradenton, Florida

 

32. 21st Century Oncology: 601 Redstone Avenue West, Crestview, Florida

 

33. 21st Century Oncology: 2270 Colonial Blvd., Fort Myers, Florida

 

34. Destin Opthalmology: 1026 Mar Walt Drive, NW, Fort Walton Beach, Florida

 

35. 21st Century Oncology: 7751 Baymeadows Rd. E., Jacksonville, Florida

 

36. 21st Century Oncology: 1120 Lee Boulevard, Lehigh Acres, Florida

 

37. 21st Century Oncology: 8625 Collier Blvd., Naples, Florida

 

38. 21st Century Oncology: 6879 US Highway 98 West, Miramar Beach, Florida

 

39. 21st Century Oncology: 7850 N. University Drive, Tamarac, FL

 

40. Bluegrass Regional Oncology Center: #2 Physicians Park Dr., Frankfort,
Kentucky

 

41. 21st Century Oncology: 6160 S. Fort Apache Road, Las Vegas, Nevada

 

42. 21st Century Oncology: 187 Skylar Drive, Lewisburg, West Virginia

 

43. 21st Century Oncology: 52 North Pecos Road, Henderson, Nevada

 

44. ETrade: 1650 Union Hill Road, Alpharetta, Georgia

 

45. IO Phoenix Data Center: 615 North 48th Street, Phoenix, Arizona

 

46. IO Scottsdale Data Center: 8521 East Princess Drive, Scottsdale, Arizona

 

47. Lafayette Surgical Specialty Hospital: 1101 Kaliste Saloom Road, Lafayette,
Louisiana

 

Schedule 1.3 - Page 2



--------------------------------------------------------------------------------

48. Rehabilitation Hospital of Rhode Island: 116 Eddie Dowling Highway, North
Smithfield, Rhode Island

 

49. Beta Systems: 1099 Walnut Ridge Drive, Hartland, Wisconsin

 

50. General Electric Capital Corporation: 1001 Windward Course, Alpharetta,
Georgia

 

Schedule 1.3 - Page 3



--------------------------------------------------------------------------------

SCHEDULE 4.3

ACCOUNTS

 

1) KeyBank Operating Account

     Carter/Validus Operating Partnership, LP

     Account Number: XXXXXX4032

     Routing Number: 041001039

 

Schedule 4.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 5.3

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included in the Unencumbered Pool, each of the
following:

(a) Description of Property. A narrative description of the Real Estate, the
improvements thereon and the tenants and Leases relating to such Real Estate.

(b) Authority Documents. Such organizational and formation documents of such
Subsidiary Guarantor as the Agent shall in good faith require.

(c) Enforceability Opinion. If required by the Agent, the favorable legal
opinion of counsel to Borrower or such Subsidiary Guarantor, from counsel
reasonably acceptable to the Agent and qualified to practice in the State in
which such Real Estate is located, addressed to the Lenders and the Agent
covering the enforceability of the Joinder Agreement and such other matters as
the Agent shall reasonably request.

(d) UCC Certification. A certification from a title insurance company approved
by Agent and Borrower, records search firm, or counsel satisfactory to the Agent
that a search of the appropriate public records disclosed no conditional sales
contracts, security agreements, chattel mortgages, leases of personalty,
financing statements or title retention agreements which affect any property,
rights or interests of the Borrower or such Subsidiary Guarantor relating to
such Real Estate except to the extent that the same are discharged and removed
prior to or simultaneously with the inclusion of the Real Estate in the
Unencumbered Pool.

(e) Leases. True copies of all Leases relating to such Real Estate together with
Lease Summaries for all such Leases if available, and a Rent Roll for such Real
Estate certified by the Borrower or Subsidiary Guarantor as accurate and
complete as of a recent date, each of which shall be in form and substance
reasonably satisfactory to the Agent.

(f) Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent and dated not more than ninety (90) days prior to the
inclusion of such Real Estate in the Unencumbered Pool.

(g) Operating Statements. Operating statements for such Real Estate in the form
of such statements delivered to the Lenders under §7.4(e) covering each of the
four fiscal quarters ending immediately prior to the addition of such Real
Estate to the Unencumbered Pool, to the extent available.

(h) EBITDAR Information. Financial information from each tenant of a
Unencumbered Pool Property required by Agent to determine compliance with the
requirements contained in paragraphs (g) and (h) of the definition of “Eligible
Real Estate”.

 

Schedule 5.3 - Page 1



--------------------------------------------------------------------------------

(i) Subsidiary Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

(j) Additional Documents. Such other agreements, documents, certificates,
reports or assurances as the Agent may reasonably require.

 

Schedule 5.3 - Page 2



--------------------------------------------------------------------------------

SCHEDULE 6.3

TITLE TO PROPERTIES

None.

 

Schedule 6.3 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.5

NO MATERIAL CHANGES

None.

 

Schedule 6.5 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.6

TRADEMARKS, TRADE NAMES

None.

 

Schedule 6.6 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.7

PENDING LITIGATION

None.

 

Schedule 6.7 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.10

TAX STATUS

None.

 

Schedule 6.10 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.15

CERTAIN TRANSACTIONS

None.

 

Schedule 6.15 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.20

ENVIRONMENTAL RELEASES

See Attached.

 

Schedule 6.20 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(a)

SUBSIDIARIES OF REIT

See Attached.

 

Schedule 6.21(a) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

None.

 

Schedule 6.21(b) - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

None.

 

Schedule 6.22 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.23

PROPERTY

None.

 

Schedule 6.23 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

See Attached

 

Schedule 6.25 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.34

SERVICE GUARANTEES

None.

 

Schedule 6.34 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 6.35

HEALTHCARE

None.

 

Schedule 6.35 - Page 1



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A    FORM OF TERM LOAN NOTE Exhibit B    INTENTIONALLY OMITTED Exhibit C
   INTENTIONALLY OMITTED Exhibit D    INTENTIONALLY OMITTED Exhibit E    FORM OF
JOINDER AGREEMENT Exhibit F    INTENTIONALLY OMITTED Exhibit G    INTENTIONALLY
OMITTED Exhibit H    INTENTIONALLY OMITTED Exhibit I    INTENTIONALLY OMITTED
Exhibit J    FORM OF UNENCUMBERED POOL CERTIFICATE Exhibit K    FORM OF
COMPLIANCE CERTIFICATE Exhibit L    FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
Schedule 1.1    LENDERS AND COMMITMENTS Schedule 1.2    SUBSIDIARY GUARANTORS
Schedule 1.3    INITIAL UNENCUMBERED POOL PROPERTIES Schedule 4.3    ACCOUNTS
Schedule 5.3    ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS Schedule 6.3   
TITLE TO PROPERTIES Schedule 6.5    NO MATERIAL CHANGES Schedule 6.6   
TRADEMARKS, TRADENAMES Schedule 6.7    PENDING LITIGATION Schedule 6.10    TAX
STATUS Schedule 6.15    CERTAIN TRANSACTIONS

 

i



--------------------------------------------------------------------------------

Schedule 6.20    ENVIRONMENTAL RELEASES Schedule 6.21(a)    SUBSIDIARIES OF REIT
Schedule 6.21(b)    UNCONSOLIDATED AFFILIATES REIT AND ITS SUBSIDIARIES Schedule
6.22    EXCEPTIONS TO RENT ROLL Schedule 6.23    PROPERTY Schedule 6.25   
MATERIAL LOAN AGREEMENTS Schedule 6.34    SERVICE GUARANTEES Schedule 6.35   
HEALTHCARE